Exhibit 10.3

EXECUTION VERSION

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED

LOAN AGREEMENT

 

 

This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) dated as of March 11, 2020 is by and among ULTA BEAUTY, INC., a
Delaware corporation (“Holdings”), ULTA SALON, COSMETICS & FRAGRANCE, INC., a
Delaware corporation (the “Borrower Representative”), ULTA INC., a Delaware
corporation (“Ulta Inc.”), ULTA BEAUTY CREDIT SERVICES CORPORATION, a Delaware
corporation (“Ulta Credit”), ULTA BEAUTY COSMETICS, LLC, a Florida limited
liability company (“Ulta Cosmetics”, and together with Holdings, the Borrower
Representative, Ulta Inc. and Ulta Credit, each a “Borrower” and collectively,
the “Borrowers”), the financial institutions party hereto as lenders (“Lenders”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacities as administrative
agent and as collateral agent for the Lenders (the “Agent”) and in its
individual capacity (“Wells Fargo”).  Capitalized terms used and not defined
herein shall have the meanings assigned to them in the Loan Agreement (defined
below).

R E C I T A L S:

 

WHEREAS, the Borrowers, the Lenders, and the Agent are parties to that certain
Second Amended and Restated Loan Agreement dated as of August 23, 2017 (as
amended, the “Loan Agreement”);

WHEREAS, the Borrowers have requested that the Lenders agree to certain
amendments to the Loan Agreement as set forth herein; and

WHEREAS, the Lenders have agreed to such amendments upon the terms and
conditions contained herein;

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1 Amendments to Loan Agreement.  Immediately upon the satisfaction of
each of the conditions precedent set forth in Section 2 of this Amendment:

1.1Composite Loan Agreement.The Loan Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) set forth in the
pages of the amended Loan Agreement attached to this Amendment as Exhibit A:

1.2 Schedule 2.01. Schedule 2.01 to the Loan Agreement is hereby amended and
replaced in its entirety with such Schedule 2.01 attached to this Amendment as
Exhibit B.

 



 

 




Section 2 Conditions to Effectiveness of Amendment.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions:

2.1 The Agent’s receipt of the following executed documents, each in form and
substance reasonably satisfactory to the Agent:

(a) The Agent’s receipt of this Amendment, duly executed by the Agent,  the
Lenders, the Issuing Bank and the Borrowers;

(b) The Notes, duly executed by the Borrowers, as requested by the Lenders in
connection with this Amendment; 

(c) A supplement to Grant of Security Interest in United States Trademarks, duly
executed by the Borrower Representative and the Collateral Agent; 

(d) The Post-Closing Letter, duly executed by the Borrowers and the Agent; and

(e) A certificate executed by a Responsible Officer of each Loan Party
certifying that attached thereto is a true and complete copy of :  (i)  the
charter or other similar organizational document and each amendment thereto on
file, certified by the Secretary of State of the jurisdiction, (ii)
bylaws/operating agreement, as applicable, and all amendments thereto, (iii) a
true and complete copy of the resolutions, duly adopted by the Board of
Directors of such Loan Party, authorizing the execution, delivery and
performance of this Amendment or any other document delivered in connection
herewith, (iv) incumbency and specimen signatures of each Responsible Officer
executing the Loan Documents, and (v) certificates of good standing of each Loan
Party from the Secretary of State of such Loan Party’s jurisdiction of
organization.

2.2 The Agent shall have received a customary legal opinion of Latham & Watkins
LLP, special counsel to the Loan Parties.

2.3 The Agent shall have received a Borrowing Base Certificate dated as of the
date hereof executed by a Responsible Officer of the Borrower Representative.

2.4 As of the date hereof, after giving effect to all Borrowings made on the
date hereof,  Excess Availability shall not be less than 30% of the Line Cap.

2.5 The Borrowers shall have paid all fees in connection with the Fee Letter.

2.6 The Agent shall have received all documentation and other information about
the Borrowers and the Guarantors as required by regulatory authorities under
applicable “know your customer”, Anti-Corruption Laws and Anti-Money Laundering
Laws and regulations, including without limitation the USA PATRIOT Act.

2.7 The representations and warranties set forth in Section 3 of this Amendment
shall be true and correct in all material respects.



2

 




Section 3 Representations and Warranties.  In order to induce the Lenders to
enter into this Amendment, each Borrower represents and warrants to the Lenders,
upon the effectiveness of this Amendment, which representations and warranties
shall survive the execution and delivery of this Amendment that:

3.1 All action on the part of the Borrowers and the other Loan Parties necessary
for the valid execution, delivery and performance by the Borrowers and the other
Loan Parties of this Amendment and the other Loan Documents shall have been duly
and effectively taken; and the Borrowers have obtained any action, consent or
approval of, registration or filing with, or any other action by any
Governmental Authority or third party if required in connection with this
Amendment.

3.2 This Amendment and the Loan Agreement, as amended by this Amendment,
constitute a legal, valid and binding obligation of such Borrower enforceable
against each such Borrower in accordance with its terms, subject to: the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and implied covenants of good faith and fair dealing.

3.3 All of the representations and warranties set forth in the Loan Agreement
and in the other Loan Documents are true and correct in all material respects
(or, in the case of any representations and warranties qualified by materiality
or Material Adverse Effect, in all respects) as of the date hereof, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties are true and correct in
all material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date).

3.4 No Default or Event of Default shall have occurred and be continuing, both
before and immediately after giving effect to the transactions contemplated by
this Amendment.

Section 4 Fees. The Borrowers shall pay in full all reasonable costs and
expenses of the Agent (including, without limitation, reasonable attorneys’
fees), including in connection with the preparation, negotiation, execution and
delivery of this Amendment, in accordance with the provisions of the Loan
Agreement.

Section 5 Miscellaneous.

5.1 Effect; Ratification. 

(a) The Borrowers acknowledge that all of the reasonable legal expenses incurred
by the Agent in connection herewith shall be reimbursable under Section 10.05 of
the Loan Agreement.  The amendments set forth herein are effective solely for
the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Loan Agreement or of any other Loan
Document or (ii) prejudice any right or rights that the Agent and any Lender may
now have or may have in the future under or in connection with the Loan
Agreement or any other Loan Document.  Each reference in the Loan Agreement to
“this Agreement”, “herein”, “hereof”

3

 




and words of like import and each reference in the other Loan Documents to the
“Loan Agreement” shall mean the Loan Agreement as amended hereby. 

(b) This Amendment shall be construed in connection with and as part of the Loan
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Agreement and each other Loan Document, except
as herein amended or waived are hereby ratified and confirmed and shall remain
in full force and effect.

5.2 Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract. Delivery of an executed counterpart
to this Amendment by facsimile or other electronic transmission (e.g., “PDF” or
“TIFF”) shall be as effective as delivery of a manually signed original.

5.3 Governing Law.  This Amendment and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this amendment and the transactions contemplated hereby shall be
construed in accordance with and governed by the laws of the State of New York
(except for conflicts of law principles that would result in the application of
the laws of another jurisdiction).

5.4 Acknowledgement and Affirmation.  Each Loan Party hereto hereby expressly
acknowledges that except as expressly amended by this Amendment, (i) all of its
obligations under the Loan Agreement and all other Loan Documents to which it is
a party are hereby reaffirmed in all respects and remain in full force and
effect on a continuous basis, (ii) its grant of a continuing security interest
in any and all right, title and interest of each Grantor (as defined in the
Collateral Agreement) in and to all of the Collateral pursuant to the Security
Documents,  is hereby reaffirmed and remains in full force and effect after
giving effect to this Amendment, and (iii) except as expressly set forth herein,
the execution of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or Lenders or, constitute a waiver of any provision
of any of the Loan Documents.

 

 

[remainder of page intentionally left blank]



4

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Second Amended and Restated Loan Agreement dated as of the date first above
written.

BORROWERS:

 

ULTA BEAUTY, INC.

 

By: /s/ Scott M. Settersten                            

Name: Scott Settersten

Title: Chief Financial Officer, Treasurer and Assistant Secretary

 

 

ULTA SALON, COSMETICS & FRAGRANCE, INC.

 

By: /s/ Scott M. Settersten

Name: Scott Settersten

Title: Chief Financial Officer, Treasurer and Assistant Secretary

 

ULTA INC.

 

By: /s/ Scott M. Settersten

Name:  Scott Settersten

Title: Chief Financial Officer, Treasurer and Assistant Secretary

 

ULTA BEAUTY CREDIT SERVICES

CORPORATION

 

By: /s/ Scott M. Settersten

Name: Scott Settersten

Title: Treasurer

 

ULTA BEAUTY COSMETICS, LLC

 

By: /s/ Scott M. Settersten

Name: Scott Settersten

Title: Chief Financial Officer, Vice President, Treasurer and Assistant
Secretary

 

 

 



 

 [Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,  as Administrative Agent,
Collateral Agent, Issuing Bank and a Lender

 

By: /s/ Maggie Townsend

Name: Maggie Townsend

Title: Director

 

 

 

[OTHER LENDERS]



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

EXHIBIT A

 

Composite Loan Agreement

 

[Please see attached.]



 

 

 



 

EXHIBIT B

 

Schedule 2.01

 

COMMITMENTS AND ISSUING BANKS

 

Revolving Facility Commitments

 

 

Lender

Revolving Facility Commitment

Wells Fargo Bank, National Association

$400,000,000

JPMorgan Chase Bank, N.A.

$200,000,000

PNC Bank, National Association

$125,000,000

Bank of America, N.A.

$125,000,000

BMO Harris Bank, N.A.

$75,000,000

U.S. Bank National Association

$75,000,000

Total

$1,000,000,000

 

Letter of Credit Commitments

 

 

Issuing Bank

Letter of Credit Commitment

Wells Fargo Bank, National Association

$50,000,000

Total

$50,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 



SECOND AMENDED AND RESTATED LOAN AGREEMENT,

dated as of August 23, 2017,
as amended on March 11, 2020, among

ULTA BEAUTY, INC.,
as Holdings and a Borrower,

ULTA SALON, COSMETICS & FRAGRANCE, INC.,
as Borrower Representative,

EACH OF HOLDINGS’ SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS “BORROWERS”,

THE LENDERS PARTY HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent,


WELLS FARGO BANK, NATIONAL ASSOCIATION and
JPMORGAN CHASE BANK, N.A.,
as Lead Arrangers and Bookrunners,

and


JPMORGAN CHASE BANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION and
BANK OF AMERICA, N.A.,
as Syndication Agents




 



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

 

 

 

 

ARTICLE I

Definitions

   


1

SECTION 1.01

Defined Terms

 


1

SECTION 1.02

Terms Generally

 


64

SECTION 1.03

Accounting Terms; GAAP

 


64

SECTION 1.04

Effectuation of Transfers

 


65

SECTION 1.05

Currencies

 


65

SECTION 1.06

Required Financial Statements

 


65

SECTION 1.07

Certain Calculations and Tests

 


65

SECTION 1.08

Disqualified Institutions

 


67

SECTION 1.09

Joint and Several Liability

 


67

SECTION 1.10

Rounding

 


68

SECTION 1.11

Times of Day

 


68

SECTION 1.12

Timing of Payment

 


68

SECTION 1.13

Divisions

 


68

ARTICLE II

The Credits

 


69

SECTION 2.01

Commitments

 


69

SECTION 2.02

Loans and Borrowings

 


70

SECTION 2.03

Requests for Borrowings; Interest Elections

 


71

SECTION 2.04

Swingline Loans

 


72

SECTION 2.05

Letters of Credit

 


73

SECTION 2.06

Funding of Borrowings

 


81

SECTION 2.07

Reserved

 


82

SECTION 2.08

Termination and Reduction of Commitments

 


82

SECTION 2.09

Promise to Pay; Evidence of Debt

 


83

SECTION 2.10

Optional Repayment of Loans

 


83

SECTION 2.11

Mandatory Repayment of Loans

 


84

SECTION 2.12

Fees

 


84

SECTION 2.13

Interest

 


85

SECTION 2.14

Alternate Rate of Interest

 


86

SECTION 2.15

Increased Costs

 


87

SECTION 2.16

Break Funding Payments

 


88

SECTION 2.17

Taxes

 


88

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 


91

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

 


95

SECTION 2.20

Illegality

 


96

SECTION 2.21

Incremental Revolving Facility Increases

 


97

SECTION 2.22

Extensions of Revolving Facility Commitments

 


99

SECTION 2.23

Defaulting Lenders

 


100

ARTICLE III

Representations and Warranties

 


103

SECTION 3.01

Organization; Powers

 


103

SECTION 3.02

Authorization

 


103

SECTION 3.03

Enforceability

 


104

SECTION 3.04

Governmental Approvals

 


104

SECTION 3.05

Borrowing Base Certificate

 


104

SECTION 3.06

Title to Properties; Possession Under Leases

 


105

SECTION 3.07

Subsidiaries

 


105

SECTION 3.08

Litigation; Compliance with Laws

 


105

SECTION 3.09

Federal Reserve Regulations

 


106

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

SECTION 3.10

Investment Company Act

 


106

SECTION 3.11

Use of Proceeds

 


106

SECTION 3.12

Tax Returns

 


106

SECTION 3.13

No Material Misstatements

 


107

SECTION 3.14

Environmental Matters

 


107

SECTION 3.15

Security Documents

 


107

SECTION 3.16

Location of Real Property

 


108

SECTION 3.17.

Solvency

 


108

SECTION 3.18.

No Material Adverse Effect

 


109

SECTION 3.19

Insurance

 


109

SECTION 3.20

USA PATRIOT Act; FCPA; OFAC; Anti-Terrorism

 


109

SECTION 3.21

Intellectual Property; Licenses, Etc.

 


110

SECTION 3.22

Employee Benefit Plans

 


110

SECTION 3.23

EEA Financial Institution

 


110

ARTICLE IV 

Conditions of Lending

 


110

SECTION 4.01

All Credit Events

 


110

SECTION 4.02

Conditions On the Closing Date

 


111

ARTICLE V 

Affirmative Covenants

 


113

SECTION 5.01

Existence; Businesses and Properties

 


113

SECTION 5.02

Insurance

 


113

SECTION 5.03

Taxes

 


114

SECTION 5.04

Financial Statements, Reports, etc.

 


114

SECTION 5.05

Litigation and Other Notices

 


116

SECTION 5.06

Compliance with Laws

 


117

SECTION 5.07

Maintaining Records; Access to Properties and Inspections; Appraisals

 


117

SECTION 5.08

Use of Proceeds

 


118

SECTION 5.09

Compliance with Environmental Laws

 


119

SECTION 5.10

Further Assurances; Additional Security

 


119

SECTION 5.11

Cash Management Systems; Application of Proceeds of Accounts

 


121

SECTION 5.12

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

 


124

ARTICLE VI

Negative Covenants

 


124

SECTION 6.01

Indebtedness

 


124

SECTION 6.02

Liens

 


129

SECTION 6.03

Sale and Lease-Back Transactions

 


133

SECTION 6.04

Investments, Loans and Advances

 


133

SECTION 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

 


137

SECTION 6.06

Restricted Payments

 


140

SECTION 6.07

Transactions with Affiliates

 


143

SECTION 6.08

Business of the Borrowers and their Subsidiaries

 


145

SECTION 6.09

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc.

 


145

SECTION 6.10

Financial Performance Covenant

 


148

ARTICLE VII 

Holdings and Special Entities Covenant

 


148

SECTION 7.01

Holdings Covenant

 


148

SECTION 7.02.

Special Entities Covenant

 


149

ARTICLE VIII 

Events of Default

 


149

SECTION 8.01

Events of Default

 


149

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

SECTION 8.02

Right to Cure

 


152

ARTICLE IX 

The Agents

 


153

SECTION 9.01

Appointment

 


153

SECTION 9.02

Delegation of Duties

 


156

SECTION 9.03

Exculpatory Provisions

 


156

SECTION 9.04

Reliance by Administrative Agent

 


157

SECTION 9.05

Notice of Default

 


157

SECTION 9.06

Non-Reliance on Agents and Other Lenders

 


158

SECTION 9.07

Indemnification

 


158

SECTION 9.08

Agent in Its Individual Capacity

 


158

SECTION 9.09

Successor Agent

 


159

SECTION 9.10

Arrangers

 


159

SECTION 9.11

Credit Bidding

 


159

ARTICLE X

Miscellaneous

 


160

SECTION 10.01

Notices; Communications

 


160

SECTION 10.02

Survival of Agreement

 


161

SECTION 10.03

Binding Effect

 


162

SECTION 10.04

Successors and Assigns

 


162

SECTION 10.05

Expenses; Indemnity

 


168

SECTION 10.06

Right of Set-off

 


170

SECTION 10.07

Applicable Law

 


170

SECTION 10.08

Waivers; Amendment

 


170

SECTION 10.09

Interest Rate Limitation

 


173

SECTION 10.10

Entire Agreement

 


174

SECTION 10.11

WAIVER OF JURY TRIAL

 


174

SECTION 10.12

Severability

 


174

SECTION 10.13

Counterparts

 


174

SECTION 10.14

Headings

 


174

SECTION 10.15

Jurisdiction; Consent to Service of Process

 


174

SECTION 10.16

Confidentiality

 


175

SECTION 10.17

Platform; Borrower Materials

 


177

SECTION 10.18

Release of Liens and Guarantees

 


177

SECTION 10.19

USA PATRIOT Act Notice

 


178

SECTION 10.20

Intercreditor Agreements

 


178

SECTION 10.21

No Liability of the Issuing Banks

 


178

SECTION 10.22

No Advisory or Fiduciary Responsibility

 


179

SECTION 10.23

Cashless Settlement

 


179

SECTION 10.24

Ulta Salon, as Agent for Borrowers

 


179

SECTION 10.25

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 


180

SECTION 10.26

Amendment and Restatement

 


180

SECTION 10.27

Acknowledgement Regarding Any Supported QFCs

 


181

 

 



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Exhibits and Schedules

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Borrowing Base Certificate

Exhibit C

Form of Swingline Borrowing Request

Exhibit D

U.S. Tax Compliance Certificates

Exhibit E

Form of Junior Lien Intercreditor Agreement

Exhibit F

Form of Pari Passu Intercreditor Agreement

Exhibit G

Eurocurrency Loan Notice

Exhibit H

Form of Borrower Joinder Agreement

 

 

Schedule 1.01

Unrestricted Subsidiaries

Schedule 2.01

Commitments and Issuing Banks

Schedule 3.04

Governmental Approvals

Schedule 3.06(2)

Possession under Leases

Schedule 3.07(1)

Subsidiaries

Schedule 3.07(2)

Outstanding Subscriptions, Warrants, etc.

Schedule 3.12

Taxes

Schedule 3.14

Environmental Matters

Schedule 3.16

Owned Material Real Property

Schedule 3.19

Insurance

Schedule 3.21

Intellectual Property

Schedule 6.04

Investments

Schedule 6.07

Transactions with Affiliates

Schedule 10.01

Notice Information

 

 

 



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

SECOND AMENDED AND RESTATED LOAN AGREEMENT, dated as of August 23, 2017, as
amended on March 11, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among ULTA BEAUTY, INC., a Delaware corporation (“Holdings”), ULTA
SALON, COSMETICS & FRAGRANCE, INC., a Delaware corporation (“Ulta Salon”), the
Subsidiaries of Holdings identified on the signature pages hereof as “Borrowers”
(together with Holdings and Ulta Salon, are referred to hereinafter each
individually, as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), the Lenders and other Issuing Banks party hereto
from time to time, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, and as further defined in
Section 1.01, the “Administrative Agent”), as collateral agent (in such capacity, and as
further defined in Section 1.01, the “Collateral Agent”), as a Swingline Lender
(in such capacity, and as further defined in Section 1.01, the “Swingline
Lender”), and as an Issuing Bank.

RECITALS

(1)



Ulta Salon, the Administrative Agent and the Lenders party thereto entered into
that certain Amended and Restated Loan and Security Agreement, dated as of
October 19, 2011 (as amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Loan Agreement”).

(2)



The Borrowers have requested, and the Administrative Agent and the Lenders have
agreed, to amend and restate the Existing Loan Agreement pursuant to the terms
and conditions set forth in this Agreement.

AGREEMENT

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms As used in this Agreement, the following terms have
the meanings specified below:

“ABL Priority Collateral” means “ABL Priority Collateral” as defined in the Pari
Passu Intercreditor Agreement.

“ABR” means when used in reference to any Loan or Borrowing, refers to such
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the ABR.  For the avoidance of doubt, all Swingline Loans will be ABR Loans.

“ABR Revolving Loan” means any Revolving Loan bearing interest at a rate
determined by reference to the ABR.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Acceptable Appraiser” means (1) Hilco, Great American Group or (2) any other
experienced and reputable appraiser reasonably acceptable to the Borrower
Representative and the Administrative Agent.

“Account” means, with respect to a Person, any of such Person’s now owned and
hereafter acquired or arising (1) accounts (as defined in the UCC) and, whether
or not constituting “accounts” (as defined in the UCC), any rights to payment
for the sale or lease of goods or rendition of services, whether or not they
have been earned by performance or arising out of the use of a credit or charge
card or information contained on or used with such card and whether the same is
an “Account” (as defined in the UCC) or “General Intangible” or “Intangible” (as
defined in the UCC) and (2) all Credit Card Processor Accounts.

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a “General Intangible” or “Intangible” (as defined in the UCC).

“Accounts Reserves” means, without duplication, the Dilution Reserve and any
other reserves related to Eligible Accounts, in each case, which the
Administrative Agent deems necessary, in its Reasonable Credit Judgment, to the
extent Eligible Accounts are included in the Borrowing Base.

“Acquired Asset ABL Priority Collateral” means any Accounts and/or Inventory
acquired by any Borrower in a Permitted Acquisition.

“Acquired Asset Borrowing Base Calculation” means 50% of the book value of the
relevant Acquired Asset ABL Priority Collateral as set forth in the consolidated
balance sheets of the relevant acquired entities (or, in the case of an asset
acquisition, the seller’s balance sheet) for the most recently ended fiscal
quarter of Holdings for which financial statements have been delivered, and
applying eligibility and reserve criteria consistent with those applied to
Accounts and Inventory included in the Borrowing Base, until the delivery to the
Administrative Agent of a reasonably satisfactory appraisal and field
examination in respect thereof; provided, that the Acquired Asset ABL Priority
Collateral shall in no event comprise more than 10.0% of the availability
created by the Borrowing Base.

“Additional Lender” means the banks, financial institutions and other
institutional lenders and investors (other than natural persons) that become
Lenders in connection with Incremental Commitments; provided that no
Disqualified Institution may be an Additional Lender.

 “Adjustment Date” means the first day of each fiscal quarter, commencing May 1,
2020.

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for itself and the Lenders hereunder, and any duly appointed successor in
such capacity.

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.12(3).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Ad Valorem Tax Reserve” means an amount equal to any unpaid ad valorem taxes
payable on any Inventory under the laws of the State of Texas or any such other
state(s) in which such ad valorem taxes has priority by operation of law over
the Lien of the Collateral Agent in any of the Collateral consisting of Eligible
Inventory, as notified by the Administrative Agent to the Borrower
Representative in writing.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent and the Collateral Agent, in their
respective capacities as such.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%,
(b) the LIBOR Rate (which rate shall be calculated based upon an Interest Period
of one month and shall be determined on a daily basis), plus one percentage
point, and (c) the rate of interest announced, from time to time, within Wells
Fargo at its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this clause (c) shall
be deemed to be zero).

“Annual Financial Statements” has the meaning assigned to such term in
Section 5.04(1).

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery or corruption in any jurisdiction in which any Loan Party or
any of its Subsidiaries or Affiliates is located or is doing business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

“Anti-Terrorism Laws” means any applicable law relating to terrorism, trade
sanctions programs and embargoes, money laundering, corruption or bribery, and
any regulation, or order promulgated, issued or enforced pursuant to such laws
by an applicable Governmental Authority, all as amended, supplemented or
replaced from time to time.

 “Applicable Margin” means:

(a)From and after the First Amendment Effective Date until the first Adjustment
Date, the percentages set forth in Level I of the pricing grid below; and

(b)From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon Average Daily Excess Availability as of the fiscal quarter ended
immediately preceding such Adjustment Date; provided, however, that if any
Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any
Borrowing Base Certificates otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

Level

Average Daily

Excess Availability

Eurocurrency

Revolving Loans

ABR Revolving Loans

I

greater than or equal to 35% of the Line Cap

1.125%

0.00%

II

less than 35% of the Line Cap

1.250%

0.125%

“Approved Fund” has the meaning assigned to such term in Section 10.04(3).

“Arranger” means each of Wells Fargo Bank, National Association and JPMorgan
Chase Bank, N.A.

“Asset Sale” means any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any Sale and Lease-Back
Transaction) to any Person of any asset or assets of Holdings or any Restricted
Subsidiary.

“Assignee” has the meaning assigned to such term in Section 10.04(2).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower Representative (if required by Section 10.04), substantially in the
form of Exhibit A or such other form that is approved by the Administrative
Agent and reasonably satisfactory to the Borrower Representative.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Facility Commitments.

“Available Unused Commitment” means, with respect to a Lender at any time, an
amount equal to the amount by which (1) the aggregate Revolving Facility
Commitments of such Lender at such time exceeds (2) the aggregate Revolving
Facility Credit Exposures (other than Revolving Facility Credit Exposure
attributable to Swingline Loans) of such Lender at such time.

“Average Daily Excess Availability” means for any fiscal quarter, an amount
equal to the sum of Excess Availability for each day of such fiscal quarter
divided by the actual number of days in such fiscal quarter, as determined by
the Administrative Agent, which determination shall be conclusive absent
manifest error.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Blocked Account” has the meaning assigned to such term in Section 5.11.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Blocked Account Agreement” has the meaning assigned to such term in
Section 5.11.

“Below Threshold Asset Sale Proceeds” means the cash proceeds of Asset Sales
involving aggregate consideration of $15.0 million or less.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and Borrower Representative giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBOR Rate for United States dollar-denominated syndicated credit facilities and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
shall be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and Borrower Representative giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for United
States dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(a)a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate, the Federal Reserve System of the
United States (or any successor), an insolvency official with jurisdiction over
the administrator for the LIBOR Rate, a resolution authority with jurisdiction
over the administrator for the LIBOR Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBOR Rate,
which states that the administrator of the LIBOR Rate has ceased or will cease
to provide the LIBOR Rate permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBOR Rate; or

(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate announcing that the LIBOR Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to Borrower
Representative, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
2.20(2) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 2.20(2).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, as to any Person, the board of directors, board of
managers or other governing body of such Person, or if such Person is owned or
managed by a single entity, the board of directors, board of managers or other
governing body of such entity, and the term “directors” means members of the
Board of Directors.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Borrower” and “Borrowers” have the respective meanings assigned to such terms
in the preamble hereto and shall include any Restricted Subsidiary of Holdings
that becomes a party to this Agreement as a Borrower after the Closing Date by
executing a joinder agreement substantially in the form of Exhibit H (a
“Borrower Joinder Agreement”).  Unless the context requires otherwise, each
reference herein or in any other Loan Document to a determination made by a
Borrower or the Borrowers, means and is a reference to a determination by the
Borrower Representative.

“Borrower Materials” has the meaning assigned to such term in Section 10.17(1).

“Borrower Representative” has the meaning assigned to such term in
Section 10.24.

“Borrowing” means a group of Loans of a single Type made on a single date and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect.

“Borrowing Base” means, at any time, the sum of:

(1) 90% of the Eligible Credit Card Receivables (or any category thereof as
designated by the Borrowers) held by the Borrowers and the Subsidiary Loan
Parties; plus

(2) at any time following the Eligible Account Inclusion Date, 90% of the
Eligible Accounts Receivable (or any category thereof as designated by the
Borrowers) held by the Borrowers and the Subsidiary Loan Parties; plus

(1) 90% (which percentage shall be increased to 92.50% during the period
commencing on October 1 of each year and ending on January 28 of the immediately
following year) of the Net Orderly Liquidation Value of Eligible Inventory held
by the Borrowers and the Subsidiary Loan Parties; plus

(2) at any time following the Qualified Cash Inclusion Date, 100% of Qualified
Cash of the Borrowers and the Subsidiary Loan Parties; less

(3) Reserves.

Notwithstanding anything to the contrary contained herein, any Acquired Asset
ABL Priority Collateral owned by a Borrower or a Subsidiary Loan Party will
immediately be included in the Borrowing Base (so long as, (i) with respect to
any Acquired Asset ABL Priority Collateral consisting of Eligible Accounts
Receivable, the Eligible Accounts Inclusion Date shall have occurred, and (ii)
with respect to any Acquired Asset ABL Priority Collateral consisting of
Qualified Cash, the Qualified Cash Inclusion Date shall have occurred), at a
value equal to the Acquired Asset Borrowing Base Calculation thereof; provided,
that if the Borrowers have not delivered, at their expense, a customary field
examination and inventory appraisal reasonably acceptable to Administrative
Agent within 90 days of the acquisition of such Acquired Asset ABL Priority
Collateral (or such longer period as the Administrative Agent may reasonably
agree), such Acquired Asset ABL Priority Collateral will cease to be eligible
for inclusion in the Borrowing Base.

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower Representative, substantially in the form of Exhibit B (or another form
acceptable to the Administrative Agent and the Borrower Representative) setting
forth the calculation of the Borrowing Base, including a calculation of each
component thereof (excluding such components Borrowers have elected not to
include in the Borrowing Base but including, to the extent Borrowers have
received notice of any such Reserve from the Administrative Agent, any of the
Reserves included in such calculation), all in such detail as is reasonably
satisfactory to the Administrative Agent.  All calculations of the Borrowing
Base in

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

connection with the preparation of any Borrowing Base Certificate will be made
by the Borrower Representative and certified to the Administrative Agent.   To
the extent Eligible Accounts and/or Qualified Cash are added to the Borrowing
Base, the form of Borrowing Base Certificate will be revised to reflect such
additions in a manner reasonably acceptable to the Borrowers and the
Administrative Agent.

“Borrowing Minimum” means $100,000 in the case of ABR Borrowings and $1,000,000
in the case of Eurocurrency Borrowings.

“Borrowing Multiple” means $10,000 in the case of ABR Borrowings and $100,000 in
the case of Eurocurrency Borrowings.

“Borrowing Request” means a request by the Borrower Representative in accordance
with the terms of Section 2.03.

“Budget” has the meaning assigned to such term in Section 5.04(6).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that when used in connection with a Eurocurrency Loan, the term
“Business Day” also excludes any day on which banks are not open for dealings in
deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
incurred by Holdings and the Restricted Subsidiaries during such period that, in
accordance with GAAP, are or should be included in “additions to property, plant
or equipment” or similar items reflected in the consolidated statement of cash
flows of Holdings and its Restricted Subsidiaries for such period; provided that
Capital Expenditures will not include:

(1) expenditures to the extent they are made with (a) Equity Interests of any
Parent Entity or (b) proceeds of the issuance of Equity Interests of, or a cash
capital contribution to, the Borrowers after the Closing Date;

(2) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of Holdings and its
Subsidiaries;

(3) interest capitalized during such period;

(4) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding Holdings and any
Restricted Subsidiary) and for which none of the Borrowers or any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period) (it being understood that
notwithstanding the foregoing, landlord financed improvements to leased real
properties shall be excluded from “Capital Expenditures” pursuant to this
clause (4));

(5) the book value of any asset owned by Holdings or any Restricted Subsidiary
prior to or during such period to the extent that such book value is included as
a Capital Expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided that any
expenditure

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

necessary in order to permit such asset to be reused will be included as a
Capital Expenditure during the period that such expenditure is actually made;

(6) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (a) used or surplus
equipment traded in at the time of such purchase or (b) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business; or

(7) Investments in respect of a Permitted Acquisition.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes hereof, the amount of such obligations at any time will be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Captive Insurance Company” means a Wholly Owned Subsidiary of Holdings created
solely for providing self-insurance for Holdings and its Subsidiaries and
engaging in no other activities other than activities ancillary thereto and
necessary for the maintenance of corporate existence.

“Cash Equivalents” means:

(1) Dollars, Canadian Dollars, Japanese yen, pounds sterling, euros or the
national currency of any participating member of the European Union or, in the
case of any Foreign Subsidiary, any local currencies held by it from time to
time in the ordinary course of business and not for speculation;

(2) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case, with maturities not exceeding two years;

(3) time deposits, eurodollar time deposits, certificates of deposit and money
market deposits, in each case, with maturities not exceeding one year from the
date of acquisition thereof, and overnight bank deposits, in each case, with any
commercial bank having capital, surplus and undivided profits of not less than
$250.0 million;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above and clause (6) below entered into with a bank meeting
the qualifications described in clause (3) above;

(5) commercial paper or variable or fixed rate notes maturing not more than one
year after the date of acquisition issued by a corporation rated at least “P-1”
by Moody’s or “A-1” by S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);

(6) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
having one of the two highest rating categories obtainable from either Moody’s
or S&P (or reasonably equivalent ratings of another internationally recognized
rating agency);

(7) Indebtedness issued by Persons with a rating of at least “A 2” by Moody’s or
“A” by S&P (or reasonably equivalent ratings of another internationally
recognized rating agency), in each case, with maturities not exceeding one year
from the date of acquisition, and marketable short-term money market and similar
securities having a rating of at least “P-2” or “A-2” from either Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized rating
agency);

(8) Investments in money market funds with average maturities of 12 months or
less from the date of acquisition that are rated “Aaa3” by Moody’s and “AAA” by
S&P (or reasonably equivalent ratings of another internationally recognized
rating agency);

(9) instruments equivalent to those referred to in clauses (1) through (8) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above customarily utilized in the countries where any such
Restricted Subsidiary is located or in which such Investment is made; and

(10) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (1) through
(9) above.

“Cash Dominion Period” means the period commencing upon the occurrence of, and
continuing during the continuation of, a Liquidity Condition or any Designated
Event of Default.  Once commenced, a Cash Dominion Period will continue until
such Liquidity Condition or Designated Event of Default has been cured or waived
or is no longer continuing, as applicable.

“Cash Management Bank” means any provider of Cash Management Services that, at
the time such Cash Management Obligations were entered into or, if entered into
prior to the Closing Date, on the Closing Date, was the Administrative Agent, a
Lender or an Affiliate of the foregoing; provided, that (1) the Administrative
Agent has approved such provider as a “Cash Management Bank” hereunder in
writing and (2)  if, at any time, a Lender ceases to be a Lender under this
Agreement (prior to the payment in full of the Obligations), then, from and
after the date on which it so ceases to be a Lender hereunder, neither it nor
any of its Affiliates shall constitute a Cash Management Bank and the
obligations with respect to Cash Management Services provided by such former
Lender or any of its Affiliates shall no longer constitute Cash Management
Obligations.

“Cash Management Obligations” means obligations owed by any Loan Party to any
Cash Management Bank in respect of or in connection with Cash Management
Services and designated by the Cash Management Bank and Borrower Representative
in writing to the Administrative Agent as “Cash Management Obligations” under
this Agreement.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Cash Management Services” means any ACH transactions, treasury, depository,
pooling, netting, overdraft, stored value card, purchase card (including so
called “procurement card” or “P-card”), debit card, credit card, cash
management, supply chain finance services (including, without limitation, trade
payable services and supplier accounts receivables purchases) and similar
services, merchant services constituting a line of credit and any automated
clearing house transfer of funds.

A “Change in Control” shall be deemed to have occurred if an event or series of
events (whether a stock purchase, amalgamation, merger, consolidation or other
business combination or otherwise) shall have occurred by which (a) any Person
or Group (as each such term is used in Sections 14(d)(2) and 13(d)(3),
respectively, of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d‑3 under the Exchange Act) directly or indirectly of
thirty-five percent (35%) or more of the combined voting power of the then
outstanding securities of Holdings ordinarily (and apart from rights accruing
under certain circumstances) having the right to vote in the election of
directors or (b) Holdings shall no longer directly or indirectly be the
beneficial owner of 100% of the Capital Stock of each Borrower (subject to
Section 6.05 herein).

“Change in Law” means:

(1) the adoption of any law, rule or regulation after the Closing Date;

(2) any change in law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the Closing Date; or

(3) compliance by any Lender (or, for purposes of Section 2.15(2), by any
Lending Office of such Lender or by such Lender’s holding company, if any) with
any written request, guideline or directive (whether or not having the force of
law) of any Governmental Authority, made or issued after the Closing Date;
provided that, notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
in each case will be deemed to be a “Change in Law,” regardless of the date
enacted, adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 10.09.

“Class” means (1) when used with respect to Revolving Facility Commitments,
refers to whether such Revolving Facility Commitments are Revolving Facility
Commitments or Incremental Commitments (of the same tranche) or Extended
Commitments (of the same tranche), (2) when used with respect to Loans or
Borrowings, refers to whether such Loans or the Loans comprising such Borrowing
are Revolving Loans or loans in respect of the same Class of Revolving Facility
Commitments, and (3) when used with respect to Letters of Credit, refers to
whether such Letters of Credit are issued pursuant to the same Class of
Revolving Facility Commitments.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.02 were satisfied (or waived in accordance with Section 10.08).

“Code” means the Internal Revenue Code of 1986 and the regulations promulgated
thereunder, as amended (unless as specifically provided otherwise).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Collateral” means the “Collateral” as defined in the Collateral Agreement and
also includes all other property that is subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Document.

“Collateral Access Agreement” means a landlord waiver or other agreement, in a
form as shall be reasonably satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of any premises where any Collateral is located, as such landlord waiver or
other agreement may be amended, restated, or otherwise modified from time to
time.

“Collateral Agent” means Wells Fargo, in its capacity as Collateral Agent for
itself and the other Secured Parties, and any duly appointed successor in that
capacity.

“Collateral Agreement” means the Guarantee and Collateral Agreement dated as of
the Closing Date, among the Loan Parties and the Collateral Agent, as amended,
supplemented or otherwise modified from time to time.

“Commitment” means (1) with respect to each Lender, such Lender’s Revolving
Facility Commitments, (2) with respect to the Swingline Lender, its Swingline
Commitments and (3) with respect to any Issuing Bank, its Letter of Credit
Commitments.  On the First Amendment Effective Date, the aggregate amount of
Commitments is $1.0 billion.

“Commitment Fee” has the meaning assigned to such term in Section 2.12(1).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Comparable Percentage” means, with respect to any basket or exception in any
Loan Document formulated as the greater of a dollar amount and the Comparable
Percentage of Consolidated Total Assets, the percentage of Consolidated Total
Assets as calculated as of the First Amendment Effective Date which would equal
such dollar amount (rounded upward, if necessary, to a whole multiple of 1/100
of 1.00%).

 “Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” means, as of any date, the sum (without duplication) of all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of Holdings and the Restricted Subsidiaries and
all Guarantees of the foregoing, determined on a consolidated basis in
accordance with GAAP, based upon the most recent quarter-end financial
statements available internally as of the date of determination, and calculated
on a Pro Forma Basis.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of
Holdings for such period:

(1) increased, in each case to the extent deducted in calculating such
Consolidated Net Income (and without duplication), by:



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(a) provision for taxes based on income, profits or capital, including state,
franchise, excise and similar taxes and foreign withholding taxes paid or
accrued, including any penalties and interest relating to any tax examinations,
and state taxes in lieu of business fees (including business license fees) and
payroll tax credits, income tax credits and similar tax credits, and including
an amount equal to the amount of tax distributions actually made to the holders
of Equity Interests of the Borrower Representative or any Parent Entity in
respect of such period (in each case, to the extent attributable to the
operations of Holdings and its Subsidiaries), which will be included as though
such amounts had been paid as income taxes directly by Holdings; plus

(b) Consolidated Interest Expense; plus

(c) cash dividend payments (excluding items eliminated in consolidation) on any
series of preferred stock or Disqualified Stock of Holdings or any Restricted
Subsidiary; plus

(d) all depreciation and amortization charges and expenses; plus

(e) all

(i) losses, charges and expenses relating to the Transactions;

(ii) transaction fees, costs and expenses incurred in connection with the
consummation of any transaction that is out of the ordinary course of business
(or any transaction proposed but not consummated) permitted under this
Agreement, including equity issuances, investments, acquisitions, dispositions,
recapitalizations, mergers, option buyouts and the incurrence, modification or
repayment of Indebtedness permitted to be incurred under this Agreement
(including any Permitted Refinancing Indebtedness in respect thereof) or any
amendments, waivers or other modifications under the agreements relating to such
Indebtedness or similar transactions; and

(iii) without duplication of any of the foregoing, non-operating or non-
recurring professional fees, costs and expenses for such period; plus

(f) any expense or deduction attributable to minority Equity Interests of third
parties in any Restricted Subsidiary that is not a Wholly Owned Subsidiary of
the Borrower Representative; plus

(g) the amount of management, monitoring, consulting, transaction and advisory
fees (including termination fees) and related indemnities, charges and expenses
paid or accrued to or on behalf of any Parent Entity, in each case, to the
extent permitted by Section 6.07; plus

(h) earn-out obligations incurred in connection with any Permitted Acquisition
or other Investment and paid or accrued during such period; plus

(i) all charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of Equity Interests held by officers or
employees of the Borrowers and all losses, charges and expenses related to
payments made to holders of options or other derivative Equity Interests in the
common equity of the Borrowers or any Parent Entity in connection with, or as a
result of, any distribution being made to equityholders of such Person or any of
its direct or indirect parents, which payments are being made to compensate such
option holders as though they were equityholders at the time of, and entitled to
share in, such distribution; plus



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(j) all non-cash losses, charges and expenses, including any write-offs or
write-downs; provided that if any such non-cash charge represents an accrual or
reserve for potential cash items in any future four-fiscal quarter period
(i) the Borrower Representative may determine not to add back such non-cash
charge in the period for which Consolidated EBITDA is being calculated and
(ii) to the extent the Borrower Representative does decide to add back such
non-cash charge, the cash payment in respect thereof in such future four-fiscal
quarter period will be subtracted from Consolidated EBITDA for such future
four-fiscal quarter period; plus

(k) all costs and expenses in connection with pre-opening and opening of stores,
distribution centers and other facilities that were not already excluded in
calculating such Consolidated Net Income; plus

(l) without duplication, cost savings, operating expense reductions and cost
synergies in connection with all other events and transactions described in the
definition of “Pro Forma Basis” (provided that, in all such cases, any such
addbacks that are pro forma cost savings, operating expense reductions and cost
synergies shall be subject to the limitations described in the definition of
“Pro Forma Basis”); plus

(m) non-recurring incremental costs arising out of the temporary interruption of
the supply of goods to Holdings and its Subsidiaries; plus

(n) charges resulting from the write-off of capital expenditures arising from
the cancellation of project or design plans; and

(2) decreased, without duplication and to the extent increasing such
Consolidated Net Income for such period, by non-cash gains (excluding any
non-cash gains that represent the reversal of any accrual of, or cash reserve
for, anticipated cash charges that were deducted (and not added back) in the
calculation of Consolidated EBITDA for any prior period ending after the Closing
Date).

“Consolidated First Lien Net Debt” means, as of any date, all Consolidated Debt
as of such date that is secured by a Lien on the Collateral that is senior to or
pari passu with the Lien securing the Obligations (including any split lien
arrangements), plus Capital Lease Obligations, minus all Unrestricted Cash as of
such date, in each case, determined on a consolidated basis in accordance with
GAAP based upon the most recent quarter-end financial statements available
internally as of the date of determination, and calculated on a Pro Forma Basis;
provided that for purposes of calculating the amount of Consolidated First Lien
Net Debt with respect to any Indebtedness being incurred in reliance on
compliance with any financial ratio-based incurrence test, Unrestricted Cash
will not include any proceeds received from such Indebtedness.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) the aggregate interest expense of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP, to the extent such expense was deducted in computing Consolidated Net
Income (including pay-in-kind interest payments, amortization of original issue
discount, the interest component of Capital Lease Obligations and net payments
and receipts (if any) pursuant to Hedge Agreements relating to interest rates
(other than in connection with the early termination thereof) but excluding any
non-cash interest expense attributable to the movement in the mark-to-market
valuation of hedging obligations, all amortization and write-offs of deferred
financing fees, debt issuance costs, commissions, fees and expenses and
expensing of any bridge, commitment or other

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

financing fees, and all discounts, commissions, fees and other charges
associated with any Receivables Facility); plus

(2) consolidated capitalized interest of the referent Person and its Restricted
Subsidiaries for such period, whether paid or accrued; plus

(3) any amounts paid or payable in respect of interest on Indebtedness the
proceeds of which have been contributed to the referent Person and that has been
Guaranteed by the referent Person; less

(4) interest income of the referent Person and its Restricted Subsidiaries for
such period;

provided that when determining Consolidated Interest Expense in respect of any
four-quarter period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense will be calculated by multiplying the aggregate
Consolidated Interest Expense accrued since the Closing Date by 365 and then
dividing such product by the number of days from and including the Closing Date
to and including the last day of such period.  For purposes of this definition,
interest on Capital Lease Obligations will be deemed to accrue at the interest
rate reasonably determined by the Borrower Representative to be the rate of
interest implicit in such Capital Lease Obligations in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (or loss) of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP (with such net income (or loss) being calculated after deducting the
amounts for such period described in clause (1)(a) of the definition of
“Consolidated EBITDA”, if any) and before any deduction for preferred stock
dividends; provided that:

(1) all net after-tax extraordinary, nonrecurring or unusual gains, losses,
income, expenses and charges, and in any event including, without limitation,
all restructuring, severance, relocation, retention, consolidation, integration
or other similar charges and expenses, contract termination costs, litigation
costs, excess pension charges, system establishment charges, start-up or closure
or transition costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to curtailments or modifications to pension and
post-retirement employee benefit plans in connection with the Transactions or
otherwise, expenses associated with strategic initiatives, facilities shutdown
and opening and pre-opening costs and expenses (including pre-opening and
opening of stores, distribution centers and other facilities and all income,
loss, charges and expenses associated with stores, distribution centers and
other facilities closed in any period, or scheduled for closure within 12 months
of the date on which Consolidated Net Income is being calculated), and any fees,
expenses, charges or change in control payments related to the Transactions or
otherwise (including any transition-related expenses incurred before, on or
after the Closing Date), will be excluded;

(2) all net after-tax income, loss, expense or charge from abandoned, closed or
discontinued operations and any net after-tax gain or loss on the disposal of
abandoned, closed or discontinued operations will be excluded;

(3) all net after-tax gain, loss, expense or charge attributable to business
dispositions and asset dispositions other than in the ordinary course of
business (as determined in good faith by the Borrower Representative) will be
excluded;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(4) all net after-tax income, loss, expense or charge attributable to the early
extinguishment or cancellation of Indebtedness, Hedge Agreements or other
derivative instruments will be excluded;

(5) all non-cash gain, loss, expense or charge attributable to the movement in
the mark-to-market valuation of Hedge Agreements or other derivative instruments
will be excluded;

(6) (a) the net income for such period of any Person that is not a Restricted
Subsidiary of the referent Person, or that is accounted for by the equity method
of accounting, will be included only to the extent of the amount of dividends or
distributions or other payments are or are permitted to be paid in cash (or
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period; and (b) the net income for such period will include
any ordinary course dividends, distributions or other payments in cash received
from any such Person during such period in excess of the amounts included in
clause (a) hereof;

(7) the cumulative effect of a change in accounting principles during such
period will be excluded;

(8) the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the referent Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
consummated before or after the Closing Date, and the amortization, write-down
or write-off of any amounts thereof, net of taxes, will be excluded;

(9) all non-cash impairment charges and asset write-ups, write-downs and
write-offs will be excluded;

(10) all non-cash expenses realized in connection with or resulting from stock
option plans, employee benefit plans or agreements or post-employment benefit
plans or agreements, or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other similar rights
will be excluded;

(11) any costs or expenses incurred in connection with the payment of dividend
equivalent rights to option holders pursuant to any management equity plan,
stock option plan or any other management or employee benefit plan or agreement
or post-employment benefit plan or agreement will be excluded;

(12) [reserved];

(13) all amortization and write-offs of deferred financing fees, debt issuance
costs, commissions, fees and expenses and expensing of any bridge, commitment or
other financing fees, will be excluded;

(14) any currency translation gains and losses related to changes in currency
exchange rates (including remeasurements of Indebtedness and any net loss or
gain resulting from Hedge Agreements for currency exchange risk), will be
excluded;

(15) (a) the non-cash portion of “straight-line” rent expense will be excluded
and (b) the cash portion of “straight-line” rent expense that exceeds the amount
expensed in respect of such rent expense will be included;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(16) expenses and lost profits with respect to liability or casualty events or
business interruption will be disregarded to the extent covered by insurance and
actually reimbursed, or, so long as such Person has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer, but only to the extent that such amount (a) has not been denied by
the applicable carrier in writing and (b) is in fact reimbursed within 365 days
of the date on which such liability was discovered or such casualty event or
business interruption occurred (with a deduction for any amounts so added back
that are not reimbursed within such 365-day period); provided that any proceeds
of such reimbursement when received will be excluded from the calculation of
Consolidated Net Income to the extent the expense or lost profit reimbursed was
previously disregarded pursuant to this clause (16);

(17) losses, charges and expenses that are covered by indemnification or other
reimbursement provisions in connection with any asset disposition will be
excluded to the extent actually reimbursed, or, so long as such Person has made
a determination that a reasonable basis exists for indemnification or
reimbursement, but only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days); and

(18) non-cash charges for deferred tax asset valuation allowances will be
excluded.

“Consolidated Total Assets” means, as of any date, the total assets of Holdings
and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, determined based upon the most recent quarter-end
financial statements available internally as of the date of determination, and
calculated on a Pro Forma Basis.

“Consolidated Total Net Debt” means, as of any date, the Consolidated Debt as of
such date minus all Unrestricted Cash as of such date, in each case, determined
on a consolidated basis in accordance with GAAP based upon the most recent
quarter-end financial statements available internally as of the date of
determination, and calculated on a Pro Forma Basis; provided that for purposes
of calculating the Consolidated Total Net Debt with respect to any Indebtedness
being incurred in reliance on compliance with any financial ratio-based
incurrence test, Unrestricted Cash will not include any proceeds received from
such Indebtedness.  For the avoidance of doubt, the Obligations will constitute
Consolidated Total Net Debt.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Contribution Indebtedness” has the meaning assigned to such term in
Section 6.01(16).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” will have correlative meanings.

“Cost” means the calculated cost of purchases, based upon the Borrowers’
accounting practices as reflected in the most recent Annual Financial
Statements, which practices are consistent with the methodology used in the most
recent appraisal delivered in connection with this Agreement prior to the
Closing Date.

“Covenant Trigger Event” means that Excess Availability is less than the greater
of (1) $100.0 million and (2) 10.0% of the Line Cap then in effect.  Once
commenced, a Covenant Trigger Event will be deemed to be continuing until such
time as Excess Availability equals or exceeds the greater of (a) $100.0 million
and (b) 10.0% of the Line Cap then in effect for 20 consecutive calendar days.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to such term in Section 10.27.

“Credit Card Notification” has the meaning assigned to such term in
Section 5.11.

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures (including, but
not limited to, First Data Merchant Services Corporation) with respect to any
Borrower’s sales transactions involving credit card or debit card purchases by
customers using credit cards or debit cards issued by any Person (other than a
Loan Party or any Affiliate of any Loan Party) who issues or whose members or
Affiliates issue credit or debit cards, including MasterCard or VISA bank credit
or debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club and Carte Blanche.

“Credit Card Processor Accounts” means accounts, receivables and/or payment
intangibles owing to a Loan Party from a Credit Card Processor, which shall
include in any event payments owing to any Loan Party from a Credit Card
Processor that constitute proceeds from the sale or disposition of Inventory of
the Loan Parties in the ordinary course of business.

“Credit Event” has the meaning assigned to such term in Article IV.

“Cure Amount” has the meaning assigned to such term in Section 8.02.

“Cure Right” has the meaning assigned to such term in Section 8.02.

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (1) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory and (2) outstanding merchandise credits of the Borrowers, net of any
dormancy reserves maintained by the Borrowers on their books and records in the
ordinary course of business consistent with past practices.

“Customer Credit Liability Reserves” means, as of any date, an amount equal
to 50% (or such lesser percentage as determined by the Administrative Agent in
its Reasonable Credit Judgment based on of the redemption history of the gift
certificates, gift cards and merchandise credits of the Borrowers) of the
Customer Credit Liabilities as reflected in the Borrowers’ books and records.

 “Customs Broker Agreement” means an agreement, in form reasonably satisfactory
to the Collateral Agent, in which the customs broker or other carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral Agent and
agrees, upon notice from the Collateral Agent, to hold and dispose of such
Inventory solely as directed by the Collateral Agent.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“DDA” means any checking or other demand deposit account maintained by the Loan
Parties.

“DDA Notification” has the meaning assigned to such term in Section 5.11.

“Debt Representative” means, with respect to any Indebtedness that is secured on
a junior basis to the Revolving Facility Claims, the trustee, administrative
agent, collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Debtor Relief Laws” means Title 11 of the United States Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
winding up, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which, but for the giving of notice,
lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender (1) whose acts or failure to act, whether
directly or indirectly, constitutes a Lender Default or (2) who has, or has a
direct a direct or indirect parent company that has, become the subject of a
Bail-in Action.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Designated Cash Management Reserve” means, as of any date, such reserves as the
Administrative Agent determines in its Reasonable Credit Judgment to reflect
(and in no event to exceed) the then aggregate outstanding cash management
exposure of all Cash Management Banks to the relevant Loan Parties under all
Cash Management Obligations.

“Designated Disbursement Account” has the meaning assigned to such term in
Section 5.11.

“Designated Event of Default” means any Event of Default under Section 8.01(1)
(solely with respect to a default under Section 3.05), Section 8.01(2),
Section 8.01(3) (solely with respect to interest and Fees), Section 8.01(4)
(solely with respect to a default under Section 5.04(10), Section 5.11 or
Section 6.10), Section 8.01(8) or Section 8.01(9).

“Designated Hedging Agreement” means Specified Hedge Agreements that are
designated by the Qualified Counterparty and Borrower Representative in writing
to the Administrative Agent as a “Designated Hedging Agreement” and the
Qualified Counterparty shall have provided the MTM value on the date of such
designation.

“Designated Hedging Reserve” means, as of any date, such reserves as the
Administrative Agent determines in its Reasonable Credit Judgment to reflect
(and in no event to exceed) the then aggregate outstanding mark-to-market
(“MTM”) exposure owed by the relevant Loan Parties to all Qualified
Counterparties under all Designated Hedging Agreements.  Such exposure shall be
the sum of the positive aggregate MTM values to each Qualified Counterparty of
all Designated Hedging Agreements with such Qualified Counterparty outstanding
at the time of the relevant calculation.  The aggregate MTM value to a Qualified
Counterparty of all Designated Hedging Agreements with such Qualified
Counterparty shall be calculated (1) on a net basis by taking into account the
netting provision contained in the ISDA Master

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Agreement (or other similar agreement with netting provisions substantially
similar to an ISDA Master Agreement) with such Qualified Counterparty and (2) if
applicable, by taking into account any master netting agreement or arrangement
in place among such Qualified Counterparty, any Subsidiary or Affiliate thereof
that is also party to a Designated Hedging Agreement and the relevant Loan
Party, in which case the positive aggregate MTM value of all relevant Designated
Hedging Agreements to such Qualified Counterparty and such Subsidiaries or
Affiliates who are parties to such master netting agreements shall be calculated
in respect of all of the relevant Designated Hedging Agreements on a net basis
across all such Designated Hedging Agreements, provided that Borrower
Representative (a) certifies to the Administrative Agent that such master
netting agreement shall apply to all such Designated Hedging Agreements in all
cases including upon the occurrence of an event of default by the relevant Loan
Party in respect of any such Designated Hedging Agreement and (b) upon request,
provides to the Administrative Agent a copy of the master netting agreement.  In
calculating the positive aggregate MTM value to a Qualified Counterparty, the
value of collateral posted to such Qualified Counterparty in respect of such
Designated Hedging Agreements shall be taken into account, such that the value
of such collateral shall reduce the MTM value of such Designated Hedging
Agreements that is out-of-the-money to the relevant Loan Party by an amount
equal to (i) the amount of cash collateral or (ii) the value of non-cash
collateral with such value as determined by the relevant Qualified Counterparty
or the relevant valuation agent in accordance with the relevant credit support
annex or other collateral agreement (for the avoidance of doubt, taking into
account any haircut provision applicable to such non-cash collateral), provided
that Borrower Representative shall provide any supporting documentation for such
value as may be reasonably requested by the Administrative Agent.  For the
avoidance of doubt, if the MTM value of all Designated Hedging Agreements with a
Qualified Counterparty is a negative amount to such Qualified Counterparty
(i.e., if all such Designated Hedging Agreements with such Qualified
Counterparty are in-the-money to the relevant Loan Party on a net basis), such
MTM value shall be treated as zero in calculating the amount of the Designated
Hedging Reserves.  The MTM value of a Designated Hedging Agreement for this
purpose shall be calculated and provided to the Administrative Agent, the
relevant Loan Party and Borrower Representative together with the supporting
calculations therefor promptly (but in any case not later than three Business
Days) following (x) the last calendar day of each calendar month and (y) such
other date on which a request was made by the Administrative Agent, the relevant
Loan Party or Borrower Representative, as applicable, for such MTM value, which
shall be used by the Administrative Agent in calculating the relevant portion of
the Designated Hedging Reserves.  If a Qualified Counterparty fails to provide
the MTM value of a Designated Hedging Agreement within the relevant timeframe
specified above, then the Administrative Agent (I) shall give Borrower
Representative notice thereof within three Business Days from the date such
Qualified Counterparty was required to provide such MTM value and (II) may (but
is not obligated to) provide, upon receiving from Borrower Representative or the
relevant Loan Party all of the information reasonably determined by the
Administrative Agent as being necessary to determine the MTM value of the
relevant Designated Hedging Agreement, a proposed MTM value of the relevant
Designated Hedging Agreement within such three Business Day period.  If the
Administrative Agent agrees to provide such a proposed MTM value and Borrower
Representative does not notify the Administrative Agent within three Business
Days from receipt thereof that it does not agree with such MTM value, then the
Administrative Agent shall use such MTM value in calculating the relevant
portion of the Designated Hedging Reserves.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower Representative or any Restricted
Subsidiary in connection with an Asset Sale that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of
Borrower Representative setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent sale
of such Designated Non-Cash Consideration.

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

non-cash credits (including all volume discounts, trade discounts and rebates)
that are recorded to reduce Accounts of the Borrowers in a manner consistent
with current and historical accounting practices of the Borrowers.

“Dilution Ratio” means, at any time, the amount (expressed as a percentage),
calculated in connection with the delivery of any Borrowing Base Certificate for
the fiscal month or fiscal quarter most recently ended, as applicable, equal to
(1) the aggregate amount of the applicable Dilution Factors in respect of the
Accounts of the Borrowers for the 12 most recently ended fiscal months divided
by (2) total gross sales of the Borrowers for such 12 most recently ended fiscal
months.

“Dilution Reserve” means, at any date, the product of (1) the applicable
Dilution Ratio at such time multiplied by (2) the aggregate amount of Eligible
Accounts Receivable at such time.

“Disinterested Director” means, with respect to any Person and transaction, a
member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Institution” means:

(1) (a)any Person that is a competitor of Holdings or its Subsidiaries and
identified by any Borrower in writing to the Arrangers and the Administrative
Agent on or prior to the Closing Date;

(a) any Person that is a competitor of Holdings or its Subsidiaries and
identified by any Borrower in good faith in writing to the Administrative Agent
from time to time after the Closing Date; or

(a) any Persons that are engaged as principals primarily in private equity,
mezzanine financing or venture capital and certain banks, financial
institutions, other institutional lenders and other entities, in each case, that
have been specified to the Arrangers by the Borrower Representative in writing
on or prior to the Closing Date; or

(2) any known Affiliate of any of the foregoing Persons readily identifiable by
name, but excluding any such Affiliate that is primarily engaged in, or that
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which such foregoing Person does not, directly or indirectly, possess
the power to direct or cause the direction of the investment policies of such
Affiliate;

provided that the designation of any Disqualified Institution after the Closing
Date pursuant to clause (1)(b) (and any Affiliate thereof pursuant to clause
(2)) shall not apply retroactively to disqualify any Lender that has previously
acquired an assignment or participation interest in the Revolving Facility.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
redeemable or exchangeable at the option of the holder thereof), or upon the
happening of any event or condition:

(1) mature or are mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

sale are subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments);

(2) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part;

(3) provide for the scheduled payments of dividends in cash; or

(4) either mandatorily or at the option of the holders thereof, are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is 91 days after the earlier of:

(a) the Latest Maturity Date; and

(a) the date on which the Loans and all other Obligations (other than
Obligations in respect of (i) Specified Hedge Agreements and Cash Management
Obligations that are not then due and payable and (ii) contingent
indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted) are repaid in full and the Commitments
are terminated and any outstanding Letters of Credit are expired, terminated,
cash collateralized or backstopped on terms satisfactory to the Issuing Bank;

provided that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided,  further, that if such Equity Interests are issued
to any employee or to any plan for the benefit of employees of Holdings or its
Subsidiaries or by any such plan to such employees, such Equity Interests will
not constitute Disqualified Stock solely because they may be required to be
repurchased by Holdings or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; and provided,  further, that any class of
Equity Interests of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Equity Interests that is not
Disqualified Stock will not be deemed to be Disqualified Stock. 

“Distressed Person” has the meaning assigned to such term in the definition of
“Lender-Related Distress Event.”

 “Dollars” or “$” means lawful money of the United States of America.

“Dollar Equivalent” shall mean, at any time, (1) with respect to any amount
denominated in Dollars, such amount, and (2) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars, as determined by the Administrative Agent on the basis of the Spot Rate
for the purchase of Dollars with such currency.

“Domestic Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of the United States or any political subdivision thereof, and
“Domestic Subsidiaries” means any two or more of them.  Unless otherwise
indicated in this Agreement, all references to Domestic Subsidiaries will mean
Domestic Subsidiaries of Holdings.

“Dominion Account” has the meaning assigned to such term in Section 5.11.

“Early Opt-in Election” means the occurrence of:



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to Borrower
Representative) that the Required Lenders have determined that United States
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.20(2) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Rate, and

(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to Borrower Representative and the Lenders or by the Required Lenders
of written notice of such election to the Administrative Agent.

“EEA Financial Institution” means (1) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (2) any entity established in an EEA Member Country
which is a parent of an institution described in clause (1) of this definition,
or (3) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (1) or (2) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means all Eligible Accounts Receivable and all Eligible
Credit Card Receivables.

“Eligible Accounts Inclusion Date” means the first date following the occurrence
of each of the following conditions: (x) the Borrowers shall have elected to
include Eligible Accounts Receivable in the Borrowing Base, and (y) the
Administrative Agent shall have completed such diligence as it shall require in
its Reasonable Credit Judgment with respect to the Accounts of the Borrowers
(including, if requested by the Administrative Agent, a field examination with
respect to the Accounts of the Borrowers, at the cost and expense of the
Borrowers).

 “Eligible Accounts Receivable” means all Accounts (other than Credit Card
Processor Accounts) that constitute proceeds from the sale or disposition of
Inventory in the ordinary course of business and that are reflected in the most
recent Borrowing Base Certificate, except any Account with respect to which any
of the exclusionary criteria set forth below applies. 

No Account will be an Eligible Accounts Receivable if:

(1) such Account has been outstanding for more than 90 days after the original
invoice date or more than 60 days after the original due date relating to such
invoice;

(2) such Account is owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (1) above;

(3) such Account is owed by an Account Debtor that is an Affiliate of any Loan
Party or an employee or agent of any Loan Party or any Affiliate of any Loan
Party;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(4) such Account is payable other than in Dollars or Canadian Dollars;

(5) such Account is owed by an Account Debtor who is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States or any other Governmental
Authority not covered by clause (i);

(6) such Account is owed by an Account Debtor whose total obligations owing to
the Loan Parties exceed 10% of all Eligible Accounts Receivable, to the extent
of the obligations owing by such Account Debtor in excess of such percentage;
provided, that in each case, the amount of Eligible Accounts Receivable that are
excluded because they exceed the foregoing percentage shall be determined by
Administrative Agent based on all of the otherwise Eligible Accounts Receivable
prior to giving effect to any eliminations based upon the foregoing
concentration limit;

(7) such Account is not subject to the first priority (subject to a Lien
permitted under Section 6.02(9), 6.02(11), 6.02(12), 6.02(18), or 6.02(24)),
valid and perfected Lien of the Collateral Agent as to such Account;

(8) a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than (a) Liens granted to the Collateral Agent, for
its own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (b) a Lien permitted under Section 6.02(9), 6.02(11),
6.02(12), 6.02(18), or 6.02(24) or other Permitted Lien arising by operation of
law, or (c) a junior Lien permitted under Section 6.02(1), 6.02(22), 6.02(31),
6.02(32), 6.02(33) or 6.02(34));

(9) (i) such Account does not constitute the legal, valid and binding obligation
of the applicable Account Debtor enforceable in accordance with its terms or
(ii) such Account arises in a transaction wherein the goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional;

(10) the applicable Account Debtor is a creditor or supplier of the Loan Party
or such Account is disputed, or a claim, counterclaim, discount, deduction,
reserve, allowance, recoupment, offset has been asserted with respect thereto by
the applicable Account Debtor (in each case, only to the extent of the relevant
dispute, claim, counterclaim, discount, deduction, reserve, allowance,
recoupment, or offset);

(11) such Account is owed by an Account Debtor that is subject to a bankruptcy
proceeding of the type specified in Section 8.01(8) or (9) or that is
liquidating, dissolving or winding up its affairs or otherwise deemed not
creditworthy by the Administrative Agent in its Reasonable Credit Judgment;

(12) such Account does not conform with a covenant or representation contained
in this Agreement or the Collateral Agreement as to such Account;

(13) unless otherwise agreed by the Administrative Agent, the Account Debtor is
organized or has its principal offices or assets outside the United States or
Canada;

(14) such Account is evidenced by Chattel Paper or an Instrument (each as
defined in the Collateral Agreement) of any kind, or has been reduced to
judgment; or



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(15) such Account includes a billing for interest, fees or late charges, but
ineligibility will be limited to the extent thereof.

If any Account at any time ceases to be an Eligible Accounts Receivable, then
such Account will promptly be excluded from the calculation of the Borrowing
Base; provided that if any Account ceases to be an Eligible Accounts Receivable
because of the adjustment of or imposition of new exclusionary criteria pursuant
to the succeeding paragraph, the Administrative Agent will not require exclusion
of such Account from the Borrowing Base until 5 Business Days following the date
on which the Administrative Agent gives notice to the Borrower Representative of
such ineligibility; provided that upon such notice, the Borrowers shall not be
permitted to borrow any Loans or have any Letters of Credit issued so as to
exceed the Borrowing Base after giving effect to such adjustment or imposition
of new exclusionary criteria.

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in each case, in its Reasonable Credit
Judgment (based on an analysis of material facts or events first occurring, or
first discovered by the Administrative Agent, after the Closing Date), subject
to the necessary approvals set forth in Section 10.08 in the case of adjustments
or new criteria which have the effect of making more credit available than would
have been available based upon the criteria in effect on the Closing Date.

“Eligible Credit Card Receivables” means all Credit Card Processor Accounts that
constitute proceeds from the sale or disposition of Inventory in the ordinary
course of business and that are reflected in the most recent Borrowing Base
Certificate, except any Credit Card Processor Account with respect to which any
of the exclusionary criteria set forth below applies. 

No Credit Card Processor Account will be an Eligible Credit Card Receivable if:

(1) such Credit Card Processor Account has been outstanding for more than five
Business Days from the date of sale;

(2) such Credit Card Processor Account is not subject to the first priority
(subject to a Lien permitted under Section 6.02(9), 6.02(11), 6.02(12),
6.02(18), or 6.02(24)), valid and perfected Lien of the Collateral Agent as to
such Account;

(3) a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than (a) Liens granted to the Collateral Agent, for
its own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (b) a Lien permitted under Section 6.02(9), 6.02(11),
6.02(12), 6.02(18), or 6.02(24) or other Permitted Lien arising by operation of
law, or (c) a junior Lien permitted under Section 6.02(1), 6.02(22), 6.02(31),
6.02(32), 6.02(33) or 6.02(34));

(4) such Credit Card Processor Account does not constitute the legal, valid and
binding obligation of the applicable Credit Card Processor enforceable in
accordance with its terms;

(5) such Credit Card Processor Account is disputed, or a claim, counterclaim,
discount, deduction, reserve, allowance, recoupment, offset or chargeback has
been asserted with respect thereto by the applicable Credit Card Processor (but
only to the extent of such dispute, claim, counterclaim, discount, deduction,
reserve, allowance, recoupment, offset or chargeback);

(6) such Credit Card Processor Account is owed by a Credit Card Processor that
is subject to a bankruptcy proceeding of the type specified in Section 8.01(8)
or (9) or that is liquidating, dissolving or winding up its affairs or otherwise
deemed not creditworthy by the Administrative Agent in its Reasonable Credit
Judgment;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(7) such Credit Card Processor Account does not conform with a covenant or
representation contained in this Agreement or the Collateral Agreement as to
such Credit Card Processor Account;

(8) unless otherwise agreed by the Administrative Agent, the Credit Card
Processor is organized or has its principal offices or assets outside the United
States or Canada;

(9) such Credit Card Processor Account is evidenced by Chattel Paper or an
Instrument (each as defined in the Collateral Agreement) of any kind, or has
been reduced to judgment;

(10) such Credit Card Processor Account includes a billing for interest, fees or
late charges, but ineligibility will be limited to the extent thereof; or

(11) such Credit Card Processor Account is payable other than in Dollars or
Canadian Dollars.

Anything contained herein to the contrary notwithstanding, for purposes of
determining the amount of Eligible Credit Card Receivables in the Borrowing Base
at any time, any Credit Card Processor Account that otherwise meets the
requirements for Eligible Credit Card Receivables may be included in such
calculation even though the same does not constitute proceeds from the sale or
disposition of Inventory; provided that such amount will be subject to
adjustment as may be required by the Administrative Agent at any time and from
time to time to reflect such fact.

If any Credit Card Processor Account at any time ceases to be an Eligible Credit
Card Receivable, then such Credit Card Processor Account will promptly be
excluded from the calculation of the Borrowing Base; provided that if any Credit
Card Processor Account ceases to be an Eligible Credit Card Receivable because
of the adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Credit Card Processor Account from the Borrowing Base until 5 Business Days
following the date on which the Administrative Agent gives notice to the
Borrower Representative of such ineligibility; provided that upon such notice,
the Borrowers shall not be permitted to borrow any Loans or have any Letters of
Credit issued so as to exceed the Borrowing Base after giving effect to such
adjustment or imposition of new exclusionary criteria.

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in each case, in its Reasonable Credit
Judgment (based on an analysis of material facts or events first occurring, or
first discovered by the Administrative Agent, after the Closing Date), subject
to the necessary approvals set forth in Section 10.08 in the case of adjustments
or new criteria which have the effect of making more credit available than would
have been available based upon the criteria in effect on the Closing Date.

“Eligible Inventory” means all Inventory reflected in the most recent Borrowing
Base Certificate, except any Inventory with respect to which any of the
exclusionary criteria set forth below applies. 

No item of Inventory will be Eligible Inventory if such item:

(1) is not subject to the first priority (subject to a Lien permitted under
Section 6.02(9), 6.02(11), 6.02(12), 6.02(18), or 6.02(24)), valid and perfected
Lien of the Collateral Agent as to such Inventory;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(2) a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than (a) Liens granted to the Collateral Agent, for
its own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, (b) a Lien permitted under Section 6.02(9), 6.02(11),
6.02(12), 6.02(18), or 6.02(24) or other Permitted Lien arising by operation of
law, or (c) a junior Lien permitted under Section 6.02(1), 6.02(22), 6.02(31),
6.02(32), 6.02(33) or 6.02(34));

(3) is packaging and shipping materials;

 

(4) is  supplies used or consumed in any Borrower’s business;

 

(5) is Inventory at premises other than those owned, controlled or leased by a
Borrower, provided that for Inventory at any new locations which any Borrower
leases after the date hereof (i) consisting of distribution centers or
warehouses or (ii) in Virginia, Pennsylvania, Washington and such other states
in which a landlord’s claim for rent may have priority over the Lien of the
Collateral Agent in any of the Collateral (A) Agents shall have received a
Collateral Access Agreement duly authorized, executed and delivered by the owner
and lessor of such premises or (B) if Agents have not received such Collateral
Access Agreement, then Agents shall have established a Reserve in respect of
amounts due or to become due to the owner and lessor of such retail store
location (without limiting any other rights and remedies of Agents under this
Agreement or under the other Loan Documents with respect to the establishment of
a Reserve or otherwise) and after giving effect to such Reserves, there is
Excess Availability; provided,  that, (1) Borrowers shall use their commercially
reasonable efforts to obtain the Collateral Access Agreement with respect to
each such new location, and (2) the Reserves established pursuant to this
Section shall not exceed at any time (x) one (1.0) times the basic monthly rent
payable to such owners and lessors of such leased locations plus (y) amounts, if
any, then outstanding and unpaid owed by Borrowers to such owners and lessors,
provided,  that, such limitation on the amount of the Reserves pursuant to this
Section shall only apply so long as: (aa) no Default or Event of Default shall
exist or have occurred, (bb) Borrowers or Agents shall not have received notice
of any default or event of default under the lease with respect to such retail
store location and (cc) Agents shall have received evidence, in form and
substance satisfactory to the Agents, that Borrowers have not granted to the
owner and lessor a security interest in or lien upon any assets of Borrowers;
and (3) for clarity, the Borrowers shall not be obligated to obtain any such
Collateral Access Agreement for distribution centers, warehouses or store
locations existing on the Closing Date,

 

(6) is bill and hold goods;

 

(7) unserviceable, obsolete or slow moving Inventory;

 

(8) is damaged and/or defective;

 

(9) returned Inventory that is not held for resale;

 

(10) is Inventory to be returned to vendors;

 

(11) is Inventory subject to deposits made by customers for sales of Inventory
that has not been delivered;

 

(12) is Inventory held after the applicable expiration date thereof;

 

(13) is samples (except to the extent approved from time to time by the Agents);

 

(14) is Inventory purchased or sold on consignment; or



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

 

(15) is in transit, except that Inventory in transit will not be deemed
ineligible if:

(a) it has been shipped (i) from a foreign location (other than the United
States) for receipt by any Borrower within forty-five (45) days of the date of
shipment (and such shipment has not been delayed beyond such forty-five (45) day
delivery time), or (ii) from a United States location for receipt by any
Borrower within fifteen (15) days of the date of shipment (and such shipment has
not been delayed beyond such fifteen (15) day delivery time), but, in either
case, which has not yet been delivered to such Borrower;

(a) it has been paid for in advance of shipment and is not being shipped by a
carrier owned by or affiliated with the vendor;

(a) legal ownership thereof has passed to the applicable Borrower (or is
retained by the applicable Borrower) as evidenced by customary documents of
title and such Inventory is not sold by a vendor that has a right to reclaim,
divert shipment of, repossess, stop delivery, claim any reservation of title or
otherwise assert Lien rights against the Inventory, or with respect to whom any
Borrower is in default of any obligations;

(a) either (i) such Inventory is subject to a negotiable document of title, in
form reasonably satisfactory to the Administrative Agent, which shall, except as
otherwise agreed by the Administrative Agent in its Reasonable Credit Judgment,
have been endorsed to the Collateral Agent or an agent acting on its behalf or
(ii) such Inventory is evidenced by a non-negotiable document of title, seaway
bill, airway bill or other bill of lading in form reasonably acceptable to the
Administrative Agent, or other shipping document reasonably acceptable to the
Administrative Agent, which names the Collateral Agent as consignee (and/or if
requested by the Collateral Agent, a Customs Broker Agreement shall have been
delivered to Collateral Agent with respect thereto); and

(a) the In Transit Inclusion Date shall have occurred.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
will promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Inventory from the Borrowing Base until 5 Business Days following the date
on which the Administrative Agent gives notice to the Borrowers of such
ineligibility; provided that upon such notice, the Borrowers shall not be
permitted to borrow any Loans or have any Letters of Credit issued so as to
exceed the Line Cap after giving effect to such adjustment or imposition of new
exclusionary criteria.

The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in each case, its Reasonable Credit
Judgment (based on an analysis of material facts or events first occurring, or
first discovered by the Administrative Agent, after the Closing Date), subject
to the necessary approvals set forth in Section 10.08 in the case of adjustments
or new criteria which have the effect of making more credit available than would
be available based upon the criteria in effect on the Closing Date.

“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, and natural resources such as flora and fauna.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Environmental Laws” means all applicable laws (including common law), statutes,
rules, regulations, codes, ordinances, orders, binding agreements and final,
binding decrees or judgments, in each case, promulgated or entered into by or
with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
occupational health and safety matters (to the extent relating to the
environment or exposure to Hazardous Materials).

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, and any final regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings or any of its Subsidiaries, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means:

(1) a Reportable Event, or the requirements of Section 4043(b) of ERISA apply,
with respect to a Plan;

(2) a withdrawal by Holdings or any of its Subsidiaries or, to the knowledge of
Holdings or any Borrower, any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations by
Holdings or any of its Subsidiaries or, to the knowledge of Holdings or any
Borrower, any ERISA Affiliate that is treated as a termination under
Section 4062(e) of ERISA;

(3) a complete or partial withdrawal by Holdings or any of its Subsidiaries or,
to the knowledge of Holdings or any Borrower, any ERISA Affiliate from a
Multiemployer Plan, receipt of written notification by Holdings or any of its
Subsidiaries or, to the knowledge of Holdings or any Borrower, any ERISA
Affiliate concerning the imposition of Withdrawal Liability or written
notification that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA or endangered or in critical status
within the meaning of Section 305 of ERISA;

(4) the provision by a Plan administrator or the PBGC of notice of intent to
terminate a Plan, to appoint a trustee to administer a Plan, the treatment of a
Plan or Multiemployer Plan amendment as a termination under Sections 4041
or 4041A of ERISA or the commencement of proceedings by the PBGC to terminate a
Plan or Multiemployer Plan;

(5) the incurrence by Holdings or any of its Subsidiaries or, to the knowledge
of Holdings or any Borrower, any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan or Multiemployer Plan,
other than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA;

(6) the application for a minimum funding waiver under Section 302(c) of ERISA
with respect to a Plan;

(7) the imposition of a lien under Section 303(k) of ERISA with respect to any
Plan; and



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(8) a determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing” means a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan Notice” means a notice for a Eurocurrency Borrowing or
continuation pursuant to Section 2.03, which shall be substantially in the form
of Exhibit G or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent).

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“Eurocurrency Revolving Loan” means any Revolving Loan bearing interest at a
rate determined by reference to the LIBOR Rate.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Availability” means, at any time, (1) the Line Cap at such time, minus
(2) the aggregate Revolving Facility Credit Exposures at such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Accounts’” means any DDA, securities account, commodity account or any
other deposit account of any Borrower or Restricted Subsidiary (and all cash,
Cash Equivalents and other securities or investments credited thereto or
deposited therein):  (1) that does not have an individual ending balance in
excess of $1,000,000 or in the aggregate with each other account described in
this clause (1), in excess of $10,000,000; (2) the balance of which is swept at
the end of each Business Day into a deposit account, securities account or
commodity account subject to a control agreement, so long as such daily sweep is
not terminated or modified (other than to provide that the balance in such
deposit account, securities account or commodity account is swept into another
deposit account, securities account or commodity account subject to a control
agreement) without the consent of the Collateral Agent; (3) that is a Trust
Account, Specified Segregated Account, or Designated Disbursement Account; (4)
any DDA of any Borrower or any Restricted Subsidiary the balance of which
consists solely of identifiable proceeds of any sale or other disposition of any
Term Priority Collateral so long as all amounts on deposit therein constitute
Term Priority Collateral; (5) that consists of Store Bank Accounts; or (6) to
the extent that it is cash collateral for letters of credit (other than Letters
of Credit) to the extent permitted hereunder.

“Excluded Assets” means “Excluded Assets” as defined in the Collateral
Agreement.

“Excluded Contributions” means, as of any date, the aggregate amount of the net
cash proceeds and Cash Equivalents, together with the aggregate fair market
value (determined in good faith by a Responsible Officer of Borrower
Representative) of other assets that are used or useful in a business permitted
under Section 6.08, received by the Borrowers after the Closing Date from:

(1) contributions to its common equity capital; or

(2) the sale of Capital Stock of Holdings;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

in each case, designated as Excluded Contributions pursuant to a certificate of
a Responsible Officer of Borrower Representative on the date such contribution
is made or such Capital Stock is sold, less the aggregate amount of Investments
made pursuant to Section 6.04(28), in each case prior to such date; provided
that the proceeds of Disqualified Stock, Cure Amounts and any net cash proceeds
that are used prior to such date (A) to make Restricted Payments under
Section 6.06(1) or Section 6.06(2)(b) or (B) for Contribution Indebtedness, will
not be treated as Excluded Contributions.

“Excluded Equity Interests” means “Excluded Equity Interests” as defined in the
Collateral Agreement.

“Excluded Subsidiary” means any:

(1) Immaterial Subsidiary;

(2) Subsidiary that is not a Wholly Owned Subsidiary of Holdings or the Borrower
Representative;

(3) Unrestricted Subsidiary;

(4) Foreign Subsidiary;

(5) Domestic Subsidiary of a Foreign Subsidiary;

(6) Subsidiary substantially all the assets of which are Equity Interests and,
if any, indebtedness, in one or more Foreign Subsidiaries;

(7) Subsidiary if acting as a Guarantor, or its Guarantee, would, and only so
long as it would, (a) be prohibited by law or regulation or by any contractual
obligation existing on the (but not incurred in anticipation of) Closing Date or
on the date such subsidiary is acquired or organized (as long as, in the case of
an acquisition of a subsidiary, such prohibition did not arise as part of such
acquisition) or (b) require a governmental or regulatory consent, approval,
license or authorization (unless such consent, approval, license or
authorization has been received);

(8) any Subsidiary that is a Captive Insurance Company, not-for-profit
Subsidiary or Subsidiary which is a special purpose entity for securitization
transaction (including any Receivables Subsidiary) or like special purposes;

(9) any Special Purpose Entity (other than any such entity that is established
solely to hold multiple material leasehold interests); and

(10) any Special Purpose Finance Subsidiary;

in each case, unless the Borrower Representative determines in its sole
discretion, upon notice to the Administrative Agent, that any of the foregoing
Persons (other than a Subsidiary that is not a Wholly Owned Subsidiary of
Holdings or the Borrower Representative) should not be an Excluded Subsidiary;
provided that in the case of any Restricted Subsidiary that is a Foreign
Subsidiary, the jurisdiction of such Foreign Subsidiary is acceptable to the
Administrative Agent in its sole discretion unless the Guarantee to be provided
by such Foreign Subsidiary is full and unconditional and in any event consistent
with the credit support provided by the other Guarantors (or as otherwise may be
acceptable to the Administrative Agent in its sole discretion).  Notwithstanding
the foregoing, a Restricted Subsidiary may be an Excluded Subsidiary in
circumstances where the Borrower Representative and the Administrative Agent
reasonably

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

agree that any of the cost, difficulty, burden or consequences of such
Restricted Subsidiary providing a Guarantee of the Obligations is excessive in
relation to the value afforded thereby. 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Loan Party hereunder:

(1) Taxes imposed on or measured by its net income (however denominated) or
franchise Taxes imposed in lieu of net income Taxes, and branch profits Taxes,
in each case, (a) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (b) that are Other Connection Taxes;

(2) any U.S. federal withholding Tax imposed on amounts payable hereunder to or
for the account of a Recipient under any law applicable at the time such
Recipient becomes a party to this Agreement (or in the case of a Lender, under
any law applicable at the time such Lender changes its Lending Office), except
to the extent that the Recipient’s assignor (if any), at the time of assignment
(or such Lender immediately before it changed its Lending Office), was entitled
to receive additional amounts from the applicable Loan Party with respect to
such withholding Tax pursuant to Section 2.17(1) or Section 2.17(3);

(3) Taxes that are attributable to such Recipient’s failure to comply with
Section 2.17(5) or Section 2.17(6); and

(4) any Taxes imposed under FATCA.

“Existing Loan Agreement” has the meaning assigned to such term in the recitals
hereto.

“Extended Commitments” has the meaning assigned to such term in Section 2.22(1).

“Extended Loans” has the meaning assigned to such term in Section 2.22(1).

“Extending Lender”  has the meaning assigned to such term in Section 2.22(1).

“Extension” has the meaning assigned to such term in Section 2.22(1).

“Extension Amendment” has the meaning assigned to such term in Section 2.22(2).

“Extension Offer” has the meaning assigned to such term in Section 2.22(1).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement with respect to the foregoing, and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

“FCPA” has the meaning assigned to such term in Section 3.20(3).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it (and, if any such rate is below
zero, then the rate determined pursuant to this definition shall be deemed to be
zero).

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means the fee letter dated as of the February 19, 2020 among the
Borrowers and the Administrative Agent, as amended, supplemented or otherwise
modified from time to time.

“Fees” means the Commitment Fees, the L/C Participation Fees, the Issuing Bank
Fees, the Administrative Agent Fees and all other fees set forth in the Fee
Letter and relating hereto.

“Financial Officer” means, with respect to any Person, the chief financial
officer, president, principal accounting officer, director of financial
services, treasurer, assistant treasurer or controller of such Person.

“Financial Performance Covenant” means the covenant set forth in Section 6.10.

“First Amendment” means that certain Amendment No. 1 to Second Amended and
Restated Loan Agreement by and among the Borrowers, the other Loan Parties party
hereto, the Lenders party thereto, and the Administrative Agent, dated as of the
First Amendment Effective Date.

“First Amendment Effective Date” means March 11, 2020.

 “First Lien Net Leverage Ratio” means, as of any date, the ratio of
Consolidated First Lien Net Debt as of such date to Consolidated EBITDA for the
most recent four fiscal quarter period for which Required Financial Statements
have been delivered, calculated on a Pro Forma Basis.

“Fixed Amounts” has the meaning assigned to such term in Section 1.07(2).

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of:

(1) (a) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for the
most recent period of four consecutive fiscal quarters for which Required
Financial Statements have been delivered, calculated on a Pro Forma Basis, minus
(b) non-financed Capital Expenditures of Holdings and its Restricted
Subsidiaries during such period that were paid in cash during such period (it
being understood that Capital Expenditures funded with proceeds of Revolving
Loans will not be deemed to be “financed” for the purpose of this clause (b))
minus (c) taxes of Holdings and the Restricted Subsidiaries based on

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

income that were paid or payable in cash during such period (including tax
distributions paid in cash during such period) to

(2) Fixed Charges of Holdings and its Restricted Subsidiaries for such period.

“Fixed Charges” means, for any period, the sum without duplication, of the
following for such period:

(1) the Consolidated Interest Expense of Holdings and its Restricted
Subsidiaries that was paid or payable in cash during such period; plus

(2) all scheduled principal amortization payments that were paid or payable in
cash during such period with respect to Indebtedness for borrowed money of
Holdings and its Restricted Subsidiaries, including payments in respect of
Capital Lease Obligations, but excluding payments with respect to intercompany
Indebtedness; plus

(3) all cash dividend payments (excluding items eliminated in consolidation and
payments on account of tax distributions) paid in cash on any series of
Disqualified Stock or preferred stock during such period.

“Foreign Lender” means any Lender or Issuing Bank that is organized under the
laws of a jurisdiction other than the United States of America.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia will be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (1) with
respect to the Issuing Banks, such Defaulting Lender’s Revolving Facility
Percentage of the outstanding Revolving L/C Exposure, other than Revolving L/C
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to non-Defaulting Lenders or cash collateralized or backstopped in
accordance with the terms hereof and (2) with respect to the Swingline Lenders,
such Defaulting Lender’s Revolving Facility Percentage of Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders in accordance with the terms
hereof.

 “GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession
(but excluding the policies, rules and regulations of the SEC applicable only to
public companies).

Notwithstanding anything to the contrary above or in the definition of Capital
Lease Obligations or Capital Expenditures, in the event of a change under GAAP
(or the application thereof) requiring any leases to be capitalized that are not
required to be capitalized as of the Closing Date, only those leases that would
result or would have resulted in Capital Lease Obligations or Capital
Expenditures on the Closing Date (assuming for purposes hereof that they were in
existence on the Closing Date) will be considered capital leases and all
calculations under this Agreement will be made in accordance therewith.

“Governmental Authority” means any federal, state, provincial, municipal, local,
national, transnational, foreign or other governmental department, commission,
board, tribunal, bureau, ministry, court, agency, authority, instrumentality or
regulatory, legislative, judicial or arbitral body, or other law,

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

rule or regulation-making entity, or any entity or officer exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court.

“Guarantee” of or by any Person (the “guarantor”) means:

(1) any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect:

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligations;

(a) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof;

(a) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation;

(a) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness or other obligation of the payment thereof or to protect such
holders against loss in respect thereof (in whole or in part); or

(a) as an account party in respect of any letter of credit, bank guarantee or
other letter of credit guaranty issued to support such Indebtedness or other
obligation; or

(2) any Lien on any assets of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other Person, whether or not such Indebtedness or
other obligation is assumed by the guarantor;

provided, that the term “Guarantee” will not include endorsements of instruments
for deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee will be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

“Guarantor” means (1) Holdings; (2) each Subsidiary Loan Party; (3) each
Borrower (in the case of this clause (3), solely with respect to each other
Borrower); and (4) each Restricted Subsidiary (other than any Restricted
Subsidiary that is not a Wholly Owned Subsidiary) that the Borrower
Representative may elect in its sole discretion, from time to time, upon written
notice to the Administrative Agent, to cause to Guarantee the Obligations;
provided that, in the case of this clause (4), the Guarantee and the security
interest provided by such Person is full, unconditional and fully enforceable in
the jurisdiction of organization of such Person and in any event consistent with
the credit support provided by the other Guarantors (or as otherwise may be
acceptable to the Administrative Agent in its sole discretion).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances or petroleum or petroleum byproducts or distillates, friable asbestos
or friable asbestos-containing materials, polychlorinated biphenyls or radon
gas, in each case, that are regulated or would reasonably be expected to give
rise to liability under any Environmental Law.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, not entered into for
speculative purposes; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of Holdings or any of its
Subsidiaries will be a Hedge Agreement.

“Holdings” has the meaning assigned to such term in the preamble hereto.

“Immaterial Subsidiary” means, as of any date, any Subsidiary that (1) did not,
as of the last day of the most recent fiscal quarter of  Holdings for which
Required Financial Statements have been delivered (or were required to be
delivered), have assets with a value in excess of 2.5% of the Consolidated Total
Assets or revenues representing in excess of 2.5% of total revenues of Holdings
and the Restricted Subsidiaries for the period of four consecutive fiscal
quarters for which Required Financial Statements have been delivered (or were
required to be delivered), calculated on a consolidated basis in accordance with
GAAP; and (2) taken together with all Immaterial Subsidiaries as of the last day
of the most recent fiscal quarter of Holdings for which Required Financial
Statements have been delivered (or were required to be delivered), did not have
assets with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of Holdings and the Restricted
Subsidiaries on a consolidated basis for such four-quarter period.

“In Transit Inclusion Date” means the first date following the occurrence of
each of the following conditions: (x) the Borrowers shall have elected to
include Inventory that is in transit in the Borrowing Base, and (y) the
Administrative Agent shall have completed such diligence as it shall require in
its Reasonable Credit Judgment with respect to the in transit Inventory of the
Borrowers (including, if requested by the Administrative Agent, an inventory
appraisal and field examination with respect to the in transit Inventory of the
Borrowers, in each case at the cost and expense of the Borrowers).

“Incremental Commitment” has the meaning assigned to such term in
Section 2.21(1).

“Incremental Revolving Facility Increase” has the meaning assigned to such term
in Section 2.21(1).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.21(6)(a).

“Incremental Lender” has the meaning assigned to such term in Section 2.21(5).

“Incurrence Based Amounts” has the meaning assigned to such term in
Section 1.07(2).

“Indebtedness” means, with respect to any Person, without duplication:

(1) all obligations of such Person for borrowed money;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(2) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(3) all obligations of such Person under conditional sale or title retention
agreements relating to property or assets purchased by such Person;

(4) all obligations of such Person issued or assumed as the deferred purchase
price of property or services, to the extent the same would be required to be
shown as a long-term liability on a balance sheet prepared in accordance with
GAAP;

(5) all Capital Lease Obligations of such Person;

(6) all net payments that such Person would have to make in the event of an
early termination, on the date Indebtedness of such Person is being determined,
in respect of outstanding Hedge Agreements;

(7) the principal component of all obligations, contingent or otherwise, of such
Person as an account party in respect of letters of credit and bank guarantees;

(8) the principal component of all obligations of such Person in respect of
bankers’ acceptances;

(9) all Guarantees by such Person of Indebtedness described in clauses (1)
through (8) above; and

(10) the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock);

provided that Indebtedness will not include:

(a) trade payables, accrued expenses and intercompany liabilities arising in the
ordinary course of business;

(a) prepaid or deferred revenue arising in the ordinary course of business;

(a) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset; or

(a) earn-out obligations until such obligations become a liability on the
balance sheet of such Person in accordance with GAAP.

The Indebtedness of any Person will include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

“Indemnified Taxes” means (1) all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document; and (2) to the extent not otherwise described in
clause (1), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.05(2).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Intellectual Property Rights” has the meaning assigned to such term in
Section 3.21(1).

“Interest Coverage Ratio” means, as of any date, the ratio of (1) the
Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters for which Required Financial Statements have been delivered, calculated
on a Pro Forma Basis, to (2) the sum of (a) the Consolidated Interest Expense of
Holdings for such period, calculated on a Pro Forma Basis, and (b) all cash
dividend payments (excluding items eliminated in consolidation and payments on
account of tax distributions) on any series of Disqualified Stock of any
Borrower or preferred stock of any of the Restricted Subsidiaries, in each case,
made during such period.

“Interest Payment Date” means (1) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,
(2) with respect to any ABR Loan, the first day after the end of each calendar
quarter of the Borrowers commencing with the first day after the end of the
first full calendar quarter of the Borrowers after the Closing Date, and (3)
each Maturity Date.

“Interest Period” means, as to any Eurocurrency Borrowing, the period commencing
on the date of such Borrowing or on the last day of the immediately preceding
Interest Period applicable to such Borrowing, as applicable, and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is one, two, three or six months
thereafter (or, if agreed by all Lenders, 12 months or 1 week, as the Borrower
Representative may elect, or the date any Eurocurrency Borrowing is converted to
an ABR Borrowing in accordance with Section 2.03 or repaid or prepaid in
accordance with Section 2.09, 2.10 or 2.11; provided that:

(1) if any Interest Period would end on a day other than a Business Day, such
Interest Period will be extended to the next succeeding Business Day unless such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period will end on the next preceding Business Day;

(2) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) will end on the last Business Day of
the calendar month at the end of such Interest Period; and

(3) no Interest Period will extend beyond the applicable Maturity
Date.  Interest will accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

“Inventory” means, with respect to a Person, all of such Person’s now owned and
hereafter acquired inventory (as defined in the UCC), goods and merchandise,
wherever located, in each case, to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials, and supplies of
any kind, nature or description which are used or consumed in such Person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise and other property, and all documents of
title or other documents representing the foregoing.

“Inventory Reserves” means reserves against Inventory established in the
Administrative Agent’s Reasonable Credit Judgment (without duplication,
including duplication as a result of Inventory being otherwise ineligible) equal
to the sum of the following:



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(1) Shrink Reserves (if applicable);

(2) a reserve determined by the Administrative Agent for Inventory that is
discontinued, obsolete, slow-moving, unmerchantable, defective or unfit for
sale;

(3) a reserve for Inventory which is designated to be returned to vendor or
which is recognized as damaged or off quality or not to customer specifications
by a Borrower; and

(4) any other reserve as deemed appropriate by the Administrative Agent in its
Reasonable Credit Judgment, from time to time.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P (or reasonably
equivalent ratings of another internationally recognized rating agency).

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the
U.S. government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) securities that have an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among Holdings and its
Restricted Subsidiaries;

(3) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition; and

(4) investments in any fund that invests at least 95.0% of its assets in
investments of the type described in clauses (1) and (2) above which fund may
also hold immaterial amounts of cash pending investment and/or distribution.

 “Issuing Bank” means Wells Fargo and each Lender designated as an Issuing Bank
pursuant to Section 2.05(12), in each case, in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(10).  The Issuing Banks on the First Amendment Effective Date shall
be those Lenders listed on Schedule 2.01 hereto.  An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank or an underlying issuer, in which case the term “Issuing
Bank” will include any such Issuing Bank and such Affiliate or underlying issuer
with respect to Letters of Credit issued by such Affiliate or underlying issuer.

“Issuing Bank Fees” has the meaning assigned to such term pursuant to
Section 2.12(2).

“Junior Financing” means (1) any Indebtedness permitted to be incurred hereunder
that is contractually subordinated in right of payment to the Obligations or
secured by Liens that are contractually subordinated to the Liens securing the
Obligations, (2) any unsecured Indebtedness for borrowed money with a principal
amount exceeding $50.0 million or (3) any Permitted Refinancing Indebtedness in
respect of any of the foregoing.

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement substantially in the form attached hereto as Exhibit E (as the same
may be modified in a manner satisfactory

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

to the Administrative Agent), or, if requested by the providers of Indebtedness
to be secured on a junior basis to the Loans, another lien subordination
arrangement reasonably satisfactory to the Administrative Agent.  Upon the
request of Borrower Representative, the Administrative Agent and Collateral
Agent will execute and deliver a Junior Lien Intercreditor Agreement with the
Loan Parties and one or more Debt Representatives for Indebtedness permitted
hereunder that is permitted to be secured on a junior basis to the Loans.

“Landlord Lien Reserve” means any reserve established by the Collateral Agent
pursuant to clause (5) of the definition of “Eligible Inventory.”

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date of the Revolving Facility Commitments or any Extended Commitments
in effect on such date.

“L/C Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” has the meaning assigned to such term pursuant to
Section 2.12(2).

“LCA Election” has the meaning assigned to such term in Section 1.07(1).

“LCA Test Date” has the meaning assigned to such term in Section 1.07(1).

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such Person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance in accordance with Section 10.04), as well as any Person that
becomes a Lender hereunder pursuant to Section 10.04 and any Additional
Lender.  Unless the context otherwise requires, the terms “Lender” and “Lenders”
shall include the Swingline Lender.

“Lender Default” means:

(1) the refusal (which may be given verbally or in writing and has not been
retracted) or failure of any Lender to make available its portion of any
Borrowing or reimbursement obligations, which refusal or failure is not cured
within two Business Days after the date of such refusal or failure, unless such
Lender notifies the Administrative Agent and Borrower Representative in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied;

(2) the failure of any Lender to pay over to the Administrative Agent, the
Issuing Bank or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due;

(3) the failure of any Lender within three Business Days after request by the
Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Facility; provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (3) upon receipt of such
written confirmation by the Administrative Agent and Borrower Representative;

(4) any Lender has notified Borrower Representative or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

respect to its funding obligations under the Revolving Facility or under other
similar agreements in which it commits to extend credit; or

(5) the admission by any Lender in writing that it is insolvent or such Lender
becoming subject to a Lender-Related Distress Event.

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls a Lender (each, a “Distressed Person”), as
the case may be, a voluntary or involuntary case with respect to such Distressed
Person under any debt relief law, or a custodian, conservator, receiver or
similar official is appointed for such Distressed Person or any substantial part
of such Distressed Person’s assets, or such Distressed Person or any Person that
directly or indirectly controls such Distressed Person is subject to a forced
liquidation, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event will not be deemed to have occurred solely by virtue of the
ownership or acquisition of any Equity Interests in any Lender or any Person
that directly or indirectly controls such Lender by a Governmental Authority or
an instrumentality thereof.

“Lending Office” means, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” has the meaning assigned to such term pursuant to
Section 2.05.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.  The Letter of Credit Commitments of each of the Issuing Banks on
the First Amendment Effective Date shall be those Commitments listed on
Schedule 2.01 hereto.  Any Issuing Bank shall be permitted at any time to
increase its Letter of Credit Commitment with the written consent of the
Borrower Representative and notice to the Administrative Agent of such increase,
so long as all Issuing Bank’s Letter of Credit Commitments do not exceed the
Letter of Credit Sublimit.

“Letter of Credit Sublimit” means the aggregate Letter of Credit Commitments of
the Issuing Banks, in an amount not to exceed $50.0 million.

“Letter of Credit Request” shall mean a request by Borrower Representative for a
Letter of Credit in such form as may be approved by the relevant Issuing Bank.

“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Administrative Agent may designate from time to time) as of 11:00
a.m., London time, two Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the Eurocurrency Loan requested (whether as an initial
Eurocurrency Loan or as a continuation of a Eurocurrency Loan or as a conversion
of a ABR Loan to a Eurocurrency Loan) by Borrowers in accordance with this
Agreement (and, if any such published rate is below zero, then the LIBOR Rate
shall be deemed to be zero). Each determination of the LIBOR Rate shall be made
by the Administrative Agent and shall be conclusive in the absence of manifest
error.

“Lien” means, with respect to any asset (1) any mortgage, deed of trust, deemed
trust, lien, hypothecation, pledge, charge, statutory lien or charge, security
interest or similar encumbrance in or on such asset; or (2) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

the foregoing) relating to such asset; provided that in no event will an
operating lease, any capital lease in respect of Real Property permitted
hereunder or an agreement to sell be deemed to constitute a Lien.

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by any Borrower or one or more Restricted Subsidiaries permitted
pursuant to the Loan Documents whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

“Line Cap” means, at any time, the lesser of (1) the aggregate Revolving
Facility Commitments at such time and (2) the Borrowing Base at such time.

“Liquidity Condition” means and will exist during the period from (1) the date
on which Excess Availability has been less than 12.5% of the Line Cap then in
effect for five consecutive Business Days, to (2) the date on which Excess
Availability has been at least 12.5% of the Line Cap then in effect for 20
consecutive calendar days.

“Loan Accounts” means the loan accounts established on the books of the
Administrative Agent.

“Loan Documents” means this Agreement, the Security Documents, any Junior Lien
Intercreditor Agreement, any Pari Passu Intercreditor Agreement, any Note and,
solely for the purposes of Sections 3.01, 3.02, and 8.01(3) hereof, the Fee
Letter.

“Loan Parties” means the Borrowers and the Guarantors.

“Loans” means the Revolving Loans and the Swingline Loans and any other loans
and advances of any kind made by the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender pursuant to this Agreement.

“Loyalty Point Program” means any point or credit based program that rewards a
customer’s credit card use or spending with points or credits that may be
redeemed for goods and/or services.

“Loyalty Point Program Liabilities” means, with respect to any Loan Party, the
liabilities and obligations incurred by such Loan Party under or in connection
with Loyalty Point Programs or applicable laws with respect to such Loyalty
Point Programs.

“Loyalty Point Reserves” means reserves for Loyalty Point Program Liabilities of
the Loan Parties that are established or adjusted by the Administrative Agent
based on a determination made by Administrative Agent in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment exercised in accordance with the Administrative Agent’s
customary and generally applicable credit practices; provided that the aggregate
amount of such reserves shall not exceed 25% of the Loan Parties’ Loyalty Point
Program Liabilities unless the Administrative Agent determines in its Reasonable
Credit Judgment to increase such reserves to an amount in excess of 25% of the
Loyalty Point Program Liabilities based on material changes (without duplication
of any materiality standard in the definition of Reasonable Credit Judgment) in
the accounting treatment or regulatory or legal practices (including consumer
protection practices or regulations of the state or federal government) that
occur after the Closing Date with respect to Loyalty Point Programs; provided
further that the aggregate amount of such reserves shall not in any event exceed
50% of the Loan Parties’ Loyalty Point Program Liabilities.  

“Margin Stock” has the meaning assigned to such term in Regulation U.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Material Adverse Effect” means a material adverse effect on:

(1) the business, financial condition or results of operations, in each case, of
Holdings and the Restricted Subsidiaries (taken as a whole);

(2) the ability of the Borrowers and the Guarantors (taken as a whole) to
perform their payment obligations under the Loan Documents; or

(3) the rights and remedies of the Administrative Agent and the Lenders (taken
as a whole) under the Loan Documents.

“Material Indebtedness” means Indebtedness of Holdings, any Borrower or any
Subsidiary Loan Party in an aggregate outstanding principal amount exceeding
$75.0 million.

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

“Maturity Date” means, as the context may require:

(1) with respect to Revolving Facility Commitments existing on the First
Amendment Effective Date and Loans and Letters of Credit in respect thereof,
March 11, 2025; and

(2) with respect to any Extended Commitments and Loans and Letters of Credit in
respect thereof, the final maturity date specified therefor in the applicable
Extension Amendment.

“Maximum Rate” has the meaning assigned to such term in Section 10.09.

“MNPI” means any material Nonpublic Information regarding Holdings and the
Subsidiaries that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information).  For purposes of this
definition “material Nonpublic Information” means Nonpublic Information that
would reasonably be expected to be material to a decision by any Lender to
assign or acquire any Loan or to enter into any of the transactions contemplated
hereby.

“Monthly Financial Statements” has the meaning assigned to such term in
Section 5.04(3).

“Moody’s” means Moody’s Investors Service, Inc.

“MTM” has the meaning assigned such term in the definition of “Designated
Hedging Reserves.”

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which Holdings, any Borrower or any Restricted Subsidiary or any
ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding five plan years made
or accrued an obligation to make contributions.

“Net Cash Proceeds” means the aggregate cash proceeds (using the fair market
value of any Cash Equivalents) received by Holdings or any Restricted Subsidiary
in respect of any Asset Sale (including any cash received in respect of or upon
the sale or other disposition of any Designated Non-Cash Consideration received
in any Asset Sale and any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or otherwise, but only as
and when received, and

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

including any proceeds received as a result of unwinding any related Hedge
Agreements in connection with such transaction but excluding the assumption by
the acquiring Person of Indebtedness relating to the disposed assets or other
consideration received in any other non-cash form), net of the direct cash costs
relating to such Asset Sale and the sale or disposition of such Designated
Non-Cash Consideration (including legal, accounting and investment banking fees,
and brokerage and sales commissions), and any relocation expenses incurred as a
result thereof, taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing arrangements
related thereto), amounts required to be applied to the repayment of principal,
premium (if any) and interest on Indebtedness required to be paid as a result of
such transaction that is secured by a Permitted Lien that is prior or senior to
the Lien securing the Obligations, any costs associated with unwinding any
related Hedge Agreements in connection with such transaction and any deduction
of appropriate amounts to be provided by Holdings or any of the Restricted
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by
Holdings or any of the Restricted Subsidiaries after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that such
reserved amounts will be deemed to be Net Cash Proceeds to the extent and at the
time of any reversal thereof (to the extent not applied to the satisfaction of
any applicable liabilities in cash in a corresponding amount). 

“Net Orderly Liquidation Value” means, with respect to Eligible Inventory, the
net appraised liquidation value thereof (expressed as a percentage of the Cost
of such Inventory) as determined from time to time by an Acceptable Appraiser in
accordance with Section 5.07.

“New York Courts” has the meaning assigned to such term in Section 10.15(1).

 “Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(3).

“Note” has the meaning assigned to such term in Section 2.09(2).

“Obligations” means:

(1) all amounts owing to any Agent, any Issuing Bank or any Lender from any Loan
Party pursuant to the terms of this Agreement or any other Loan Document,
including all interest and expenses accrued or accruing (or that would, absent
the commencement of an insolvency or liquidation proceeding, accrue) after the
commencement by or against any Loan Party of any proceeding under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state, territorial or foreign bankruptcy, insolvency, receivership or
similar law naming such Loan Party as the debtor in such proceeding, in
accordance with and at the rate specified in this Agreement, whether or not the
claim for such interest or expense is allowed or allowable as a claim in such
proceeding;

(2) all amounts owing by any Loan Party to any Qualified Counterparty under any
Specified Hedge Agreement; and

(3) any Cash Management Obligations;

provided that:

(a) the Obligations of the Loan Parties under any Specified Hedge Agreement and
Cash Management Obligations will be secured and Guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and Guaranteed;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(a) any release of Collateral or Guarantors (as defined in the Collateral
Agreement) effected in the manner permitted by this Agreement or any Security
Document will not require the consent of any Cash Management Bank or Qualified
Counterparty pursuant to any Loan Document; and

(a) Obligations shall not, in any event, include any Excluded Swap Obligation.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(2)).

“Overadvance” has the meaning assigned to such term in Section 2.01(2).

“Owned Material Real Property” means any Real Property owned in fee by any of
the Loan Parties that has a fair market value (as determined in good faith by a
Responsible Officer of the Borrower Representative) of $10.0 million or more,
other than any such Real Property that is subject to a Sale and Lease-Back
Transaction permitted by Section 6.03, an Excluded Asset, or as otherwise agreed
by the Administrative Agent.

“Parent Entity” means any direct or indirect parent of the Borrower
Representative, including, for the avoidance of doubt, Holdings.

“Pari Passu Intercreditor Agreement” means a “pari passu” intercreditor
agreement substantially in the form attached hereto as Exhibit F (as the same
may be modified in a manner satisfactory to the Administrative Agent) or another
split lien intercreditor agreement reasonably satisfactory to the Administrative
Agent. 

“Participant” has the meaning assigned to such term in Section 10.04(5)(a).

“Payment Conditions” means, and will be deemed to be satisfied with respect to
any particular action as to which the satisfaction of the Payment Conditions is
being determined if, after giving effect to the taking of such action, (1) no
Default or Event of Default has occurred and is continuing, (2) after giving
effect to the taking of such action, Excess Availability for each day in the
30-day period prior to such action and on the date of such proposed action would
exceed 15% of the Line Cap then in effect on a Pro Forma Basis, and (3) the
Administrative Agent has received a certificate from a Responsible Officer of
the Borrower Representative certifying as to the calculations and satisfaction
of the conditions set forth in the foregoing clauses (1) and (2) above, which
calculations shall be true and correct in all material respects.

“Participant Register” has the meaning assigned to such term in
Section 10.04(5)(a).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Payment Office” means the office of the Administrative Agent located at 125
High Street, Suite 1100, Boston, MA  02110 or such other office as the
Administrative Agent may designate to the Borrowers and the Lenders from time to
time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any successor thereto.

“Permitted Acquisition” means any acquisition of all or substantially all the
assets of, or a majority of the Equity Interests in, or merger, consolidation or
amalgamation with, a Person or division or line of business of a Person (or any
subsequent investment made in a Person, division or line of business previously
acquired in a Permitted Acquisition).

“Permitted Cure Securities” means any equity securities of Holdings other than
Disqualified Stock.

“Permitted Debt” has the meaning assigned thereto in Section 6.01.

“Permitted Holdings Debt” means unsecured Indebtedness of Holdings that:

(1) is not subject to any Guarantee by the Borrower Representative or any
Restricted Subsidiary;

(2) does not mature prior to the date that is ninety-one (91) days after the
Latest Maturity Date;

(3) no Event of Default has occurred and is continuing immediately after the
issuance or incurrence thereof or would result therefrom;

(4) has no scheduled amortization or payments of principal prior to the date
that is ninety-one (91) days after the Latest Maturity Date (it being understood
that such Indebtedness may have mandatory prepayment, repurchase or redemption
provisions satisfying the requirements of clause (6) hereof);

(5) does not require any payments in cash of interest or other amounts in
respect of the principal thereof prior to the date that is ninety-one (91) days
after the Latest Maturity Date; and

(6) has mandatory prepayment, repurchase or redemption, covenant, default and
remedy provisions customary for senior discount notes of an issuer that is the
parent of a borrower under senior secured credit facilities, and in any event,
with respect to covenant, default and remedy provisions, no more restrictive
than those set forth herein taken as a whole (other than provisions customary
for senior discount notes of a holding company), in each case as determined in
good faith by a Responsible Officer of the Borrower Representative;

provided that clauses (4) and (5) will not restrict payments that are necessary
to prevent such Indebtedness from being treated as an “applicable high yield
discount obligation” within the meaning of Section 163(i)(1) of the Code;
provided,  further that the Borrower Representative will deliver to the
Administrative Agent final copies of the definitive credit documentation
relating to such Indebtedness (unless the Borrower Representative is bound by a
confidentiality obligation with respect thereto, in which case the Borrower
Representative will deliver a reasonably detailed description of the material
terms and conditions of such Indebtedness in lieu thereof).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Permitted Investment” has the meaning assigned to such term in Section 6.04.

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, “Refinance”) the Indebtedness being Refinanced
(or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts or original issue discount, defeasance costs, fees, commissions and
expenses);

(2) the Weighted Average Life to Maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the shorter of (a) the Weighted Average
Life to Maturity of the Indebtedness being Refinanced and (b) the Weighted
Average Life to Maturity that would result if all payments of principal on the
Indebtedness being Refinanced that were due on or after the date that is one
year following the Latest Maturity Date were instead due on the date that is one
year following the Latest Maturity Date; provided that no Permitted Refinancing
Indebtedness incurred in reliance on this subclause (b) will have any scheduled
principal payments due prior to the Latest Maturity Date in excess of, or prior
to, the scheduled principal payments due prior to such Latest Maturity Date for
the Indebtedness being Refinanced;

(3) if the Indebtedness being Refinanced is subordinated in right of payment to
any Obligations under this Agreement, such Permitted Refinancing Indebtedness is
subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders (as determined in good faith by a Responsible Officer
of Borrower Representative) as those contained in the documentation governing
the Indebtedness being Refinanced;

(4) no Permitted Refinancing Indebtedness may have different obligors, or
greater Guarantees or security, than the Indebtedness being Refinanced; and

(5) in the case of a Refinancing of Indebtedness that is secured on a pari passu
basis with, or on a junior basis to, the Obligations with Indebtedness that is
secured on a junior basis, to the Obligations, a Debt Representative acting on
behalf of the holders of such Indebtedness has become party to or is otherwise
subject to the provisions of a Junior Lien Intercreditor Agreement and, if
applicable, a Pari Passu Intercreditor Agreement.

Permitted Refinancing Indebtedness may not be incurred to Refinance Indebtedness
that is secured on a junior basis to the Revolving Loans with Indebtedness that
is secured on a pari passu basis with the Revolving Loans.

Indebtedness constituting Permitted Refinancing Indebtedness will not cease to
constitute Permitted Refinancing Indebtedness as a result of the subsequent
extension of the Latest Maturity Date after the date of original incurrence
thereof.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, government,
individual or family trust, Governmental Authority or other entity of whatever
nature.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) that is (1) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA; and
(2) either (a) sponsored or maintained (at the time of determination or at any
time within the five years prior thereto) by Holdings or any of its Subsidiaries
or any ERISA Affiliate or (b) in respect of which Holdings or any of its
Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Plan of Reorganization” has the meaning assigned to such term in
Section 9.01(5).

“Platform” has the meaning assigned to such term in Section 10.17(1).

“Pledged Collateral” means “Pledged Collateral” as defined in the Collateral
Agreement.

“Portal” has the meaning assigned to such term in Section 2.03.

 “Prior Claims” shall mean all Liens created or arising by applicable law (in
contrast with Liens voluntarily granted) which rank or are capable of ranking
prior or pari passu with the Liens created by the Security Documents (or
interests similar thereto under applicable law) including for amounts owing for
employee source deductions, wages, vacation pay, goods and services taxes, sales
taxes, harmonized sales taxes, municipal taxes, workers’ compensation, pension
fund obligations and overdue rents.

“Pro Forma Basis” or “Pro Forma” means, with respect to the calculation of the
First Lien Net Leverage Ratio, the Total Net Leverage Ratio, the Interest
Coverage Ratio, the Fixed Charge Coverage Ratio or any other calculation under
any applicable provision of the Loan Documents, as of any date, that (1) pro
forma effect will be given to the Transactions, any Permitted Acquisition or
Investment, any issuance, incurrence, assumption or permanent repayment of
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transaction and for which any such financial ratio
or other calculation is being calculated), all sales, transfers and other
dispositions or discontinuance of any Subsidiary, line of business, division or
store, or any conversion of a Restricted Subsidiary to an Unrestricted
Subsidiary or of an Unrestricted Subsidiary to a Restricted Subsidiary and
restructuring, strategic and other cost savings initiatives, in each case that
have occurred during the four consecutive fiscal quarter period of Holdings
being used to calculate such financial ratio (the “Reference Period”), or
subsequent to the end of the Reference Period but prior to such date or prior to
or simultaneously with the event for which a determination under this definition
is made (including any such event occurring at a Person who became a Restricted
Subsidiary after the commencement of the Reference Period), as if each such
event occurred on the first day of the Reference Period, and (2) pro forma
effect will be given to factually supportable and identifiable pro forma cost
savings related to operational efficiencies, strategic initiatives or purchasing
improvements and other synergies, in each case, reasonably expected by Holdings
and the Restricted Subsidiaries to be realized based upon actions reasonably
expected to be taken within 18 months of the date of such calculation (without
duplication of the amount of actual benefit realized during such period from
such actions), which cost savings, improvements and synergies can be reasonably
computed, as certified in writing by a Financial Officer of the Borrower
Representative; provided that any such pro forma adjustments in respect of such
cost savings, improvements and synergies (including with respect to the
Transactions) shall not exceed 25% of Consolidated EBITDA (before giving effect
to all such adjustments) for any four-quarter period.

“Protective Advances” has the meaning assigned to such term in Section 2.01(3).

“Public Lender” has the meaning assigned to such term in Section 10.17(2).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 10.27.

“Qualified Cash” means the amount of unrestricted cash and cash equivalents of
the Borrowers and Subsidiary Loan Parties at such time (to the extent held in
investment accounts and other accounts agreed between such Loan Parties and the
Administrative Agent) either (1) in a segregated restricted deposit account
maintained with the Administrative Agent subject to a Blocked Account Agreement
or (2) in a segregated restricted deposit account subject to a Blocked Account
Agreement; provided that the applicable account bank (if not the Administrative
Agent) shall provide daily reports to the Administrative Agent setting forth the
balances in such accounts and such information as the Administrative Agent may
reasonably request.

“Qualified Cash Inclusion Date” means the date on which the Borrowers shall have
elected to include Qualified Cash in the Borrowing Base.

“Qualified Counterparty” means any counterparty to any Specified Hedge Agreement
that, at the time such Specified Hedge Agreement was entered into or on the
Closing Date, was an Agent, an Arranger, a Lender or an Affiliate of the
foregoing; provided, that if, at any time, a Lender ceases to be a Lender under
this Agreement (prior to the payment in full of the Obligations), then, from and
after the date on which it so ceases to be a Lender hereunder, neither it nor
any of its Affiliates shall constitute a Qualified Counterparty and the
obligations with respect to Specified Hedge Agreements provided by such former
Lender or any of its Affiliates shall no longer constitute Obligations.

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

(1) the Board of Directors of Holdings has determined in good faith that such
Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is, in the aggregate, economically fair
and reasonable to the Borrowers and their Restricted Subsidiaries;

(2) all sales or contributions of accounts receivable and related assets by any
Borrower or any Restricted Subsidiary to the Receivables Subsidiary are made at
fair market value (as determined in good faith by a Responsible Officer of the
Borrower Representative); and

(3) the financing terms, covenants, termination events and other provisions
thereof will be market terms (as determined in good faith by a Responsible
Officer of the Borrower Representative) and may include Standard Securitization
Undertakings.

The grant of a security interest in any accounts receivable of any Borrower or
any Restricted Subsidiary (other than a Receivables Subsidiary) to secure any
Indebtedness will not be deemed a Qualified Receivables Financing; provided,
 however, that a grant of a security interest in such accounts receivable to
perfect the transfer of an ownership interest in such accounts receivable to a
Receivables Subsidiary shall not be considered a grant to secure any
Indebtedness.

“Quarterly Financial Statements” has the meaning assigned to such term in
Section 5.04(2).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Ratio Debt” has the meaning assigned to such term in Section 6.01.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased, subleased or licensed by any Loan Party,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, and all improvements and appurtenant fixtures incidental to
the ownership, lease, sublease or license thereof.

“Reasonable Credit Judgment” means reasonable credit judgment in accordance with
customary business practices for comparable asset-based lending transactions;
provided that, as it relates to the establishment of new Reserves (other than
any defined Reserves that are expressly included in the definition thereof) or
the adjustment or imposition of exclusionary criteria (other than those
expressly set forth in the definitions of “Qualified Cash”, “Eligible
Inventory”, “Eligible Accounts Receivable”, or “Eligible Credit Card
Receivables”), Reasonable Credit Judgment will require that:

(1)such establishment, adjustment or imposition be based on the analysis of
facts or events first occurring or first discovered by the Administrative Agent
after the Closing Date that are materially different from facts or events known
to the Administrative Agent on the Closing Date; provided that, this clause (1)
shall not apply to (a) the Administrative Agent’s establishment of a Royalty
Reserve in respect of any Royalties in existence on the Closing Date, (b)
Loyalty Point Reserves, (c) Gifts With Purchase Inventory (as described in the
field examination received by the Administrative Agent), (d) Private Label
Components (as described in the field examination received by the Administrative
Agent), (e) Self-Insured Health Claims (as described in the field examination
received by the Administrative Agent), (f) Texas Sales Tax (as described in the
field examination received by the Administrative Agent)  or (g) the
Administrative Agent’s establishment of Reserves in respect of a Lien on
Collateral permitted under Section 6.02(9), 6.02(11), 6.02(12), 6.02(18), or
6.02(24);

(2)the contributing factors to the imposition of any Reserve will not duplicate
(a) the exclusionary criteria set forth in definitions of “Eligible Accounts
Receivable”, “Eligible Credit Card Receivables”, “Eligible Inventory”, or
“Qualified Cash” as applicable (and vice versa), or (b) any reserves deducted in
computing book value; and

(3)the amount of any such Reserve so established or the effect of any adjustment
or imposition of exclusionary criteria be a reasonable quantification of the
incremental dilution of the Borrowing Base attributable to such contributing
factors.

“Receivables Facility” means one or more receivables financing facilities, as
amended, supplemented, modified, extended, renewed, restated, refunded, replaced
or refinanced from time to time, the Indebtedness of which is non-recourse
(except for standard representations, warranties, covenants and indemnities made
in connection with such facilities) to the Borrowers and their Restricted
Subsidiaries pursuant to which any Borrower or any Restricted Subsidiary sells
or contributes its accounts receivable to either (1) a Person that is not a
Restricted Subsidiary; or (2) a Receivables Subsidiary that in turn sells its
accounts receivable to a Person that is not a Restricted Subsidiary or borrows
against such accounts receivable.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by any Borrower or any Restricted Subsidiary pursuant to which
such Borrower or such Restricted Subsidiaries may sell, convey, contribute or
otherwise transfer to:

(1) a Receivables Subsidiary (in the case of a transfer by any Borrower or any
Restricted Subsidiary that is not a Receivables Subsidiary); and



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(2) any other Person (in the case of a transfer by a Receivables Subsidiary), or
may grant a security interest in, any accounts receivable (whether now existing
or arising in the future) of any Borrower or any Restricted Subsidiary, and any
assets related thereto including all collateral securing such accounts
receivable, all contracts and all guarantees or other obligations in respect of
such accounts receivable, proceeds of such accounts receivable and other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable and any Hedge Agreements entered into by any
Borrower or any such Restricted Subsidiary in connection with such accounts
receivable.

“Receivables Repurchase Obligation” means any obligation of a seller to
repurchase receivables transferred by such seller in a Qualified Receivables
Financing, which obligation arises as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off-set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Receivables Subsidiary” means a Wholly Owned Subsidiary of any Borrower (or
another Person formed solely for the purposes of engaging in a Qualified
Receivables Financing with such Borrower and to which such Borrower or any
Restricted Subsidiary transfers accounts receivable and related assets) which
engages in no activities other than in connection with the financing of accounts
receivable of any Borrower and its Restricted Subsidiaries, all proceeds thereof
and all rights (contractual or other), collateral and other assets relating
thereto, and any business or activities incidental or related to such business,
and which is designated by the Board of Directors of Holdings (as provided
below) as a Receivables Subsidiary and:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise):

(a) is guaranteed by any Borrower or any Restricted Subsidiary (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings, including
servicing performance guarantees);

(a) is recourse to or obligates any Borrower or any Restricted Subsidiary in any
way other than pursuant to Standard Securitization Undertakings, including
servicing performance guarantees; or

(a) subjects any property or asset of any Borrower or any Restricted Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings;

(2) with which neither any Borrower nor any Restricted Subsidiary has any
material contract, agreement, arrangement or understanding other than on terms
which the Borrowers reasonably believe to be no less favorable to any Borrower
or such Restricted Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrowers; and

(3) to which neither any Borrower nor any other Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of Holdings will be evidenced to
the Administrative Agent by filing with the Administrative Agent a certified
copy of the resolution of the Board of Directors of Holdings giving effect to
such designation and a certificate of a Responsible Officer of the Borrower
Representative certifying that such designation complied with the foregoing
conditions.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Recipient” means the Administrative Agent and any Lender, as applicable.

“Refinance” has the meaning assigned to such term in the definition of
“Permitted Refinancing Indebtedness,” and the terms “Refinanced” and
“Refinancing” will have correlative meanings.

“Register” has the meaning assigned to such term in Section 10.04(3)(b).

 “Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 “Related Parties” means, with respect to any specified Person, (1) such
Person’s controlled Affiliates and the respective directors, officers and
employees of such Person and such Persons’ controlled Affiliates and (2) the
agents, advisors and other representatives of such Person and such Person’s
controlled Affiliates in each case acting on behalf of, or at the express
instructions of, such Person or such Person’s controlled Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, upon, onto or through
the Environment.

“Relevant Governmental Body” means the Board and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the Board and/or the
Federal Reserve Bank of New York or any successor thereto.

“Remaining Present Value” means, as of any date with respect to any lease, the
present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Report” means reports prepared by the Administrative Agent, the Collateral
Agent or another Person showing the results of appraisals, field examinations or
audits pertaining to the Loan Parties’ assets from information furnished by or
on behalf of the Loan Parties, after the Administrative Agent or Collateral
Agent has exercised its rights of inspection pursuant to this Agreement, which
Report may be distributed to the Lenders by the Administrative Agent, subject to
the provisions of Section 10.16.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Financial Statements” has the meaning assigned to such term in
Section 5.04(2).

“Required Lenders” means, at any time, Lenders having (1) Revolving Facility
Credit Exposure, and (2) Available Unused Commitments that, taken together,
represent more than 50.0% of the sum of (a) all Revolving Facility Credit
Exposure, and (b) the total Available Unused Commitments outstanding at such
time.  The Revolving Facility Credit Exposure and Available Unused Commitments
of any Defaulting Lender will be disregarded in determining Required Lenders;
provided that subject to the

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Borrowers’ right to replace Defaulting Lenders as set forth herein, Defaulting
Lenders will be included in determining Required Lenders with respect to:

(1) any amendment that would disproportionately affect the obligation of the
Loan Parties to make payment of the Loans or Commitments of such Defaulting
Lender as compared to other Lenders holding the same Class of Loans or
Commitments;

(2) any amendment relating to:

(a) increases in or extensions of the Commitment of such Defaulting Lender;

(a) reductions of principal, interest, fees or premium applicable to the Loans
or Commitments of such Defaulting Lender;

(a) extensions of final maturity or the due date of any amortization, interest,
fee or premium payment applicable to the Loans or Commitments of such Defaulting
Lender;

(a) matters requiring the approval of each Lender in clause (vi) of the proviso
to Section 10.08(2).

“Reserves” means, without duplication of any other reserves or items that are
otherwise addressed or excluded through eligibility criteria, such reserves
(including Accounts Reserves, Ad Valorem Tax Reserves, Inventory Reserves,
Landlord Lien Reserves, Designated Cash Management Reserves, reserves for unpaid
and accrued sales tax, reserves for banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts, Designated Hedging Reserves,
Customer Credit Liability Reserves, Loyalty Point Reserves, Royalty Reserves,
reserves for self-insurance healthcare programs for employees, reserves for
accrued and unpaid property taxes, reserves for uninsured, underinsured,
unindemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation, reserves for any judgment Liens that encumber
Collateral included in the Borrowing Base in the amount of such judgment,
reserves for Taxes, fees, assessments, and other governmental charges and Prior
Claims and other reserves against Eligible Accounts, Eligible Inventory and
Qualified Cash) that the Administrative Agent from time to time determines in
its Reasonable Credit Judgment as being appropriate to reflect:

(1) the impediments to the Administrative Agent’s ability to realize upon the
Collateral included in the Borrowing Base in accordance with the Loan Documents;

(2) claims and liabilities that will need to be satisfied, or will dilute the
amounts received by holders of Loans, in connection with the realization upon
such Collateral; or

(3) criteria, events, conditions, contingencies or risks that adversely affect
any component of the Borrowing Base, the Collateral included therein or the
validity or enforceability of the Loan Documents or any material remedies of the
Administrative Agent, the Collateral Agent, each Issuing Bank and each Lender
under the Loan Documents with respect to such Collateral.

The establishment or increase of any Reserve will be limited to the exercise by
the Administrative Agent of Reasonable Credit Judgment, upon at least five
Business Days’ prior written notice to the Borrowers (which notice will include
a reasonably detailed description of the Reserve being established); provided
that upon such notice, the Borrowers will not be permitted to borrow so as to
exceed the applicable Borrowing Base after giving effect to such new or modified
Reserves; provided, further, that any Designated Hedging Reserve or Designated
Cash Management Reserve shall not require such five Business Day prior notice
and shall be effective immediately upon written notice to the Borrowers.  During
such five

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Business Day period, the Administrative Agent will, if requested, discuss any
such new or modified Reserve with the Borrowers, and the Borrowers may take such
action as may be required so that the event, condition or matter that is the
basis for such new or modified Reserve no longer exists or exists in a manner
that would result in the establishment of a lower Reserve or result in a lesser
change, in each case, in a manner and to the extent reasonably satisfactory to
the Administrative Agent.  Notwithstanding anything to the contrary herein,
(a) the amount of any such Reserve or change will have a reasonable relationship
to the event, condition or other matter that is the basis for such Reserve or
such change and (b) no Reserves or changes will be duplicative of other reserves
or changes or items that are otherwise addressed, excluded or already accounted
for through eligibility criteria (including collection/advance rates).

“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, vice president, secretary, assistant secretary or any
Financial Officer of such Loan Party or any other individual designated in
writing to the Administrative Agent by an existing Responsible Officer of such
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder, including, with respect to the Portal, any person
authorized and authenticated through the Portal in accordance with the
Administrative Agent’s procedures for such authentication.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party will
be conclusively presumed to have been authorized by all necessary corporate,
partnership or other action on the part of such Loan Party and such Responsible
Officer will be conclusively presumed to have acted on behalf of such Loan
Party.  Unless the context requires otherwise, each reference herein and in any
other Loan Document to a Responsible Officer of a Borrower means and is a
reference to a Responsible Officer of the Borrower Representative.

“Restricted Payments” has the meaning assigned to such term in Section 6.06.

“Restricted Subsidiary” means any Subsidiary of a Person other than an
Unrestricted Subsidiary of such Person.  Unless otherwise indicated in this
Agreement, all references to Restricted Subsidiaries will mean Restricted
Subsidiaries of Holdings.

“Revolving Facility” means the Revolving Facility Commitments (including any
Incremental Commitments) and the extensions of credit made hereunder by the
Revolving Lenders.

 “Revolving Facility Claims” has the meaning assigned to the term “ABL Claims”
in the Pari Passu Intercreditor Agreement.

“Revolving Facility Commitment” means, with respect to a Lender, the commitment
of such Lender to make Revolving Loans pursuant to Section 2.01, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Facility Credit Exposure hereunder, as such commitment may be
(1) reduced from time to time pursuant to Section 2.08, (2) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 10.04 or (3) increased from time to time under Section 2.21.  The
initial amount of each Lender’s Revolving Facility Commitment is set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
has assumed its Revolving Facility Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Revolving Facility Commitments is $1.0 billion.

“Revolving Facility Credit Exposure” means, at any time, the sum of:

(1) the aggregate principal amount of the Revolving Loans outstanding at such
time;

(2) the Swingline Exposure at such time; and



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(3) the Revolving L/C Exposure at such time.  The Revolving Facility Credit
Exposure of any Revolving Lender at any time will be, subject to adjustment as
expressly provided in Section 2.23, the product of (a) such Revolving Lender’s
Revolving Facility Percentage and (b) the aggregate Revolving Facility Credit
Exposure of all Revolving Lenders, collectively, at such time.

“Revolving Facility Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Facility Commitments represented by such
Lender’s Revolving Facility Commitment.  If the Revolving Facility Commitments
have terminated or expired, the Revolving Facility Percentages will be
determined based upon the Revolving Facility Commitments most recently in
effect, giving effect to any assignments pursuant to Section 10.04.

“Revolving L/C Exposure” means at any time the sum of (1) the aggregate undrawn
face amount of all Letters of Credit outstanding at such time and (2) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time.  The Revolving L/C Exposure of any Revolving Lender at
any time will mean its Revolving Facility Percentage of the aggregate Revolving
L/C Exposure at such time.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standard Practices, International Chamber of Commerce No. 590,
such Letter of Credit will be deemed to be “outstanding” in the amount so
remaining available to be drawn.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time will be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that, with respect to any
Letter of Credit that by its terms or the terms of any document related thereto
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit will be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

“Revolving Lender” means each Lender with a Revolving Facility Commitment or
outstanding Revolving Facility Credit Exposure.

“Revolving Loans” has the meaning assigned to such term in Section 2.01(1) and
will include any Overadvances and Protective Advances.

 “Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by any Borrower under a license of Intellectual Property (as defined in
the Security Documents).

“Royalty Reserve” means an amount equal to all accrued Royalties that are then
unpaid, whether or not then due and payable by any Borrower.

“RP Conditions” means, and will be deemed to be satisfied with respect to any
proposed Restricted Payment of Share Repurchases as to which the satisfaction of
the RP Conditions is being determined if, after giving effect to the taking of
such action, (1) no Default or Event of Default has occurred and is continuing,
(2) after giving effect to the making of such Share Repurchases, Excess
Availability for each day during the fiscal quarter when all or any of the Share
Repurchases will be made, as projected by the Borrowers pursuant to the
certification set forth in clause (3) below, would exceed 15% of the Line Cap
then in effect on a Pro Forma Basis, and (3) the Administrative Agent has
received a certification from the Borrowers’ Financial Officer that the
Borrowers expect Excess Availability for each day during the fiscal quarter when
any of the Share Repurchases will be made to exceed 15% of the Line Cap then in
effect on a Pro Forma Basis (which certification may be made at any time prior
to or during the fiscal quarter when any of the Share Repurchases will be made
and may be made in the Financial Officer’s certificate delivered pursuant to
Section 5.04(4) concurrently with the Required Financial Statements covering the
fiscal quarter

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

most recently preceding such Restricted Payment for which Quarterly Financial
Statements are available it being understood that such certification need not be
made more than once per fiscal quarter).

“S&P” means Standard & Poor’s Ratings Services or any successor entity thereto.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.03.

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of comprehensive Sanctions.

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC (“SDN”),
OFAC’s consolidated Non-SDN list or any other Sanctions-related list maintained
by any Sanctions Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a comprehensive
Sanctioned Entity, or (d) any Person directly or indirectly 50% or more owned or
controlled (individually or in the aggregate) by or acting on behalf of any such
Person or Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes, anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, or (d) Her Majesty’s Treasury of the United Kingdom (each, a “Sanctions
Authority”).  

“Sanctions Authority” has the meaning assigned to such term in the definition of
Sanctions.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Secured Parties” means the collective reference to the “Secured Parties” as
defined in the Collateral Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means the collective reference to the Collateral Agreement
and each of the security agreements and other instruments and documents executed
and delivered by any Loan Party pursuant thereto or pursuant to Section 5.10.

“Settlement Date” has the meaning assigned to such term in Section 2.18(2).

 “Share Repurchases” means, with respect to any Person, to directly or
indirectly redeem, purchase, retire or otherwise acquire for value any of the
Equity Interests of such Person or set aside any amount for any such purpose
(other than through the issuance of additional Equity Interests (other than
Disqualified Stock) of the Person redeeming, purchasing, retiring or acquiring
such shares).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Shared Dollar Basket” means, at any time, the greater of (1) $130.0 million and
(2) the Comparable Percentage of Consolidated Total Assets at such time, minus
the aggregate amount of (a) Investments which have been made prior to such time
since the Closing Date in reliance on Section 6.04(29) and which remain
outstanding immediately prior to such time, (b) Restricted Payments which have
been made prior to such time since the Closing Date in reliance on Section
6.06(17) and (c) payments with respect to any Junior Financing which have been
made prior to such time since the Closing Date in reliance on Section
6.09(2)(c). 

“Shrink” means Inventory that is lost, misplaced, stolen or otherwise
unaccounted for.

“Shrink Reserve” means an amount reasonably estimated by the Administrative
Agent to be equal to that amount which is required in order that the Shrink
reflected in current stock ledger of the Borrowers would be reasonably
equivalent to the Shrink calculated as part of the Borrowers’ most recent
physical inventory (it being understood and agreed that no Shrink Reserve
established by the Administrative Agent shall be duplicative of any Shrink as so
reflected in the current stock ledger of the Borrowers or estimated by the
Borrowers for purposes of computing any Borrowing Base other than at month’s
end).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Special Purpose Entity” means a bankruptcy remote, special purpose entity
organized under the laws of any state of the United States of America that (1)
satisfied, as of the date of its formation, the special purpose entity criteria
published by S&P and in effect as of such date, and (2) that is formed by
Holdings or any of its Subsidiaries for the purpose of purchasing, improving or
financing real estate.

“Special Purpose Finance Subsidiary” means a special purpose entity organized
under the laws of any state of the United States that is formed by Holdings or
any of its Subsidiaries for the purpose of incurring Indebtedness the proceeds
of which will be placed in escrow, pending the use of such proceeds, to effect
transactions that at the time such proceeds are released from escrow are
permitted hereunder (or that will result in a payment in full of the Revolving
Facility hereunder).

“Specified Event of Default” means any Event of Default under Section 8.01(2),
8.01(3), 8.01(8) or 8.01(9).

“Specified Hedge Agreement” means any Hedge Agreement entered into or assumed
between or among any Borrower or any Subsidiary of Borrowers and any Qualified
Counterparty and designated by the Qualified Counterparty and the Borrower
Representative in writing to the Administrative Agent as a “Specified Hedge
Agreement” under this Agreement.

 “Specified Representations” means the representations and warranties of each of
the Borrowers and the other Loan Parties set forth in the following sections of
this Agreement:

(1) Section 3.01(1) and (4) (but solely with respect to its organizational
existence and status and organizational power and authority as to the execution,
delivery and performance of this Agreement and the other Loan Documents);

(2) Section 3.02(1) (but solely with respect to its authorization of this
Agreement and the other Loan Documents);



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(3) Section 3.02(2)(a)(i)(B) (but solely with respect to non-conflict of this
Agreement and the other Loan Documents with its certificate or article of
incorporation or any other constitutive document);

(4) Section 3.03 (but solely with respect to execution and delivery by it, and
enforceability against it, of this Agreement and the other Loan Documents);

(5) Section 3.09(2);

(6) Section 3.10;

(7) Section 3.15(1) (subject to Permitted Liens);

(8) Section 3.17; and

(9) Section 3.20(1) (solely with respect to the USA PATRIOT Act) and Section
3.20(3).

“Specified Segregated Accounts” means those segregated DDAs that the Borrowers
designate to the Administrative Agent from time to time in writing, into which
funds from the sale of Inventory (a) held by any Borrower or any Restricted
Subsidiary on a consignment basis or (b) relating to a leased department within
retail stores of any Borrower or any Restricted Subsidiary, in each case, which
Inventory is not owned by a Loan Party (and would not be reflected on a
consolidated balance sheet of Borrowers and their Subsidiaries prepared in
accordance with GAAP).

“Specified Transaction” means any Investment (including any Limited Condition
Acquisition), disposition, incurrence or repayment of Indebtedness, Restricted
Payment, Subsidiary designation, Incremental  Revolving Facility Increase that
by the terms of this Agreement requires such test to be calculated on a “Pro
Forma Basis”; provided that any increase in the Commitments (including, for this
purpose, any Incremental Commitment or Extended Commitment) above the amount of
Commitments in effect on the First Amendment Effective Date, for purposes of
this “Specified Transaction” definition, shall be deemed to be fully drawn;
provided,  further, that, at the Borrowers’ election, any such Specified
Transaction (other than a Restricted Payment) having an aggregate value of less
than $5,000,000 shall not be calculated on a “Pro Forma Basis.”

“Spot Rate”  for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date of such determination;
provided that the Administrative Agent may obtain such spot rate from another
financial institution designated by the Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and Guarantees of performance entered into by any
Borrower or any Subsidiary of such Borrower that a Responsible Officer of the
Borrower Representative has determined in good faith to be customary in a
Receivables Financing including those relating to the servicing of the assets of
a Receivables Subsidiary, it being understood that any Receivables Repurchase
Obligation will be deemed to be a Standard Securitization Undertaking.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Standby Letters of Credit” means standby letters of credit issued for any
lawful purposes of the Borrowers and their Subsidiaries.

 “Store Bank Accounts” means any DDA maintained by a Loan Party in connection
with a retail store operated by such Loan Party, used solely for the purpose of
collecting proceeds from sales of Inventory in every form, which DDA is subject
to sweeps into a Blocked Account in accordance with Section 5.11.

“Subagent” has the meaning assigned to such term in Section 9.02.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which (1) Equity Interests having
ordinary voting power (other than Equity Interests having such power only by
reason of the happening of a contingency) to elect a majority of the Board of
Directors of such corporation, partnership, limited liability company or other
entity are at the time owned by such Person; or (2) more than 50.0% of the
Equity Interests are at the time owned by such Person.  Unless otherwise
indicated in this Agreement, all references to Subsidiaries will mean
Subsidiaries of the Borrower Representative.

“Subsidiary Loan Parties” means:  (1) each Wholly Owned Domestic Subsidiary of
any Borrower on the Closing Date (other than any Excluded Subsidiary) and
(2) each Wholly Owned Domestic Subsidiary (other than any Excluded Subsidiary)
of any Borrower that becomes, or is required to become, a party to the
Collateral Agreement after the Closing Date.

“Supermajority Revolving Lenders” means, at any time, Lenders having (1)
Revolving Facility Credit Exposure and (2) Available Unused Commitments that,
taken together, represent more than 66.67% of the sum of (a) all Revolving
Facility Credit Exposure and (b) the total Available Unused Commitments
outstanding at such time.  The Revolving Facility Credit Exposure and Available
Unused Commitments of any Defaulting Lender will be disregarded in determining
Supermajority Revolving Lenders.

“Supported QFC” has the meaning assigned to such term in Section 10.27.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” means a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” means a request by the Borrowers for a Swingline
Loan, which shall be substantially in the form of Exhibit C.

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04(1)(x).  The aggregate amount of the Swingline Commitments on the
First Amendment Effective Date is $100.0 million.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
outstanding Swingline Borrowings at such time.  The Swingline Exposure of any
Revolving Lender at any time will mean its Revolving Facility Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” means Wells Fargo Bank, National Association in its capacity
as a lender of Swingline Loans.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Swingline Loans” means the swingline loans made to the Borrowers pursuant to
Section 2.04(1)(x).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding) or similar charges
imposed by any Governmental Authority and any and all interest and penalties
related thereto.

“Term Loan Documents” means the “Loan Documents”, “Note Documents” or similar
term  under and as defined in any credit agreement, note agreement or indenture
evidencing term loan or secured note Indebtedness permitted to be incurred
hereunder that is subject to a Pari Passu Intercreditor Agreement, as each such
document may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof.

“Term Loan Obligations” means the “Obligations” as defined in the Term Loan
Documents.

“Term Priority Collateral” means “Term Loan Priority Collateral” as defined in
the Pari Passu Intercreditor Agreement.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Net Leverage Ratio” means, as of any date, the ratio of Consolidated
Total Net Debt as of such date to Consolidated EBITDA for the most recent four
fiscal quarter period for which Required Financial Statements have been
delivered, calculated on a Pro Forma Basis.

“Trade Letters of Credit” means trade letters of credit issued in support of
trade obligations of Borrowers or the Subsidiaries incurred in the ordinary
course of business.

“tranche” has the meaning assigned to such term in Section 2.22(1).

 “Transactions” means, collectively, the transactions to occur pursuant to the
Loan Documents,  including:

(1) the execution and delivery of the Loan Documents (including, without
limitation, the First Amendment); and

(2) the payment of all fees, costs and expenses in connection with the
foregoing.

“Trust Account” means any accounts or trusts used solely to hold Trust Funds.

“Trust Funds” means, to the extent segregated from other assets of the Loan
Parties in a segregated account that contains amounts comprised solely and
exclusively of such Trust Funds, cash, Cash Equivalents or other assets
comprised solely of:

(1) funds used for payroll and payroll taxes and other employee benefit payments
to or for the benefit of such Loan Party’s employees;

(2) all taxes required to be collected, remitted or withheld (including federal
and state withholding taxes (including the employer’s share thereof));



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(3) (a) proceeds from the issuance of Indebtedness, (b) proceeds from the sale
or disposition of assets (other than ABL Priority Collateral) and (c) proceeds
of insurance and condemnation awards (and payments in lieu thereof) relating to
any assets (other than ABL Priority Collateral) in each of clauses (a), (b) and
(c), to the extent such cash or permitted investment is required to be deposited
in an account pursuant to the documentation governing any indebtedness having a
first priority lien on any such assets; and

(4) any other funds which any Borrower or any of the Restricted Subsidiaries
holds in trust or as an escrow or fiduciary for another person which is not a
Restricted Subsidiary of any Borrower.

“Type” means, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” means LIBOR Rate
or ABR, as applicable.

“Ulta Salon” has the meaning assigned to such term in the preamble hereto.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the \extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” means, as of any date, all cash and Cash Equivalents of the
Borrowers and their Restricted Subsidiaries as of such date that would not
appear as “restricted” on the Required Financial Statements, determined on a
consolidated basis in accordance with GAAP, determined based upon the most
recent quarter-end financial statements available internally as of the date of
determination, and calculated on a Pro Forma Basis.

“Unrestricted Subsidiary” any Subsidiary of Holdings specified on Schedule 1.01
as of the Closing Date and any other Subsidiary of Holdings (other than the
Borrowers) designated by the Borrower Representative as an Unrestricted
Subsidiary hereunder after the Closing Date by written notice to the
Administrative Agent, unless in each case such Subsidiary has been subsequently
re-designated as a Restricted Subsidiary by the Borrower Representative
hereunder; provided that the Borrowers will only be permitted to so designate a
new Unrestricted Subsidiary after the Closing Date or subsequently re-designate
any such Unrestricted Subsidiary as a Restricted Subsidiary (by written notice
to the Administrative Agent) if:

(1) no Event of Default is continuing; provided, that if such Subsidiary is
being designated as an Unrestricted Subsidiary in connection with a Limited
Condition Acquisition, (a) at the Borrower Representative’s option, the date of
determination of such condition shall be the LCA Test Date and (b) on the date
such Subsidiary is designated as an Unrestricted Subsidiary, no Specified Event
of Default shall have occurred and be continuing or would exist immediately
after such designation;

(2) such designation or re-designation would not cause an Event of Default;
provided, that if such Subsidiary is being designated as an Unrestricted
Subsidiary in connection with a Limited Condition Acquisition, (a) at the
Borrower Representative’s option, the date of determination of such condition
shall be the LCA Test Date and (b) on the date such Subsidiary is designated as
an Unrestricted Subsidiary, such designation or re-designation would not cause a
Specified Event of Default; and



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(3) compliance with the Payment Conditions.

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary will
constitute an Investment for purposes of Section 6.04.  The redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary will be deemed to be an
incurrence at the time of such designation of Indebtedness of such Unrestricted
Subsidiary and the Liens on the assets of such Unrestricted Subsidiary, in each
case outstanding on the date of such redesignation.

“Updated Collateral Diligence” means that certain collateral due diligence
consisting of an updated field examination and inventory appraisal to be
delivered to the Administrative Agent on or before the First Amendment Effective
Date.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 10.27.

“Voting Stock” means, as of any date, the Capital Stock of any Person that is at
the time entitled to vote (without regard to the occurrence of any contingency)
in the election of the Board of Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness as
of any date, the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal (excluding nominal amortization), including payment at final maturity,
in respect thereof by (b) the number of years (calculated to the nearest 1/12)
that will elapse between such date and the making of such payment; by (2) the
then outstanding principal amount of such Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly Owned Domestic Subsidiary” means, with respect to any Person, a Domestic
Subsidiary of such Person that is a Wholly Owned Subsidiary.  Unless otherwise
indicated in this Agreement, all references to Wholly Owned Domestic
Subsidiaries will mean Wholly Owned Domestic Subsidiaries of Holdings.

“Wholly Owned Subsidiary” means, with respect to any Person, a subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.  Unless otherwise indicated in this Agreement, all references to
Wholly Owned Subsidiaries will mean Wholly Owned Subsidiaries of Holdings.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 3.01 Terms Generally.  The definitions set forth or referred to in
Section 1.01 will apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun will include the
corresponding masculine, feminine and neuter forms.  Unless the context requires
otherwise:

(1)



the words “include,” “includes” and “including” will be deemed to be followed by
the phrase “without limitation”;

(2)



in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding” and the word “through” means “to and including”;

(3)



the word “will” will be construed to have the same meaning and effect as the
word “shall”;

(4)



the word “incur” will be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” will have correlative meanings);

(5)



any reference to any Person will be construed to include such Person’s legal
successors and permitted assigns; and

(6)



the words “asset” and “property” will be construed to have the same meaning and
effect.

All references herein to Articles, Sections, Exhibits and Schedules will be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context otherwise requires.  Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
or organizational document of the Loan Parties means such document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document).  Any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation means unless
otherwise specified, such law or regulation as amended, modified or supplemented
from time to time.  Whenever this Agreement refers to the “knowledge” of any
Loan Party, such reference will be construed to mean the knowledge of the chief
executive officer, president, chief financial officer, treasurer, controller or
other Financial Officer of such Person.  For the avoidance of doubt, any
reference to a Permitted Lien shall not serve to subordinate or postpone any
Lien created by any Security Document to such Permitted Lien.

SECTION 3.02 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature will be construed in accordance with GAAP, as in effect from
time to time; provided that, notwithstanding anything to the contrary herein,
all accounting or financial terms used herein will be construed, and all
financial computations pursuant hereto will be made, without giving effect to
any election under Statement of Financial Accounting Standards Board Accounting
Standards Codification 825-10 (or any other Statement of Financial Accounting
Standards Board Accounting Standards Codification having a similar effect) to
value any Indebtedness or other liabilities of any Borrower or any Subsidiary at
“fair value,” as defined therein.  In the event that any Accounting Change (as
defined below) occurs and such

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then upon the written request of Borrower
Representative or the Administrative Agent (acting upon the request of the
Required Lenders), the Borrowers, the Administrative Agent and the Lenders will
enter into good faith negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating the Borrowers’ financial condition will
be the same after such Accounting Change as if such Accounting Change had not
occurred; provided that provisions of this Agreement in effect on the date of
such Accounting Change will remain in effect until the effective date of such
amendment.  “Accounting Change” means (1) any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or (2) any change in the application of GAAP by
Holdings or the Borrowers.

SECTION 3.03 Effectuation of Transfers.

Each of the representations and warranties of Holdings and the Borrowers
contained in this Agreement (and all corresponding definitions) is made after
giving effect to the Transactions, unless the context otherwise requires.

SECTION 3.04 Currencies.

Unless otherwise specifically set forth in this Agreement, monetary amounts are
in Dollars.  For purposes of determining compliance with Article VI with respect
to the amount of any Indebtedness, Investment, Lien, Asset Sale, or Restricted
Payment in a currency other than Dollars, no Default or Event of Default shall
be deemed to have occurred solely as a result of changes in exchange rates
occurring after the time such Indebtedness, Lien or Investment is incurred or
Asset Sale or Restricted Payment is made.

SECTION 3.05 Required Financial Statements.

With respect to the determination of the First Lien Net Leverage Ratio, the
Total Net Leverage Ratio, the Interest Coverage Ratio, the Fixed Charge Coverage
Ratio or under any other applicable provision of the Loan Documents (including
the definition of Immaterial Subsidiary) made on or prior to the date on which
Required Financial Statements have been delivered for the first fiscal quarter
ending after the Closing Date, such calculation will be determined for the
period of four consecutive fiscal quarters most recently ended prior to the
Closing Date, and calculated on a Pro Forma Basis.  Notwithstanding anything to
the contrary herein, for purposes of determining compliance with any test
contained in this Agreement with respect to any period during which any
Specified Transaction occurs, the First Lien Net Leverage Ratio, the Total Net
Leverage Ratio, the Interest Coverage Ratio, the Fixed Charge Coverage Ratio or
under any other applicable provision of the Loan Documents (including the
definition of Immaterial Subsidiary) shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

SECTION 3.06 Certain Calculations and Tests.

(1)



Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating any applicable ratio or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom) in connection with a Specified Transaction
undertaken in connection with the consummation of a Limited Condition
Acquisition, the date of determination of such ratio and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom or other applicable covenant shall, at the option of the
Borrowers (the Borrowers’ election to exercise such option in connection with
any Limited Condition Acquisition, an “LCA Election”), be deemed to

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

be the date the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the four consecutive
fiscal quarter period being used to calculate such financial ratio ending prior
to the LCA Test Date, the Borrowers could have taken such action on the relevant
LCA Test Date in compliance with such ratios and provisions, such provisions
shall be deemed to have been complied with.  For the avoidance of doubt, (x) if
any of such ratios are exceeded as a result of fluctuations in such ratio
(including due to fluctuations in Consolidated EBITDA of Holdings) at or prior
to the consummation of the relevant Limited Condition Acquisition, such ratios
and other provisions will not be deemed to have been exceeded as a result of
such fluctuations solely for purposes of determining whether the Limited
Condition Acquisition is permitted hereunder and (y) such ratios and other
provisions shall not be tested at the time of consummation of such Limited
Condition Acquisition or related Specified Transactions.  If Borrowers have made
an LCA Election for any Limited Condition Acquisition, then in connection with
any subsequent calculation of any ratio or basket availability with respect to
any other Specified Transaction on or following the relevant LCA Test Date and
prior to the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated; provided, that (other than solely with
respect to the incurrence test under which such Limited Condition Acquisition is
being made) Consolidated EBITDA, Consolidated Total Assets and Consolidated Net
Income of any target of such Limited Condition Acquisition can only be used in
the determination of the relevant ratio and baskets if and when such Limited
Condition Acquisition has closed.

(2)



Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement under any covenant that does not require compliance
with a financial ratio or test (including, without limitation, pro forma
compliance with any First Lien Net Leverage Ratio test, Total Net Leverage Ratio
test, and/or any Fixed Charge Coverage Ratio test) (any such amounts, the “Fixed
Amounts”) substantially concurrently with any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement under
the same covenant as such Fixed Amount that requires compliance with any such
financial ratio or test (any such amounts, the “Incurrence Based Amounts”), it
is understood and agreed that the Fixed Amounts being substantially concurrently
incurred (other than in the case of any Fixed Amounts contained in Section 6.01
or Section 6.02, any refinancings of any Indebtedness that was previously
incurred) and any substantially concurrent borrowings under the Revolving
Facility (and any cash proceeds thereof) shall be disregarded in the calculation
of the financial ratio or test applicable to the Incurrence Based Amounts in
connection with such substantially concurrent incurrence, except that
incurrences of Indebtedness and Liens constituting Fixed Amounts and any
substantially concurrent borrowings under the Revolving Facility shall be taken
into account for purposes of any Incurrence Based Amounts under any covenant
other than Incurrence Based Amounts contained in Section 6.01 or Section 6.02.

SECTION 3.07 Disqualified Institutions.

Notwithstanding anything in the Loan Documents to the contrary, the
Administrative Agent shall not be responsible (or have any liability) for, or
have any duty to ascertain, inquire into, monitor

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

or enforce, compliance with the provisions thereof relating to Disqualified
Institutions.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (1) be obligated to ascertain, monitor or inquire
as to whether any Lender or participant or prospective Lender or participant is
a Disqualified Institution or (2) have any liability with respect to or arising
out of any assignment or participation of Loans or Commitments, or disclosure of
confidential information, to any Disqualified Institution.  The list of
Disqualified Institutions shall be available to Lenders upon request but shall
not otherwise be posted to the Lenders.

SECTION 3.08 Joint and Several Liability.

(1)



Each Borrower is jointly and severally liable under this Agreement for all
Obligations, regardless of the manner or amount in which proceeds of Obligations
are used, allocated, shared or disbursed by or among the Borrowers themselves,
or the manner in which an Agent and/or any Lender accounts for such Obligations
or other extensions of credit on its books and records.  Each Borrower shall be
liable for all amounts due to an Agent and/or any Lender from any of the
Borrowers under this Agreement, regardless of which Borrower actually receives
Loans or other extensions of credit hereunder or the amount of such Loans and
extensions of credit received or the manner in which such Agent and/or such
Lender accounts for such Loans or other extensions of credit on its books and
records.  Each Borrower’s Obligations with respect to Loans and other extensions
of credit made to it, and such Borrower’s Obligations arising as a result of the
joint and several liability of such Borrower hereunder with respect to Loans
made to, and Letters of Credit issued for the account of, the other Borrowers
hereunder shall be separate and distinct obligations, but all such Obligations
shall be primary obligations of each such Borrower.  The Borrowers acknowledge
and expressly agree with the Agents and each Lender that the joint and several
liability of each Borrower with respect to the Obligations is required as a
condition to, and is given as inducement for and in consideration of, credit or
accommodations extended or to be extended under the Loan Documents to any or all
of the other Borrowers and is not required or given as a condition of extensions
of credit to such Borrower.    

(2)



Each Borrower’s Obligations under this Agreement shall, to the fullest extent
permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance, or subordination of the Obligations of any other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of any other Borrower, (ii) the absence of any attempt to
collect the Obligations from any other Borrower, or any other security therefor,
or the absence of any other action to enforce the same, (iii) the waiver,
consent, extension, forbearance, or granting of any indulgence by an Agent
and/or any Lender with respect to any provision of any instrument evidencing the
Obligations of any other Borrower, or any part thereof, or any other agreement
executed as of the Closing Date or thereafter executed by any other Borrower and
delivered to an Agent and/or any Lender, (iv) the failure by an Agent and/or any
Lender to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for the Obligations of any
other Borrower, (v) an Agent’s and/or any Lender’s election, in any proceeding
instituted under Title 11 of the United States Code, as now constituted or
hereafter amended, of the application of Section 1111(b)(2) of Title 11 of the
United States Code, as now constituted or hereafter amended or as
debtor-in-possession under any other Debtor Relief Law, (vi) any borrowing or
grant of a security interest by any other Borrower, as debtor-in-possession
under Section 364 of Title 11 of the United States Code, as now constituted or
hereafter amended or as debtor-in-possession under any other Debtor Relief Law,
(vii) the disallowance of all or any portion of an Agent’s and/or any Lender’s
claim(s) for the repayment of the Obligations of any other Borrower under
Section 502 of Title 11 of the United States Code, as now constituted or
hereafter amended or under any other Debtor Relief Law, or (viii) any other
circumstances which might constitute a legal or equitable discharge or defense
of a guarantor or of any other Borrower.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(3)



With respect to any Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to any Loans or other
extensions of credit made to any of the other Borrowers hereunder, such Borrower
subordinates to the Obligations, until the Obligations shall have been paid in
full and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which an Agent and/or any Lender had as of
the Closing Date or may have thereafter against any other Borrower, any endorser
or any guarantor of all or any part of the Obligations, and any benefit of, and
any right to participate in, any security or collateral given to an Agent and/or
any Lender to secure payment of the Obligations or any other liability of any
Borrower to an Agent and/or any Lender. 

(4)



Upon any Event of Default, the Agents may proceed directly and at once, without
notice, against any Borrower to collect and recover the full amount, or any
portion of the Obligations owed by such Borrower, without first proceeding
against any other Borrower or any other Person, or against any security or
collateral for the Obligations.  Each Borrower consents and agrees that the
Agents shall be under no obligation to marshal any assets in favor of any
Borrower or against or in payment of any or all of the Obligations.    

SECTION 3.09 Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 3.10 Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 3.11 Timing of Payment.  Except as otherwise expressly provided herein,
when the performance of any covenant to pay is stated to be due on a day which
is not a Business Day the date of such performance shall extend to the
immediately succeeding Business Day.

SECTION 3.12 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time. 

 

ARTICLE II

The Credits

SECTION 2.01 Commitments.  Subject to the terms and conditions set forth herein:

(1)



Revolving Loans.  Each Revolving Lender with a Revolving Facility Commitment
agrees to make loans to the Borrowers (“Revolving Loans”) from time to time
during the Availability Period in amounts not to exceed (except for the
Swingline Lender with respect to Swingline Loans) such Revolving Lender’s
Revolving Facility Percentage of the Borrowing Base, and in an aggregate
principal amount that will not result in (i) such Revolving Lender’s Revolving
Facility Credit Exposure exceeding such Revolving Lender’s Revolving Facility
Commitment, (ii) the total Revolving Facility Credit Exposure exceeding the
total Revolving Facility Commitments, or

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(iii) the Revolving Facility Credit Exposure exceeding the Line Cap.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

(2)



Overadvances.  Insofar as the Borrowers may request and the Administrative Agent
or Required Lenders may be willing in their sole discretion to make Revolving
Loans to the  Borrowers at a time when the Revolving Facility Credit Exposure
exceeds, or would exceed with the making of any such Revolving Loan,
the Borrowing Base (any such Loan being herein referred to individually as an
“Overadvance”), the Administrative Agent will enter such Overadvances as debits
in the applicable Loan Account.  All Overadvances will be repaid on demand, will
be secured by the Collateral and will bear interest as provided in this
Agreement for Revolving Loans generally.  Any Overadvance made pursuant to the
terms hereof will be made to the Borrowers by all Revolving Lenders ratably in
accordance with their respective Revolving Facility Percentages.  Overadvances,
together with outstanding Protective Advances, in an aggregate amount not to
exceed 10.0% of the Borrowing Base may be made in the sole, reasonable
discretion of the Administrative Agent; provided that the Required Lenders may
at any time revoke the Administrative Agent’s authorization to make future
Overadvances;  provided that no existing Overadvances will be subject to such
revocation and any such revocation must be in writing and will become effective
prospectively upon the Administrative Agent’s receipt thereof.  The foregoing
notwithstanding, in no event, unless otherwise consented to by all Revolving
Lenders will:

(a)



any Overadvances be outstanding for more than 90 consecutive days;

(b)



the Administrative Agent or Lenders make any additional Overadvances
unless 30 days or more have expired since the last date on which any
Overadvances were outstanding; or

(c)



the Administrative Agent make Revolving Loans on behalf of Revolving Lenders
under this Section 2.01(2) to the extent such Revolving Loans would cause a
Revolving Lender’s share of the applicable Revolving Facility Credit Exposure to
exceed such Lender’s applicable Revolving Facility Commitment or cause the
aggregate applicable Revolving Facility Commitments to be exceeded.

(3)



Protective Advances.  Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent, in its sole, reasonable discretion, may
make Revolving Loans to, or for the benefit of, the Borrowers, on behalf of the
Revolving Lenders having Revolving Facility Commitments, so long as the
aggregate outstanding amount of such Revolving Loans, together with the
aggregate outstanding amount of the Overadvances, does not exceed 10.0% of the
Borrowing Base, if the Administrative Agent, in its Reasonable Credit Judgment,
deems that such Revolving Loans are necessary or desirable to:

(a)



protect all or any portion of the Collateral;

(b)



enhance the likelihood or maximize the amount of repayment of the Loans and the
other Obligations; or

(c)



pay any other amount chargeable to the Borrowers pursuant to this Agreement (the
Revolving Loans described in this Section 2.01(3), “Protective Advances”);

provided that (i) with respect to Protective Advances, in no event will the
Revolving Facility Credit Exposure exceed the aggregate Revolving Facility
Commitments and (ii) the Required Lenders under the Revolving Facility may at
any time revoke the Administrative Agent’s authorization to make future

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Protective Advances; provided,  further, that any such revocation must be in
writing and will become effective prospectively upon the Administrative Agent’s
receipt thereof and existing Protective Advances will not be subject to thereto.

Each applicable Revolving Lender will be obligated to advance to the Borrowers
its applicable Revolving Facility Percentage of each Protective Advance made in
accordance with this Section 2.01(3).  If Protective Advances are made in
accordance with the preceding sentence, then all Revolving Lenders will be bound
to make, or permit to remain outstanding, such Protective Advances based upon
their applicable Revolving Facility Percentages in accordance with the terms of
this Agreement.  All Protective Advances will be repaid by the applicable
Borrowers on demand, will be secured by the Collateral and will bear interest as
provided in this Agreement for Revolving Loans generally.  No Protective Advance
may remain outstanding for more than forty-five (45) days without the consent of
the Required Lenders.

(4)



Reserves.  The Administrative Agent may at any time and from time to time in the
exercise of its Reasonable Credit Judgment establish and increase or decrease
Reserves in accordance with the terms of the definition thereof.

SECTION 2.02 Loans and Borrowings.

(1)



Each Loan will be made as part of a Borrowing consisting of Loans of the same
Type made by the Lenders ratably in accordance with their respective Commitments
(or, in the case of Swingline Loans, in accordance with their respective
Swingline Commitments).  The failure of any Lender to make any Loan required to
be made by it will not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender will be
responsible for any other Lender’s failure to make Loans as required.

(2)



Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing) will
be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrowers may
request in accordance herewith.  Each Swingline Borrowing will be an ABR
Borrowing.  Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option will not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement and such Lender will not be entitled to any amounts payable under
Section 2.15 or 2.17 solely in respect of increased costs resulting from such
exercise and existing at the time of such exercise.

(3)



Notwithstanding any other provision of this Agreement, no Borrower will be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings; Interest Elections.

(1)



Each request for an ABR Borrowing shall be made no later than 2:00 p.m. New York
City time, on the Business Day of the proposed date of Borrowing by electronic
request of the Borrower Representative through Administrative Agent’s Commercial
Electronic Office Portal or through such other electronic portal provided by
Administrative Agent (the “Portal”).  The Borrowers hereby acknowledge and agree
that any request made through the Portal shall be deemed made by a Responsible
Officer of Borrower Representative and may designate the Borrower for whose
account the ABR Borrowing is being requested.  Each request for a Eurocurrency
Borrowing or request to continue a Eurocurrency Borrowing shall be made pursuant
to Borrower Representative’s submission of a Eurocurrency Loan Notice to
Administrative Agent, which must be received by the Administrative Agent not
later than 2:00 p.m., New York City time, three

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(3) Business Days prior to the requested date of any Eurocurrency Borrowing or
continuation of Eurocurrency Loans.  Each Eurocurrency Loan Notice shall specify
(a) the requested date of the Borrowing or continuation, as the case may be
(which shall be a Business Day), (b) the principal amount of the Eurocurrency
Loans to be borrowed or continued (which shall be in a principal amount of at
least the Borrowing Minimum or a Borrowing Multiple in excess thereof) and may
designate the Borrower for whose account the Eurocurrency Borrowing is being
requested, (c) the duration of the Interest Period will respect thereto and (d)
any outstanding ABR Loans that are requested to be converted to a Eurocurrency
Loan.  If the Borrower Representative fails to elect an Interest Period, it will
be deemed to have specified an Interest Period of one month.  On the requested
date of any Eurocurrency Borrowing, (i) in the event that ABR Loans are
outstanding in an amount equal to or greater than the requested Eurocurrency
Loan, all or a portion of such ABR Loans shall be automatically converted into a
Eurocurrency Loan in the amount requested by the Borrower Representative and
(ii) if ABR Loans are not outstanding in an amount at least equal to the
requested Eurocurrency Loan, the Borrower Representative shall make an
electronic request via the Portal for additional ABR Loans in such amount, when
taken with the outstanding ABR Loans (which shall be converted automatically at
such time), as is necessary to satisfy the requested Eurocurrency Loan.  If the
Borrower Representative fails to make such additional request via the Portal as
required pursuant to clause (ii) of the foregoing sentence, then the Borrowers
shall be responsible for all amounts due pursuant to Section 2.16 hereof arising
on account of such failure.  If the Borrower Representative fails to give a
timely notice with respect to any continuation of a Eurocurrency Loan, then the
applicable Loans shall be converted to ABR Loans, effective as of the last day
of the Interest Period then in effect with respect to the applicable
Eurocurrency Loans.

(2)



The Administrative Agent shall promptly notify each Lender of the amount of its
share of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower Representative, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to ABR
Loans described above.

(3)



Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency
Loan.  During the existence of a Default or an Event of Default, no Loans may be
requested as, converted to or continued as Eurocurrency Loans without the
consent of the Required Lenders.

(4)



The Administrative Agent, without the request of any Borrower, may advance any
interest, fee, service charge (including direct wire fees), expenses of the Loan
Parties pursuant to Section 10.05 of this Agreement, or other payment to which
any Agent or Lender is entitled from the Loan Parties pursuant hereto or any
other Loan Document and may charge the same to any Loan Account notwithstanding
that an Overadvance may result thereby.  The Administrative Agent shall advise
the Borrower Representative of any such advance or charge promptly after the
making thereof.  Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrowers’
obligations under Section 2.11(1).  Any amount which is charged to a Loan
Account as provided in this Section 2.03(4) shall constitute Revolving Loans and
shall bear interest at the interest rate then and thereafter applicable to ABR
Loans.

(5)



The Administrative Agent shall promptly notify the Borrower Representative and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Loans upon determination of such interest rate. 

(6)



After giving effect to all Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than twelve Interest Periods in effect with respect to Eurocurrency Loans.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

SECTION 2.04 Swingline Loans.

(1)



Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make (x)  Swingline Loans to the Borrowers from time to time during
the Availability Period; provided, that no such Swingline Loan will be permitted
if, after giving effect thereto, (a) the aggregate principal amount of
outstanding Swingline Loans would exceed the Swingline Commitment; or (b) the
Revolving Facility Credit Exposure would exceed the Borrowing Base; provided;
that the Swingline Lender will not be required to make a Swingline Loan to
refinance an outstanding Swingline Borrowing.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

(2)



To request a Swingline Borrowing, the Borrowers will notify the Administrative
Agent and the Swingline Lender of such request by telephone (confirmed by a
Swingline Borrowing Request by email or facsimile), not later than 2:00 p.m.,
New York City time, on the day of a proposed Swingline Borrowing.  Each such
notice and Swingline Borrowing Request will be irrevocable and will specify the
requested (a) date (which will be a Business Day), and (b) amount of the
Swingline Borrowing and may designate the Borrower for whose account the ABR
Borrowing is being requested.  The Swingline Lender will consult with the
Administrative Agent as to whether the making of the Swingline Loan is in
accordance with the terms of this Agreement prior to the Swingline Lender
funding such Swingline Loan.  The Swingline Lender will make each Swingline Loan
in accordance with Section 2.02(2) on the proposed date thereof by wire transfer
of immediately available funds by 5:00 p.m., New York City time, to the account
of the applicable Borrowers (or, in the case of a Swingline Borrowing made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.05(5),
by remittance to the applicable Issuing Bank); provided that the Swingline
Lender will not be obligated to make any Swingline Loan at any time when any
Lender is at such time a Defaulting Lender, unless the Swingline Lender (i) is
satisfied in its reasonable discretion that the related exposure will be 100%
covered by the applicable Revolving Facility Commitments of the non-Defaulting
Lenders pursuant to clause (3) below or (ii) has otherwise entered into
satisfactory arrangements with the Borrowers or such Lender to eliminate the
Swingline Lender’s risk with respect to such Lender.

(3)



The Swingline Lender may by written notice given to the Administrative Agent on
any Business Day require the Revolving Lenders with Revolving Facility
Commitments to acquire participations by 2:00 p.m., New York City time, on such
Business Day in all or a portion of the outstanding Swingline Loans made by
it.  Such notice will specify the aggregate amount of such Swingline Loans in
which the applicable Revolving Lenders will participate.  Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each such
Revolving Lender, specifying in such notice such Revolving Lender’s applicable
Revolving Facility Percentage of such Swingline Loan or Loans.  Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
Swingline Lender, such Revolving Lender’s Revolving Facility Percentage of such
Swingline Loan or Loans.  Each Revolving Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and will not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment will be made without any offset, abatement, withholding or
reduction whatsoever.  Each Revolving Lender will comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Revolving Lender (and Section 2.06 will apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent will promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Lenders.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(4)



The Administrative Agent will notify the Borrowers of any participations in any
Swingline Loan acquired pursuant to paragraph (3)(a), and thereafter payments in
respect of such Swingline Loan will be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrowers (or other party on behalf of the Borrowers) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein will be promptly remitted to the Administrative Agent and
any such amounts received by the Administrative Agent will be promptly remitted
by the Administrative Agent to the Revolving Lenders that made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted will be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrowers for any
reason.  The purchase of participations in a Swingline Loan pursuant to
paragraph (3)(a) will not relieve the Borrowers of any default in the payment
thereof.

(5)



If the Maturity Date in respect of any tranche of Revolving Facility Commitments
occurs at a time when Extended Commitments are in effect, then (i) on such
Maturity Date all then outstanding Swingline Loans shall be repaid in full on
such date (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of such Maturity Date) or
refinanced with a borrowing of an Extension pursuant to Section 2.22; provided
that, if on the occurrence of the such Maturity Date (after giving effect to any
repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.05), there shall exist sufficient
unutilized Extended Commitments so that the respective outstanding Swingline
Loans could be incurred pursuant to the Extended Commitments which will remain
in effect after the occurrence of such Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the Extended
Commitments and such Swingline Loans shall not be so required to be repaid in
full on such Maturity Date.

SECTION 2.05 Letters of Credit.

(1)



General.  Subject to the terms and conditions set forth herein, the Borrowers
may request the issuance of Standby Letters of Credit or Trade Letters of Credit
issued for any lawful purposes of any Loan Party (such letters of credit issued
for such purposes, “Letters of Credit”), for their own account or for the
account of any Subsidiary (provided that if such Subsidiary is not a Borrower, a
Borrower shall be a co-applicant thereto), in a form reasonably acceptable to
the applicable Issuing Bank, at any time and from time to time during the
Availability Period and prior to the date that is five Business Days prior to
the Maturity Date.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any of the Borrowers to,
or entered into by any of the Borrowers with, an Issuing Bank relating to any
Letter of Credit, it is the intention of the parties hereto that such provisions
be read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, the terms and provisions of this Section 2.05
shall control and govern. 

(2)



Notice of Issuance, Amendment, Renewal, Extension.

(a)



Each request for  the issuance of a Letter of Credit (or the amendment, renewal
(other than an automatic extension in accordance with paragraph (3) of this
Section 2.05) or extension of an outstanding Letter of Credit), shall be
irrevocable and the Borrowers will deliver by telefacsimile or other electronic
method of transmission reasonably acceptable to the Issuing Bank (including by
e-mail, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent three

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Business Days in advance of the requested date of issuance, amendment or
extension (or such shorter period as the Administrative Agent and the Issuing
Bank in their sole discretion may agree) (i) a Letter of Credit Request
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended or extended, and specifying the date of issuance, amendment
or extension (which will be a Business Day), the date on which such Letter of
Credit is to expire (which will comply with paragraph (3) of this Section 2.05),
the amount of such Letter of Credit, the name and address of the beneficiary
thereof, identifying whether such Letter of Credit is a Standby Letter of Credit
or a Trade Letter of Credit, and such other information (including the
conditions to drawing) as is necessary to issue, amend or extend such Letter of
Credit.  If requested by the applicable Issuing Bank, the Borrowers will also
submit a letter of credit application and/or any other customary issuer
documents on such Issuing Bank’s standard forms in connection with any request
for a Letter of Credit.  The Administrative Agent’s records of the content of
any such request will be conclusive absent manifest error.  A Letter of Credit
will be issued or arranged, amended or extended in the Issuing Bank’s discretion
and only if (and upon issuance, amendment or extension of each Letter of Credit,
the Borrowers will be deemed to represent and warrant that), after giving effect
to such issuance, amendment or extension:

(i)



the Revolving L/C Exposure will not exceed the Letter of Credit Sublimit; and

(ii)



the Revolving Facility Credit Exposure will not exceed the Line Cap;

(b)



Notwithstanding anything to the contrary contained herein, the Issuing Bank will
not issue or arrange (or be obligated to issue or arrange) any Letter of Credit
if:

(i)



any order, judgment or decree of any Governmental Authority or arbitrator by its
terms purports to enjoin or restrain the Issuing Bank from issuing or arranging
such Letter of Credit;

(ii)



any applicable law or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the Issuing Bank
prohibits the issuance of letters of credit generally;

(iii)



such Letter of Credit imposes upon the Issuing Bank any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date;

(iv)



such Letter of Credit imposes upon the Issuing Bank any unreimbursed loss, cost
or expense and which the Issuing Bank in good faith deems material to it;

(v)



any Lender is at such time a Defaulting Lender, unless the Issuing Bank (A) is
satisfied in its reasonable discretion that the related exposure will be 100%
covered by the Revolving Facility Commitments of the non-Defaulting Lenders
pursuant to Section 2.23(1) or (B) has otherwise entered into satisfactory
arrangements with the Borrowers or such Lender to eliminate the Issuing Bank’s
risk with respect to such Lender;

(vi)



such Letter of Credit issuance would cause such Issuing Bank’s Revolving L/C
Exposure to exceed such Issuing Bank’s Letter of Credit Commitments; or



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(vii)



issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally

(3)



Expiration Date. 

(a)



Each Standby Letter of Credit will expire at or prior to the close of business
on the earlier of (i) the date one year (unless otherwise agreed upon by the
Administrative Agent and the Issuing Bank in their sole discretion) after the
date of issuance of such Standby Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise agreed upon by the Administrative
Agent and the Issuing Bank in their sole discretion) after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date; provided that any Standby Letter of Credit with a one-year tenor may
provide for the automatic extension thereof for additional one-year periods
(which will in no event extend beyond the date referred to in the preceding
clause (ii)) so long as such Standby Letter of Credit permits the Issuing Bank
to prevent any such extension at least once in each 12-month period (commencing
with the date of issuance of such Standby Letter of Credit) by giving prior
notice to the beneficiary thereof within a time period during such 12-month
period to be agreed upon at the time such Standby Letter of Credit is issued;
provided, further, that if the Issuing Bank and the Administrative Agent each
consent in their sole discretion, the expiration date of any Standby Letter of
Credit may extend beyond the date referred to in clause (ii) above; and,
provided, further, that (A) if any such Standby Letter of Credit is outstanding
or is issued after the date that is 30 days prior to the Maturity Date, the
Borrowers will provide cash collateral pursuant to documentation reasonably
satisfactory to the Administrative Agent and the relevant Issuing Bank in an
amount equal to 103% of the face amount of each such Standby Letter of Credit on
or prior to the date that is 30 days prior to the Maturity Date or, if later,
such date of issuance, and (B) each Revolving Lender’s participation in any
undrawn Standby Letter of Credit that is outstanding on the Maturity Date will
terminate on the Maturity Date.

(b)



Each Trade Letter of Credit will expire on the earlier of (i) 180 days after
such Trade Letter of Credit’s date of issuance or (ii) the date that is five
Business Days prior to the Maturity Date.

(4)



Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, such
Issuing Bank hereby grants to each Revolving Lender with a Revolving Facility
Commitment, and each such Revolving Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Lender’s
Revolving Facility Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  Each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, its Revolving Facility Percentage of each L/C Disbursement
made by such Issuing Bank and not reimbursed by the Borrowers on the date due as
provided in paragraph (5) of this Section 2.05, or of any reimbursement payment
required to be refunded to the Borrowers for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and will not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment will be made without any offset,
abatement, withholding or reduction whatsoever.

(5)



Reimbursement.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(a)



If the applicable Issuing Bank makes any L/C Disbursement in respect of a Letter
of Credit, the Borrowers will reimburse such L/C Disbursement by paying to the
Administrative Agent an amount equal to such L/C Disbursement not later
than 2:00 p.m., New York City time, on the first Business Day after the
Borrowers receive notice under paragraph (8) of this Section 2.05 of such L/C
Disbursement (or the second Business Day, if such notice is received after 12:00
noon, New York City time), together with accrued interest thereon from the date
of such L/C Disbursement at the rate applicable to ABR Loans that are Revolving
Loans; provided that the Borrowers may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Borrowing of Revolving Loans or a Swingline
Borrowing, as applicable, in an equivalent amount and, to the extent so
financed, the Borrowers’ obligations to make such payment will be discharged and
replaced by the resulting ABR Borrowing or Swingline Borrowing.   

(b)



If the applicable Borrowers fail to reimburse any L/C Disbursement when due,
then the Administrative Agent will promptly notify the applicable Issuing Bank
and each other applicable Revolving Lender of the applicable L/C Disbursement,
the payment then due from the applicable Borrowers in respect thereof and, in
the case of a Revolving Lender, such Lender’s Revolving Facility Percentage
thereof.  Promptly following receipt of such notice, each Revolving Lender will
pay to the Administrative Agent its Revolving Facility Percentage of the payment
then due from the applicable Borrowers in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 will
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent will promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders.  Any payment made by a
Revolving Lender pursuant to this paragraph (5) to reimburse an Issuing Bank for
any L/C Disbursement (other than the funding of an ABR Revolving Loan or a
Swingline Borrowing as contemplated above) will not constitute a Loan and will
not relieve the applicable Borrowers of their obligations to reimburse such L/C
Disbursement.

(c)



Promptly following receipt by the Administrative Agent of any payment from the
Borrowers pursuant to paragraph (5)(a), the Administrative Agent will distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to paragraph (5)(b) to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear.

(6)



Obligations Absolute.  The obligations of the applicable Borrowers to reimburse
L/C Disbursements as provided in paragraph (5) of this Section 2.05 will be
absolute, unconditional and irrevocable, and will be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

(a)



any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

(b)



any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(c)



payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(d)



the Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;

(e)



the Issuing Bank or any correspondent honoring a drawing against a drawing
document up to the amount available under any Letter of Credit even if such
drawing document claims an amount in excess of the amount available under the
Letter of Credit;

(f)



the existence of any claim, set-off, defense or other right that any Borrower or
any of its Subsidiaries may have at any time against any beneficiary, any
assignee of proceeds, the Issuing Bank or any other Person;

(g)



the fact that any Default or Event of Default shall have occurred and be
continuing; or

(h)



any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.05, constitute a
legal or equitable discharge of, or provide a right of setoff against the
Borrowers’ obligations hereunder.

(7)



Limited Liability.  None of the Administrative Agent, the Lenders, any Issuing
Bank, or any of their Related Parties, will have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (a), (b) or (c) of Section 2.05(6); provided that the foregoing will not
be construed to excuse the applicable Issuing Bank from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are
determined by a final and binding decision of a court of competent jurisdiction
to have been caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank, such Issuing Bank will be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(8)



Disbursement Procedures.  The applicable Issuing Bank will, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Such Issuing Bank will promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
facsimile or e-mail) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice will not
relieve the applicable Borrowers of their obligations to reimburse such Issuing
Bank and/or the Revolving Lenders with respect to any such L/C Disbursement
(following receipt of notice from the Issuing Bank).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(9)



Interim Interest.  If an Issuing Bank makes any L/C Disbursement, then, unless
the applicable Borrowers reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof will bear interest, for
each day from and including the date such L/C Disbursement is made to but
excluding the date that the applicable Borrowers reimburse such L/C
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if such L/C Disbursement is not reimbursed by the applicable
Borrowers when due pursuant to paragraph (5) of this Section 2.05, then
Section 2.13(3) will apply.  Interest accrued pursuant to this paragraph will be
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (5)
of this Section 2.05 to reimburse such Issuing Bank will be for the account of
such Revolving Lender to the extent of such payment.

(10)



Replacement of an Issuing Bank.  An Issuing Bank may be replaced at any time by
written agreement between the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent will
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement becomes effective, the applicable Borrowers will pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12.  From and after the effective date of any such replacement,
(a) the successor Issuing Bank will have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (b) references herein to the term “Issuing Bank” will
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context will require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank will
remain a party hereto and will continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but will not be required to issue
additional Letters of Credit.

(11)



Cash Collateralization.  If any Event of Default occurs and is continuing,
(a) in the case of an Event of Default described in Section 8.01(8) or (9), on
the Business Day, or (b) in the case of any other Event of Default, on the third
Business Day, in each case, following the date on which the Borrowers receive
notice from the Administrative Agent demanding the deposit of cash collateral
pursuant to this paragraph (11), the Borrowers will deposit in an account with
or at the direction of the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to the Revolving L/C Exposure as of such date plus any accrued and
unpaid interest thereon; provided that, in each case, upon the occurrence of any
Event of Default described in Section 8.01(8) or (9), the obligation to deposit
such cash collateral will become effective immediately, and such deposit will
become immediately due and payable, without demand or other notice of any
kind.  Each such deposit pursuant to this paragraph will be held by the
Administrative Agent or the Collateral Agent as collateral for the payment and
performance of the obligations of the applicable Borrowers under this Agreement.
The Administrative Agent will have exclusive dominion and control, including the
exclusive right of withdrawal, over such accounts.  Other than any interest
earned on the investment of such deposits, which investments will be made at the
option and sole discretion of (i) for so long as an Event of Default is
continuing, the Administrative Agent and (ii) at any other time, the Borrowers,
in each case, in Cash Equivalents and at the risk and expense of the Borrowers,
such deposits will not bear interest.  Moneys in such account described in the
foregoing will be applied by the Administrative Agent to reimburse each Issuing
Bank for L/C Disbursements for which such Issuing Bank has not been reimbursed
and, to the extent not so applied, will be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Revolving L/C Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of the Required Lenders), be applied to satisfy other obligations of
the Borrowers under this Agreement.  If the Borrowers (or

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

any of them) are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) will be returned to such Borrowers within three (3)
Business Days after all Events of Default have been cured or waived.

(12)



Additional Issuing Banks.  From time to time, the Borrowers may, by notice to
the Administrative Agent, designate any Lender (in addition to Wells Fargo) to
act as an Issuing Bank; provided that such Lender agrees in its sole discretion
to act as such and such Lender is reasonably satisfactory to the Administrative
Agent as an Issuing Bank.  Each such additional Issuing Bank will execute a
counterpart of this Agreement upon the approval of the Administrative Agent
(which approval will not be unreasonably withheld) and will thereafter be an
Issuing Bank hereunder for all purposes.  The Borrowers may, in their sole
discretion, request a Letter of Credit issuance from any Issuing Bank.

(13)



Reporting.  Unless otherwise requested by the Administrative Agent, each Issuing
Bank will (x) provide to the Administrative Agent copies of any notice received
from the Borrowers pursuant to Section 2.05(2) no later than the next Business
Day after receipt thereof and (y) report in writing to the Administrative Agent
as follows:

(a)



on or prior to each Business Day on which such Issuing Bank expects to issue,
amend or extend any Letter of Credit, the date of such issuance, amendment or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended or extended by it and outstanding after giving effect to such issuance,
amendment or extension occurred (and whether the amount thereof changed), and
the Issuing Bank will be permitted to issue, amend or extend such Letter of
Credit if the Administrative Agent will not have advised the Issuing Bank that
such issuance, amendment or extension would not be in conformity with the
requirements of this Agreement;

(i)



on each Business Day on which such Issuing Bank makes any L/C Disbursement, the
date of such L/C Disbursement and the amount of such L/C Disbursement; and

(ii)



on any other Business Day, such other information with respect to the
outstanding Letters of Credit issued by such Issuing Bank as the Administrative
Agent reasonably requests, including but not limited to prompt verification of
such information as may be requested by the Administrative Agent.

The failure of any Issuing Bank (other than the Administrative Agent or any
affiliate thereof acting as an Issuing Bank) to comply with the provisions of
sub-clauses (i) and (ii) of this clause (13) with respect to any letter of
credit will result in such letter of credit not being deemed a “Letter of
Credit” hereunder and under the other Loan Documents.

(14)



Reallocation.  If the Maturity Date in respect of any tranche of a Class of
Revolving Facility Commitments occurs prior to the expiration of any Letter of
Credit issued under such Class of Revolving Facility Commitments, then (i) if
one or more other tranches of Revolving Facility Commitments of the same Class
in respect of which the Maturity Date shall not have occurred are then in
effect, such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the applicable Revolving Lenders
to purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.05(5))

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

under (and ratably participated in by the applicable Lenders pursuant to) the
Revolving Facility Commitments of the same Class in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Facility Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be reallocated); provided, in no event shall such reallocation cause
a Lender’s share of the Revolving Facility Commitments of such Class to exceed
such Lender’s Revolving Facility Commitments of such Class, and (ii) to the
extent not reallocated pursuant to the immediately preceding clause (i), the
applicable Borrowers shall cash collateralize any such Letter of Credit in
accordance with Section 2.05(11).  If, for any reason, such cash collateral is
not provided or reallocation does not occur, the Revolving Lenders under the
maturing tranche shall continue to be responsible for their participating
interests in the applicable Letters of Credit.  Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a Maturity Date with respect to a given tranche of
Revolving Facility Commitments of the same Class shall have no effect upon (and
shall not diminish) the percentage participations of the Revolving Lenders in
any Letter of Credit issued under such Class of Revolving Facility Commitments
before such Maturity Date.  Commencing with the Maturity Date of any tranche of
Revolving Facility Commitments of the same Class, the sublimit for Letters of
Credit shall be agreed with the Lenders under the extended tranches.

(15)



Each Borrower agrees to indemnify, defend and hold harmless Issuing Bank (and
its branches, Affiliates, and correspondents) and each such Person’s respective
directors, officers, employees, attorneys and agents (each, including Issuing
Bank, a “Letter of Credit Related Person”) (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (other than Taxes, which
shall be governed by Section 2.17) (the “Letter of Credit Indemnified Costs”),
and which arise out of or in connection with, or as a result of this Agreement,
any Letter of Credit, any issuer or drawing document referred to in or related
to any Letter of Credit, or any action or proceeding arising out of any of the
foregoing (whether administrative, judicial or in connection with arbitration);
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, that such indemnity shall not be available to
any Letter of Credit Related Person claiming indemnification to the extent that
such Letter of Credit Indemnified Costs may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
directly from the gross negligence or willful misconduct of the Letter of Credit
Related Person claiming indemnity.  This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

(16)



If the Borrowers request the issuance of Trade Letters of Credit, at Borrowers’
costs and expense, Borrowers shall execute and deliver to Issuing Bank such
additional certificates, instruments and/or documents and take such additional
action as may be reasonably requested by Issuing Bank to enable Issuing Bank to
issue any Letter of Credit pursuant to this Agreement and related issuer
document, to protect, exercise and/or enforce Issuing Banks’ rights and
interests under this Agreement or to give effect to the terms and provisions of
this Agreement or any issuer document. 

SECTION 2.06 Funding of Borrowings.

(1)



Each Lender will make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 10:00 a.m., New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders;

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

provided that same-day ABR Loans will be made by each Lender on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time; provided,  further that Swingline Loans will be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
applicable Borrowers by promptly crediting the amounts so received, in like
funds, to an account of such Borrowers as specified in the applicable
Eurocurrency Loan Notice; provided that ABR Revolving Loans and Swingline
Borrowings made to finance the reimbursement of an L/C Disbursement and
reimbursements as provided in Section 2.05(5) will be remitted by the
Administrative Agent to the applicable Issuing Bank.

(2)



Unless the Administrative Agent has received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (1) of this Section 2.06 and may, in reliance upon
such assumption, make available to the applicable Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrowers severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrowers to but excluding the date of payment to
the Administrative Agent at (a) in the case of such Lender, the greater of
(i) the Federal Funds Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(b) in the case of Borrowers, the interest rate applicable to ABR Loans at such
time.  If such Lender pays such amount to the Administrative Agent then such
amount will constitute such Lender’s Loan included in such Borrowing.

(3)



The foregoing notwithstanding, the Administrative Agent, in its sole discretion,
may from its own funds make the applicable Loan on behalf of any such Lender,
(including by means of Swingline Loans to the applicable Borrowers).  In such
event, the Lender, on behalf of whom Administrative Agent made the Loan, will
reimburse the Administrative Agent for all or any portion of such Loan made on
its behalf upon written notice given to such Lender not later than 12:00 noon,
New York City time, on the Business Day such reimbursement is requested.  On
each such settlement date, the Administrative Agent will pay to each Lender the
net amount owing to such Lender in connection with such settlement, including
amounts relating to Loans, fees, interest and other amounts payable
hereunder.  The entire amount of interest attributable to such Loan for the
period from and including the date on which such Loan is made on such Lender’s
behalf, to but excluding the date the Administrative Agent is reimbursed in
respect of such Loan by such Lender, will be paid to the Administrative Agent
for its own account.

SECTION 2.07 [Reserved].

SECTION 2.08 Termination and Reduction of Commitments.

(1)



Unless previously terminated, the Revolving Facility Commitments will terminate
on the Maturity Date. 

(2)



The Borrowers may at any time terminate, or from time to time reduce, any Class
of the Revolving Facility Commitments; provided that (i) each reduction of the
Revolving Facility Commitments will be in an amount that is an integral multiple
of $1.0 million and not less than $5.0 million (or, if less, the remaining
amount of the applicable Revolving Facility Commitments) and (ii) the Borrowers
will not terminate or reduce the Revolving Facility Commitments if, after giving
effect

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.11, the Revolving Facility Credit Exposure would exceed the Line Cap.

(3)



The Borrowers will notify the Administrative Agent of any election to terminate
or reduce any Class of the Revolving Facility Commitments under paragraph (2) of
this Section 2.08 at least three Business Days prior to the date of such
termination or reduction, specifying such election and the date
thereof.  Promptly following receipt of any notice, the Administrative Agent
will advise the Lenders of the contents thereof.  Each notice delivered by
Borrowers pursuant to this Section 2.08 will be irrevocable; provided that a
notice of termination of the Revolving Facility Commitments delivered by
Borrowers may state that such notice is revocable or conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked or extended by Borrowers (by notice to the Administrative Agent on or
prior to the specified closing date).  Any termination or reduction of the
Revolving Facility Commitments will be permanent.  Each reduction of any Class
of the Revolving Facility Commitments will be made ratably among the Lenders in
accordance with their respective Revolving Facility Commitments of such Class.

SECTION 2.09 Promise to Pay; Evidence of Debt.

(1)



On the Maturity Date, each Borrower hereby unconditionally promises to pay
(a) to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan, Protective Advance or
Overadvance made to any of the Borrowers on the Maturity Date, and (b) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
Maturity Date. 

(2)



Any Lender may request that Loans made by it be evidenced by a promissory note
(as each may be amended, supplemented or modified from time to time, a
“Note”).  In such event, the applicable Borrowers will prepare, execute and
deliver to such Lender a Note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to Borrowers.  Thereafter, the
Loans evidenced by such Note and interest thereon at all times (including after
assignment pursuant to Section 10.04) will be represented by one or more Notes
in such form payable to the payee named therein (or, if requested by such payee,
to such payee and its registered assigns).

(3)



The Administrative Agent will maintain accounts in which it will record (a) the
amount of each Loan to the applicable Borrowers made hereunder, the Type thereof
and the Interest Period (if any) applicable thereto, (b) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrowers to each Lender hereunder and (c) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.  The entries made in the accounts maintained pursuant to this
paragraph (3) will be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of the Administrative
Agent to maintain such accounts or any error therein will not in any manner
affect the obligations of the applicable Borrowers to repay the Obligations in
accordance with the terms of this Agreement.

SECTION 2.10 Optional Repayment of Loans.

(1)



The Borrowers will have the right at any time and from time to time to repay any
Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount, (a) in the case of Eurocurrency
Loans, that is an integral multiple of $100,000 and not less than $1.0 million,
and (b) in the case of ABR Loans, that is an integral multiple of $10,000 and
not less than $100,000, or, in each case, if less, the amount outstanding.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(2)



Prior to any repayment of any Loans, the Borrowers will select the Borrowing or
Borrowings to be repaid and will notify the Administrative Agent by telephone
(confirmed by hand delivery, facsimile transmission or e-mail) of such selection
not later than 2:00 p.m., New York City time, (a) in the case of an ABR
Borrowing, one Business Day before the anticipated date of such repayment and
(b) in the case of a Eurocurrency Borrowing, three Business Days before the
anticipated date of such repayment.  Each repayment of a Borrowing will be
applied to the Loans included in the repaid Borrowing such that each Lender
receives its ratable share of such repayment.  Notwithstanding anything to the
contrary in the immediately preceding sentence, prior to any repayment of a
Swingline Loan hereunder, the applicable Borrowers will select the Borrowing or
Borrowings to be repaid and will notify the Administrative Agent by telephone
(confirmed by hand delivery, facsimile transmission or e-mail) of such selection
not later than 2:00 p.m., New York City time, on the scheduled date of such
repayment.  Repayments of Eurocurrency Borrowings will be accompanied by accrued
interest on the amount repaid, together with any amounts due under Section 2.16.

SECTION 2.11 Mandatory Repayment of Loans.

(1)



In the event the aggregate amount of the Revolving Facility Credit Exposure
exceeds the Line Cap at such time, then the applicable Borrowers will on such
Business Day repay outstanding Revolving Loans and Swingline Loans, and, if
there remains an excess after paying all Revolving Loans and Swingline Loans,
cash collateralize Letters of Credit (in accordance with Section 2.05(11)) in an
aggregate amount equal to such excess.

(2)



In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, the Borrowers will deposit cash collateral (in
accordance with Section 2.05(11)) in an amount equal to such excess. 

(3)



Upon the occurrence and during the continuance of a Cash Dominion Period, all
amounts in the Dominion Account shall be applied by the Administrative Agent
pursuant to clause (b) of the proviso to Section 5.11.

(4)



Upon the occurrence and during the continuance of a Cash Dominion Period, the
Borrowers will prepay Revolving Loans (with no reduction in commitments) and
cash collateralize Letters of Credit at 103% of the face amount thereof.  Any
amounts prepaid pursuant to this clause (4) will be applied pursuant to the
waterfall set forth in Section 2.18(3); provided that amounts applied pursuant
to subclauses (iv) and (vii) of clause (a) thereof and subclause (iv) of clause
(b) thereof will be applied:

(a)



first, to ABR Loans; and

(b)



second, to Eurocurrency Loans.

SECTION 2.12 Fees.

(1)



The Borrower Representative agrees to pay to each Revolving Lender (other than
any Defaulting Lender), through the Administrative Agent, on the first day after
the end of each calendar quarter of the Borrowers in each fiscal year,
commencing with the first day after the end of the first full calendar quarter
of Borrowers ending after the Closing Date, and on each Maturity Date and any
date on which the Revolving Facility Commitments of all the Lenders are
terminated as provided herein, a commitment fee (a “Commitment Fee”) on the
daily amount of the Available Unused Commitment of such Lender during the
preceding calendar quarter (or in the case of the first full

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

calendar quarter, the period commencing on the Closing Date and ending with the
end of the first full calendar quarter, or ending with the date on which the
last of the Revolving Facility Commitments of such Lender will be terminated, as
applicable) at a rate equal to 0.20% per annum.  All Commitment Fees will be
computed on the basis of the actual number of days elapsed in a year
of 360 days.  For the purpose of calculating any Lender’s Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender’s Commitment
Fee is calculated will be deemed to be zero.  The Commitment Fee due to each
Lender will commence to accrue on the Closing Date and will cease to accrue on
the date on which the last of the Commitments of such Lender will be terminated
as provided herein.

(2)



The Borrower Representative agrees to pay to:

(a)



the Administrative Agent for the account of each Revolving Lender with a
Revolving Facility Commitment (other than any Defaulting Lender, it being
understood that at any time the Issuing Bank has Fronting Exposure to such
Defaulting Lender, the L/C Participation Fee with respect to such Fronting
Exposure will be payable to the Issuing Bank for its own account), on the first
Business Day after the end of each calendar quarter of the Borrowers in each
fiscal year, commencing with the first day after the end of the first full
calendar quarter of the Borrowers ending after the Closing Date, and on each
Maturity Date and any date on which the Commitments of all the Lenders are
terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Lender’s Revolving Facility Percentage of the daily aggregate Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), during the preceding fiscal calendar (or in the case of the
first full calendar quarter, the period commencing on the Closing Date and
ending with the end of the first full calendar quarter, or ending with the
Maturity Date or the date on which the Commitments are terminated, as
applicable) at a rate equal to, (i) in the case of Standby Letters of Credit,
the Applicable Margin for Eurocurrency Revolving Loans, and (ii) in the case of
Trade Letters of Credit, 0.75% per annum; and

(b)



each Issuing Bank, for its own account (i) on the first Business Day after the
end of each calendar quarter of the Borrowers in each fiscal year, commencing
with the first Business Day after the end of the first full calendar quarter of
the Borrowers ending after the Closing Date, and on each Maturity Date and any
date on which the Commitments of all the Lenders are terminated as provided
herein, a fronting fee in respect of each Letter of Credit issued by, or the
term of which is extended by, such Issuing Bank for the period from and
including the date of issuance or extension of such Letter of Credit to and
including the termination of such Letter of Credit, computed at a rate equal
to 0.125% per annum of the daily stated amount of such Letter of Credit plus
(ii) such Issuing Bank’s customary issuance fees and customary documentary and
processing fees and charges (collectively, “Issuing Bank Fees”).  All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
will be computed on the basis of the actual number of days elapsed in a year
of 360 days.

(3)



The Borrower Representative agrees to pay to the Administrative Agent, for its
own account, the agency fees set forth in the Fee Letter at the times specified
therein or in such other amounts and at such other times as may be separately
agreed in writing by the Administrative Agent and the Borrowers from time to
time (the “Administrative Agent Fees”).

(4)



All Fees will be paid on the dates due, in immediately available funds, to the
Administrative Agent at the Payment Office for distribution, if and as
appropriate, among the Lenders, except that Issuing

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Bank Fees will be paid directly to the applicable Issuing Banks.  Once paid,
none of the Fees will be refundable under any circumstances.

SECTION 2.13 Interest.

(1)



The Loans comprising each ABR Borrowing (including each Swingline Loan) will
bear interest at the ABR plus the Applicable Margin.

(2)



The Loans comprising each Eurocurrency Borrowing will bear interest at the LIBOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Margin.

(3)



Following the occurrence and during the continuation of a Specified Event of
Default, the applicable Borrowers will pay interest on overdue amounts hereunder
at a rate per annum equal to (a) in the case of overdue principal of any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.13 or (b) in the case of overdue interest
or any other overdue amount, 2.00% plus the rate applicable to ABR Loans as
provided in clause (1) of this Section 2.13.

(4)



Accrued interest on each Loan will be payable by the applicable Borrowers, in
arrears (a) on each Interest Payment Date for such Loan; (b) on the applicable
Maturity Date; and (c) upon termination of the Commitments; provided that:

(i)



interest accrued pursuant to paragraph (3) of this Section 2.13 will be payable
on demand;

(ii)



in the event of any repayment of any Loan (other than a repayment of an ABR
Revolving Loan or Swingline Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid will be payable on
the date of such repayment; and

(iii)



in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan will be payable
on the effective date of such conversion.

(5)



All interest hereunder will be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate will be computed on the basis of a year of 365 days
(or 366 days in a leap year), and, in each case, will be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable ABR or LIBOR Rate will be determined by the Administrative
Agent, and such determination will be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(1)



the Administrative Agent determines (which determination will be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period; or

(2)



the Administrative Agent is advised by the Required Lenders that the LIBOR Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

then the Administrative Agent will give notice thereof to the Borrowers and the
applicable Lenders by telephone, facsimile transmission or e-mail as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (a) any Eurocurrency Loan Notice that requests the conversion of
any applicable Borrowing to, or continuation of any such Borrowing as, a
Eurocurrency Borrowing will be ineffective and such Borrowing will be converted
to or continued as on the last day of the Interest Period applicable thereto an
ABR Borrowing, and (b) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing will be made as an ABR Borrowing.

SECTION 2.15 Increased Costs.

(1)



If any Change in Law:

(a)



imposes, modifies or deems applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or Issuing Bank;

(b)



imposes on any Lender or Issuing Bank or the London interbank market any other
condition (other than Taxes) affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein; or

(c)



subjects any Recipient to any Taxes (other than (a) Indemnified Taxes, (b) Taxes
described in clauses (2) through (5) of the definition of Excluded Taxes and
(c) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or deposits, reserves, other liabilities or
capital attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Eurocurrency Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the applicable
Borrowers will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered.

(2)



If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the applicable Borrowers will pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(3)



A certificate of a Lender or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
applicable, as specified in paragraph (1) or (2) of this Section 2.15 will be
delivered to the Borrowers and will be conclusive absent manifest error.  The
applicable Borrowers will pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within ten days after receipt
thereof.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(4)



Promptly after any Lender or any Issuing Bank has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender or
Issuing Bank will notify the Borrowers thereof.  Failure or delay on the part of
any Lender or Issuing Bank to demand compensation pursuant to this Section 2.15
will not constitute a waiver of such Lender’s or Issuing Bank’s right to demand
such compensation; provided that the Borrowers will not be required to
compensate a Lender or an Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrowers of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above will be extended to
include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments.  Except as otherwise set forth herein, the
applicable Borrowers will compensate each Lender for the actual out-of-pocket
loss, cost and expense (excluding loss of anticipated profits) attributable to
the following events:

(1)



the payment of any principal of any Eurocurrency Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default);

(2)



the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto;

(3)



the failure to borrow, convert, continue or prepay any Eurocurrency Loan on the
date specified in any notice delivered pursuant hereto; or

(4)



the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrowers
pursuant to Section 2.19.

Such loss, cost or expense to any Lender will be deemed to be the amount
determined by such Lender to be the excess, if any, of (a) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBOR Rate that would have been applicable to such
Loan (but not including the Applicable Margin applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (b) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in Dollars of a
comparable amount and period from other banks in the London interbank market.

A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
will be delivered to the Borrowers and will be conclusive absent manifest
error.  The applicable Borrowers will pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

SECTION 2.17 Taxes.

(1)



Any and all payments by or on account of any obligation of any Loan Party
hereunder will be made free and clear of and without deduction for any Taxes,
except as required by applicable law; provided that if any Taxes are required to
be deducted under any applicable law from such payments (as determined in the
good faith discretion of the Loan Party or the applicable withholding agent),
then (a) such Loan Party (or other applicable withholding agent) will make such
deductions;

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(b) such Loan Party (or other applicable withholding agent) will timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law; and (c) if such Tax is an Indemnified Tax, the sum payable by
the Loan Party will be increased as necessary so that after all required
deductions have been made (including deductions applicable to additional sums
payable under this Section 2.17) the Administrative Agent or any Lender, as
applicable, receives an amount equal to the amount it would have received had no
such deductions been made.

(2)



In addition, the Loan Parties will pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or at the option of the
Administrative Agent timely reimburse it for the payment of such Other Taxes.

(3)



The Loan Parties will indemnify the Administrative Agent and each Lender, within
ten days after written demand therefor, for the full amount of any Indemnified
Taxes payable or paid by the Administrative Agent or such Lender on or with
respect to any payment by or on account of any obligation of such Loan Party
hereunder (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to such Loan Party by a Lender, or by the Administrative Agent on its
own behalf or on behalf of a Lender, will be conclusive absent manifest error.

(4)



As soon as practicable after any payment of Indemnified Taxes by a Loan Party to
a Governmental Authority pursuant to this Section 2.17, such Loan Party will
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(5)

(a)



Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document will deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, will deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(5)(b), 2.17(5)(c) and 2.17(6) below) will not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(b)



Without limiting the effect of Section 2.17(5)(a) above, each Recipient that is
a U.S. Person will deliver to the Borrowers and the Administrative Agent on or
prior to the date on which such Recipient becomes a party under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent), copies of

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

(c)



Without limiting the effect of Section 2.17(5)(a) above, each Foreign Lender
will, to the extent it is legally entitled to do so, deliver to the Borrowers
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), copies of
whichever of the following is applicable:

(i)



duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable (or any subsequent versions thereof or successors thereto), claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(ii)



duly completed copies of Internal Revenue Service Form W-8ECI (or any subsequent
versions thereof or successors thereto);

(iii)



in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) a
certificate substantially in the form of the applicable Exhibit D to the effect
that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code; (2) a “10 percent shareholder” of any Borrower
within the meaning of Section 871(h)(3) or Section 881(c)(3)(B) of the Code; or
(3) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any subsequent versions thereof or successors
thereto);

(iv)



duly completed copies of Internal Revenue Service Form W-8IMY, together with
forms and certificates described in clauses (i) through (iii) above (and any
additional Form W-8IMYs) and, if applicable Internal Revenue Service Form W-9,
as may be required; provided that if the Foreign Lender is a partnership and one
or more direct or indirect partners of such Foreign Lender are claiming the
benefits of the portfolio interest exemption, such Foreign Lender may provide a
certificate substantially in the form of the applicable Exhibit D on behalf of
each such direct and indirect partner; or

(v)



any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made.

In addition, each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the applicable Borrowers
and the Administrative Agent in writing of its legal inability to do so.

(6)



If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Code, as applicable), such Recipient will deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for each Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (6), “FATCA”
will include any amendments made to FATCA after the date of this Agreement.

(5)



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(6)



If the Administrative Agent or any Lender determines, in its sole discretion,
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by a Loan Party or with respect to which such Loan Party
has paid additional amounts pursuant to this Section 2.17, it will pay over
promptly an amount equal to such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (including any Taxes imposed with respect to such refund) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
the Administrative Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party pursuant to this
Section 2.17(8) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section 2.17(8) will not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems,
in good faith, to be confidential) to the Loan Parties or any other Person.

(7)



Each party’s obligations under this Section 2.17 will survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(8)



For purposes of this Section 2.17, the term “applicable law” includes FATCA and
the term “Lender” includes any Issuing Bank.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(1)



Unless otherwise specified, (a) the applicable Borrowers will make each payment
required to be made by them hereunder (whether of principal, interest, fees,
reimbursement of L/C Disbursements or otherwise) prior to 2:00 p.m., New York
City time, at the Payment Office, except payments to be made directly to the
applicable Issuing Bank or the Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.05 will be
made directly to the Persons entitled thereto; and (b) each such payment will be
made, on the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  The Administrative
Agent will distribute any such

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof and will make settlements with the
Lenders with respect to other payments at the times and in the manner provided
in this Agreement.  Except as otherwise provided herein, if any payment
hereunder is due on a day that is not a Business Day, the date for payment will
be extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon will be payable for the period of such
extension.  Any payment required to be made by the Administrative Agent
hereunder will be deemed to have been made by the time required if the
Administrative Agent, at or before such time, has taken the necessary steps to
make such payment in accordance with the regulations or operating procedures of
the clearing or settlement system used by the Administrative Agent to make such
payment.

(2)



The amount of each Lender’s Revolving Facility Percentage of
outstanding Revolving Loans (including outstanding Swingline Loans) will be
computed weekly (or more frequently in the Administrative Agent’s discretion)
and will be adjusted upward or downward based on all Revolving Loans (including
Swingline Loans) and repayments of Revolving Loans (including Swingline Loans)
received by the Administrative Agent as of 4:00 p.m., New York City time, on the
first Business Day (such date, the “Settlement Date”) following the end of the
period specified by the Administrative Agent.  The Administrative Agent will
deliver to each of the Lenders promptly after a Settlement Date a summary
statement of the amount of outstanding Revolving Loans for the period and the
amount of repayments received for the period.  As reflected on the summary
statement, (a) the Administrative Agent will transfer to each Lender its
applicable Revolving Facility Percentage of repayments and (b) each Lender will
transfer to the Administrative Agent (as provided below) or the Administrative
Agent will transfer to each Lender such amounts as are necessary to insure that,
after giving effect to all such transfers, the amount of each Class of Revolving
Loans made by each Lender will be equal to such Lender’s applicable Revolving
Facility Percentage of all Revolving Loans outstanding in such Class as of such
Settlement Date.  If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 2:00 p.m. on a
Business Day, such transfers will be made in immediately available funds no
later than 5:00 p.m. that day and, if received after 2:00 p.m. then no later
than 4:00 p.m. on the next Business Day.  The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent.  If and to the extent any Lender has not
so made its transfer to the Administrative Agent, such Lender agrees to pay to
the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

(3)



Waterfalls.

(a)



Except as otherwise provided in this Agreement, if (x) at any time insufficient
funds are received by and available to the Administrative Agent from the
Borrowers to pay fully all amounts of principal, unreimbursed L/C Disbursements,
interest and fees and other Obligations then due from the Borrowers hereunder or
(y) at any time during a Cash Dominion Period (including in connection with any
termination of the Commitments pursuant to Section 8.01) and the Administrative
Agent or the Collateral Agent receives proceeds of Collateral pledged by
the Loan Parties, such funds will be applied,

(i)



first, toward payment of any expenses, fees and indemnities due to the Agents
hereunder;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(ii)



second, toward payment of interest and fees then due from the Borrowers
hereunder with respect to any Revolving Facility Credit Exposure, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties;

(iii)



third, toward payment of principal of Swingline Loans, unreimbursed L/C
Disbursements, Protective Advances and Overadvances then due from the Borrowers
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal, unreimbursed L/C Disbursements, Protective Advances and
Overadvances then due to such parties;

(iv)



fourth, on a pro rata basis, (x) toward payment of other principal then due from
the Borrowers hereunder with respect to any Revolving Facility Credit Exposure,
ratably among the parties entitled thereto in accordance with the amounts of
such principal then due to such parties, (y) toward the payment of any
outstanding obligations owed to the Qualified Counterparties under any
Designated Hedging Agreements in an aggregate amount not to exceed the
Designated Hedging Reserve ratably among the parties entitled thereto in
accordance with the amounts of obligations under such Designated Hedging
Agreements then due to such parties and (z) toward payment of any outstanding
obligations owed to Cash Management Banks under any Cash Management Obligations
in an aggregate amount not to exceed the Designated Cash Management Reserve
ratably among the parties entitled thereto in accordance with the amounts of
such Cash Management Obligations then due to such parties;

(v)



fifth, if an Event of Default has occurred and is continuing, to cash
collateralize Letters of Credit issued for the account of the Borrowers or any
other Subsidiary in accordance with Section 2.05(11);

(vi)



sixth, to pay any other Obligations (excluding Obligations as described in items
(2) and (3) of the definition of “Obligations” contained herein) ratably among
the parties thereto in accordance with such amounts so owed them;

(vii)



seventh, to payment of obligations pursuant to Specified Hedge Agreements then
due from the Borrowers or any other Subsidiary party to such Specified Hedge
Agreements, ratably among the parties entitled thereto in accordance with the
amounts of obligations under such Specified Hedge Agreements then due to such
parties;

(viii)



eighth, to payment of Cash Management Obligations then due from the Borrowers or
any other Subsidiary, ratably among the parties entitled thereto in accordance
with the amounts of such Cash Management Obligations then due to such parties;
and

(ix)



ninth, to payment of all other Obligations of the Borrowers and the Loan Parties
then due and payable, ratably among the parties entitled thereto in accordance
with the amounts of such Obligations then due to such parties;

provided that the application of such proceeds at all times will be subject to
the application of proceeds provisions contained in any Pari Passu Intercreditor
Agreement.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(4)



Subject to express priorities set forth in Section 2.18(3) above, if any Lender,
by exercising any right of set-off or counterclaim or otherwise, obtains payment
in respect of any principal of or interest on any of its Loans or participations
in L/C Disbursements or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of such Loans or
participations in L/C Disbursements or Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion will purchase (for cash at face value)
participations in the Loans or participations in L/C Disbursements or Swingline
Loans, as applicable, of other Lenders to the extent necessary so that the
benefit of all such payments will be shared by the Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in L/C Disbursements and Swingline Loans;
provided that (a) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
will be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (b) the provisions of this paragraph (4) will
not be construed to apply to any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender or
Disqualified Institution) or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or participations in L/C Disbursements to any assignee or participant, other
than to any Borrower or any other Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph (4) apply).  Each Borrower consents to the
foregoing and agree, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against any Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(5)



Unless the Administrative Agent has received notice from the Borrowers prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the applicable Issuing Bank hereunder that the applicable
Borrowers will not make such payment, the Administrative Agent may assume that
the applicable Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due.  In such event, if
the applicable Borrowers have not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(6)



If any Lender fails to make any payment required to be made by it pursuant to
Section 2.04(3), 2.05(4) or (5), 2.06(1), or 2.18(4) then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(1)



If any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender will use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or assign its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the reasonable

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

judgment of such Lender, such designation or assignment (a) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the
future and (b) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender in any
material respect.  Each Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(2)



If any Lender requests compensation under Section 2.15 or is a Defaulting
Lender, or if any Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that assumes such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (a) the Borrowers shall have received the prior
written consent of the Administrative Agent, the Swingline Lender and the
Issuing Bank, which consent shall not unreasonably be withheld, to the extent
the consent of such Person would be required under Section 10.04 for an
assignment of Loans to such assignee, (b) such Lender has received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in L/C Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (c) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments thereafter.  Nothing in this Section 2.19 will
be deemed to prejudice any rights that any Borrower may have against any Lender
that is a Defaulting Lender.

(3)



If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent to
a proposed amendment, waiver, discharge or termination which, pursuant to the
terms of Section 10.08, requires the consent of such Lender with respect to
which the Required Lenders have granted their consent, then each Borrower will
have the right (unless such Non-Consenting Lender grants such consent) at its
sole expense, to replace such Non-Consenting Lender by deeming such
Non-Consenting Lender to have assigned its Loans and its Commitments hereunder
to one or more assignees reasonably acceptable to the Administrative Agent, the
Swingline Lender and the Issuing Bank to the extent the consent of such Person
would be required under Section 10.04; provided that (a) all Obligations of the
Borrowers owing to such Non-Consenting Lender (including accrued Fees and any
amounts due under Section 2.15, 2.16 or 2.17) being removed or replaced will be
paid in full to such Non-Consenting Lender concurrently with such assignment and
(b) the replacement Lender will purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon.  No action by or consent of the Non-Consenting
Lender will be necessary in connection with such removal or assignment, which
will be immediately and automatically effective upon payment of such purchase
price.  In connection with any such assignment, the Borrowers, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender will
otherwise comply with Section 10.04; provided that if such Non-Consenting Lender
does not comply with Section 10.04 within three Business Days after the
Borrowers’ request therefor, compliance with Section 10.04 will not be required
to effect such assignment.

SECTION 2.20 Illegality; Effect of Benchmark Transition Event. 



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(1)



Illegality.  If any Lender reasonably determines that any change in law has made
it unlawful, or if any Governmental Authority has asserted after the Closing
Date that it is unlawful, for any Lender or its applicable Lending Office to
make or maintain any Eurocurrency Loans, then, upon notice thereof by such
Lender to the Borrowers through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings will be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrowers
will upon demand from such Lender (with a copy to the Administrative Agent),
either convert all Eurocurrency Borrowings of such Lender to ABR Borrowings,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such prepayment or conversion, the Borrowers will also pay
accrued interest on the amount so prepaid or converted.

(2)



Effect of Benchmark Transition Event.  

(A)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and Borrower
Representative may amend this Agreement to replace the LIBOR Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m., New York City time, on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and Borrower Representative so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders.  Any such amendment with respect
to an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of the LIBOR Rate with a Benchmark Replacement pursuant to this Section 2.20(2)
will occur prior to the applicable Benchmark Transition Start Date.

(B)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(C)Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify Borrower Representative and the Lenders of (1) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (2) the implementation of any Benchmark Replacement, (3) the
effectiveness of any Benchmark Replacement Conforming Changes and (4) the
commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.20(2) including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.20(2).

(D)Benchmark Unavailability Period. Upon Borrower Representative’s receipt of
notice of the commencement of a Benchmark Unavailability Period, Borrower
Representative may revoke any request for a LIBOR Borrowing of, conversion to or
continuation of Eurocurrency Loans to be made,

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower Representative will be deemed to have converted any such
request into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of Alternate Base Rate based upon
the LIBOR Rate will not be used in any determination of the Alternate Base Rate.

SECTION 2.21 Incremental Revolving Facility Increases.

(1)



Notice.  At any time and from time to time, on one or more occasions, subject to
the terms and conditions set forth herein, the Borrowers may, by notice to the
Administrative Agent, increase the Revolving Facility Commitments (each such
increase, an “Incremental Revolving Facility Increase” and such additional
Revolving Facility Commitments, the “Incremental Commitments”).

(2)



Ranking.  Any Incremental Commitments will (a) rank pari passu in right of
payment with the Obligations and (b) be secured by the Collateral on a
pari passu basis with the Obligations.

(3)



Size.  The principal amount of all commitments in respect of Incremental
Revolving Facility Increases received pursuant to this Section 2.21, in the
aggregate for all Incremental Revolving Facility Increases, shall not exceed
$100.0 million.

(4)



Minimum Amounts.  Each Incremental Revolving Facility Increase received pursuant
to this Section 2.21 will be in an integral multiple of $1.0 million and in a
minimum aggregate principal amount of $10.0 million (or such lesser minimum
amount approved by the Administrative Agent).

(5)



Incremental Lenders.  Incremental Revolving Facility Increases may be provided
by any existing Lender (it being understood that no existing Lender will have an
obligation to provide any Incremental Revolving Facility Increase), or any
Additional Lender (collectively, the “Incremental Lenders”); provided that the
Administrative Agent, each Swingline Lender and each Issuing Bank shall have
consented (such consent not to be unreasonably withheld, delayed or conditioned)
to any Additional Lender’s provision of such Incremental Revolving Facility
Increase if such consent by the Administrative Agent or such Swingline Lender
would be required under Section 10.04 for an assignment of Commitments or Loans
to such Additional Lender.

(6)



Incremental Facility Amendments.

(a)



Each Incremental Revolving Facility Increase will become effective pursuant to
an amendment (each, an “Incremental Facility Amendment”) to this Agreement and,
as appropriate, the other Loan Documents, executed by the Borrowers, the
applicable Incremental Lenders and the Administrative Agent.  The Administrative
Agent will promptly notify each Lender as to the effectiveness of each
Incremental Facility Amendment.  Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Facility Amendment, this Agreement and
the other Loan Documents, as applicable, will be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Revolving Facility Increase evidenced thereby.

(b)



Upon each Incremental Revolving Facility Increase of the Revolving Facility
Commitments in accordance with this Section 2.21:

(i)



each Incremental Lender in respect of such increase will automatically and
without further act be deemed to have assumed a portion of each Revolving
Lender’s

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Lender (including each such Incremental Lender) will equal
the percentage of the aggregate Revolving Facility Commitments of all Lenders
represented by such Lender’s Revolving Facility Commitment; and

(ii)



the Administrative Agent may, in consultation with the Borrowers, take any and
all actions as may be reasonably necessary to ensure that, after giving effect
to such Lender’s Incremental Commitments, the percentage of the aggregate
Revolving Facility Commitments held by each Lender (including each such
Incremental Lender) will equal the percentage of the aggregate Revolving
Facility Commitments of all Lenders represented by such Lender’s Revolving
Facility Commitment, which may be accomplished, at the discretion of the
Administrative Agent following consultation with the Borrowers, by:

(A) requiring the outstanding Revolving Loans to be prepaid with the proceeds of
a new Borrowing;

(B) causing non-increasing Lenders to assign portions of their outstanding
Revolving Loans to Incremental Lenders; or

(C) a combination of the foregoing.

(7)



Conditions.  The initial availability of any Incremental Revolving Facility
Increase will be subject solely to the following conditions:

(a)



no Default or Event of Default shall have occurred and be continuing or would
exist immediately after giving effect to such Incremental Revolving Facility
Increase on the date such Incremental Revolving Facility Increase is incurred
(or commitments in respect thereof are provided); provided, that if the
Incremental Revolving Facility Increase is being incurred in connection with a
Limited Condition Acquisition, (i) the date of determination of such condition
shall be the LCA Test Date and (ii) on the date such Incremental Revolving
Facility Increase is incurred (or commitments in respect thereof are provided),
no Specified Event of Default shall have occurred and be continuing or would
exist immediately after giving effect thereto;

(b)



the representations and warranties in the Loan Documents will be true and
correct in all material respects (except for representations and warranties that
are already qualified by materiality, which representations and warranties will
be accurate in all respects) immediately prior to, and immediately after giving
effect to, the incurrence of such Incremental Revolving Facility Increase (or
the date on which commitments in respect thereof are provided); provided, that
if the Incremental Revolving Facility Increase is being incurred in connection
with a Limited Condition Acquisition, (i) the date of determination of such
condition shall be the LCA Test Date and (ii) on the date of incurrence of such
Incremental Revolving Facility Increase (or the date on which commitments in
respect thereof are provided), the only representations and warranties that will
be required to be true and correct in all material respects shall be the
Specified Representations; and



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(c)



such other conditions (if any) as may be required by the Incremental Lenders
providing such Incremental Revolving Facility Increase, unless such other
conditions are waived by such Incremental Lenders.

(8)



Terms.  Any Incremental Revolving Facility Increase will be on terms identical
to (and shall form part of) the Revolving Facility Commitments, except with
respect to any arrangement, upfront, structuring or similar fees that may be
agreed to by and among the Borrowers and the Incremental Lenders.

SECTION 2.22 Extensions of Revolving Facility Commitments.

(1)



Extension Offers.  Pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by the Borrowers to all Lenders of Loans with a like
Maturity Date, the Borrowers may extend the Maturity Date of each such Lender’s
Revolving Facility Commitments and, subject to Section 2.22(3)(b), otherwise
modify the terms of such Revolving Facility Commitments pursuant to the terms of
the relevant Extension Offer, including by increasing the interest rate or fees
payable in respect to such Revolving Facility Commitments (each, an “Extension,”
and each group of Revolving Facility Commitments so extended, as well as the
original Revolving Facility Commitments not so extended, being a
“tranche”).  Each Extension Offer will specify the minimum amount of Revolving
Facility Commitments with respect to which an Extension Offer may be accepted,
which will be an integral multiple of $1.0 million and an aggregate principal
amount that is not less than $25.0 million (or (a) if less, the aggregate
principal amount of such Revolving Facility Commitments or (b) such lesser
minimum amount as is approved by the Administrative Agent, such consent not to
be unreasonably withheld, conditioned or delayed), and shall be offered on a pro
rata basis to all Lenders having Revolving Facility Commitments with a like
Maturity Date.  If the aggregate outstanding principal amount of Loans and
Revolving Facility Commitments (calculated on the face amount thereof) in
respect of which Lenders have accepted an Extension Offer exceeds the maximum
aggregate principal amount of Loans and Revolving Facility Commitments offered
to be extended pursuant to an Extension Offer, then the Loans and Revolving
Facility Commitments of such Lenders will be extended ratably up to such maximum
amount based on the Revolving Facility Commitments of the Lenders that have
accepted such Extension Offer.  There is no requirement that any Extension Offer
or Extension Amendment (defined as follows) be subject to any “most favored
nation” pricing provisions.  Each Lender accepting an Extension Offer is
referred to herein as an “Extending Lender,” and the Loans and Revolving
Facility Commitment held by such Lender (and so extended) accepting an Extension
Offer are referred to herein as “Extended Loans” and “Extended Commitments”. 

(2)



Extension Amendments.  The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents (an “Extension Amendment”) with the Borrowers as may be necessary
in order to establish new tranches in respect of Extended Commitments (and
related Extended Loans) and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of such new tranches, in each
case, on terms consistent with this Section 2.22.  This Section 2.22 supersedes
any provisions in Section 10.08 to the contrary.  Except as otherwise set forth
in an Extension Offer, there will be no conditions to the effectiveness of an
Extension Amendment. Extensions will not constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

(3)



Terms of Extension Offers and Extension Amendments.  The terms of any Extended
Commitments (and related Extended Loans) will be set forth in an Extension Offer
and as agreed between the Borrowers and the Extending Lenders accepting such
Extension Offer; provided that:



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(a)



no Event of Default has occurred and is continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders;

(b)



except as to pricing terms (interest rate and fees) and maturity, the terms and
conditions of such Revolving Facility Credit Exposure are substantially
identical to (including as to ranking and priority), or, taken as a whole, no
more favorable to the lenders or holders providing such Indebtedness than, those
applicable to the Revolving Facility Commitments (and related Extended Loans)
subject to such Extension Offer, as determined in good faith by a Responsible
Officer of the Borrower Representative.

(4)



Required Consents.  No consent of any Lender or any other Person will be
required to effectuate any Extension, other than the consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), the Borrowers and each Lender agreeing to such Extension with
respect to one or more of its Revolving Facility Commitments.  The transactions
contemplated by this Section 2.22 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Commitments
on such terms as may be set forth in the relevant Extension Offer) will not
require the consent of any other Lender or any other Person, and the
requirements of any provision of this Agreement (including Sections 2.09
and 2.16) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.22 will not
apply to any of the transactions effected pursuant to this Section 2.22.

SECTION 2.23 Defaulting Lenders.

(1)



Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(a)



Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement is restricted as
set forth in Section 10.08.

(b)



Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), will be applied at such time or times as may be determined by the
Administrative Agent as follows:

(i)



first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

(ii)



second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;

(iii)



third, if so determined by the Administrative Agent or requested by the Issuing
Bank or Swingline Lender, to be held as cash collateral for future funding
obligations of such Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit;

(iv)



fourth, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Revolving Loan in respect of which such
Defaulting

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

(v)



fifth, if so determined by the Administrative Agent and the Borrowers, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Revolving Loans under this
Agreement;

(vi)



sixth, to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;

(vii)



seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

(viii)



eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if such payment is a payment of the principal amount of any Loans
or L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, such payment will be applied solely to pay the
Loans of, and L/C Disbursements owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender.  Any payments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.23(1)(b) will be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(c)



Certain Fees.  Such Defaulting Lender (i) will not be entitled to receive any
Commitment Fee pursuant to Section 2.12(1) for any period during which that
Lender is a Defaulting Lender (and the Borrowers will not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (ii) will not be entitled to receive any L/C
Participation Fee pursuant to Section 2.12(2) for any period during which that
Lender is a Defaulting Lender (although the Borrowers will be required to pay
any such L/C Participation Fee that otherwise would have been required to have
been paid to such Defaulting Lender to the non-Defaulting Lenders or Issuing
Bank, in accordance with any reallocation of Fronting Exposure to non-Defaulting
Lenders or as may be retained by the Issuing Bank, as the case may be).

(d)



Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Sections 2.04 and 2.05, the “Revolving Facility Percentage” of each
non-Defaulting Lender will be computed without giving effect to the Commitment
of such Defaulting Lender; provided, that, each such reallocation will be given
effect only to the extent such that the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Swingline Loans will not exceed the positive difference, if any, of (x) the
Revolving Facility Commitment of such non-Defaulting Lender minus (y) the
aggregate outstanding amount of the Revolving Loans of such Defaulting Lender.

(e)



Elimination of Remaining Fronting Exposure.  At any time that there exists a
Defaulting Lender with a Revolving Facility Commitment, (i) immediately upon the
request of the Administrative Agent or the Issuing Bank, the Borrowers will
deliver to the Administrative Agent cash collateral in an amount sufficient to
cover all Fronting Exposure of the Revolving L/C Exposure (after giving effect
to Section 2.23(1)(d)) which will be held as security for the reimbursement
obligations of the Borrowers with respect to the Revolving L/C Exposure and
(ii) immediately upon request of the Administrative Agent or the Swingline
Lender, the Borrowers will repay an amount of Swingline Loans sufficient to
eliminate the Fronting Exposure of the Swingline Lender.

(2)



Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their Revolving
Facility Percentages (without giving effect to Section 2.23(1)(d)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender; and
provided,  further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

Each Borrower with respect to itself, and each of the Restricted Subsidiaries,
and Holdings, solely with respect to Sections 3.01, 3.02, 3.03, 3.04 and 3.20,
represent and warrant to each Agent and to each of the Lenders that:

SECTION 3.01 Organization; Powers.  Each of Holdings, the Borrowers, and each
Restricted Subsidiary:

(1)



is a partnership, limited liability company, corporation, or trust duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (to the extent such status or an analogous
concept applies to such an organization);

(2)



has all requisite power and authority to own its property and assets and to
carry on its business as now conducted;

(3)



is qualified to do business in each jurisdiction where such qualification is
required, except where the failure to so qualify would not reasonably be
expected to have a Material Adverse Effect; and



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(4)



has the power and authority to execute, deliver and perform its obligations
under each of the Loan Documents and each other agreement or instrument
contemplated thereby to which it is a party and, in the case of the Borrowers,
to borrow and otherwise obtain credit hereunder.

SECTION 3.02 Authorization.  The execution, delivery and performance by the Loan
Parties of each of the Loan Documents to which it is a party, the Borrowings
hereunder and the Transactions:

(1)



have been duly authorized by all corporate, stockholder, partnership, limited
liability company or other applicable action required to be taken by the Loan
Parties; and

(2)



will not:

(a)



violate:

(i)



any provision (A) of law, statute, rule or regulation or (B) of the certificate
or articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreement or by-laws) of any
Loan Party;

(ii)



any applicable order of any court or any rule, regulation or order of any
Governmental Authority; or

(iii)



any provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which any Loan Party is a party or by which any
of them or any of their property is or may be bound;

(b)



be in conflict with, result in a breach of, constitute (alone or with notice or
lapse of time or both) a default under, or give rise to a right of or result in
any cancellation or acceleration of any right or obligation (including any
payment) or to a loss of a material benefit under, any such indenture,
certificate of designation for preferred stock, agreement or other instrument;
or

(c)



result in the creation or imposition of any Lien upon any property or assets of
any Loan Party, other than the Liens created by the Loan Documents and Permitted
Liens;

except with respect to clauses (a) (excluding sub-clause (i)(B)) and (b) of this
Section 3.02(2) as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 3.03 Enforceability.  This Agreement has been duly executed and
delivered by Holdings and the Borrowers and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to:

(1)



the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally;

(2)



general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

(3)



implied covenants of good faith and fair dealing; and



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(4)



any foreign laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries.

SECTION 3.04 Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority or
third party is or will be required in connection with the Transactions, the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by the Administrative Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral, except for:

(1)



the filing of Uniform Commercial Code financing statements and equivalent
filings in foreign jurisdictions;

(2)



filings with the United States Patent and Trademark Office, the United States
Copyright Office and comparable offices in foreign jurisdictions and equivalent
filings in foreign jurisdictions;

(3)



filings which may be required under Environmental Laws;

(4)



filings as may be required under the Exchange Act and applicable stock exchange
rules in connection therewith;

(5)



such as have been made or obtained and are in full force and effect;

(6)



such actions, consents and approvals the failure of which to be obtained or made
would not reasonably be expected to have a Material Adverse Effect; or

(7)



filings or other actions listed on Schedule 3.04.

SECTION 3.05 Borrowing Base Certificate.  At the time of delivery of each
Borrowing Base Certificate, assuming that any eligibility criteria that requires
the approval or satisfaction of the Administrative Agent has been approved by or
is satisfactory to the Administrative Agent, each material Account reflected
therein as eligible for inclusion in the Borrowing Base is an Eligible Account,
the material Inventory reflected therein as eligible for inclusion in the
Borrowing Base constitutes Eligible Inventory and the cash and Cash Equivalents
reflected therein as eligible for inclusion in the Borrowing Base constitute
Qualified Cash.

SECTION 3.06 Title to Properties; Possession Under Leases.

(1)



Each of the Borrowers and the Subsidiary Loan Parties has good and valid fee
simple title to, or valid leasehold interests in, or easements or licenses or
other limited property interests in, all of its Real Properties and valid title
to its personal property and assets, in each case, except for Permitted Liens or
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes, in each case, except where the failure to have such
title interest, easement, license or right would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(2)



Neither any Borrower nor any of the Restricted Subsidiaries has defaulted under
any lease to which it is a party, except for such defaults as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  Each of the Borrowers’ and the Restricted Subsidiaries’ leases
is in full force and effect, except leases in respect of which the failure to be
in full force and effect would not reasonably be expected to have a Material
Adverse Effect.  Except as set forth on Schedule 3.06(2), on the Closing Date
each Borrower and each of the Restricted

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

SECTION 3.07 Subsidiaries.

(1)



Schedule 3.07(1) sets forth as of the Closing Date the name and jurisdiction of
incorporation, formation or organization of Holdings, each Borrower and each
Restricted Subsidiary and, as to each Restricted Subsidiary, the percentage of
each class of Equity Interests owned by the applicable Borrower or by any other
Subsidiary of the Borrowers.

(2)



As of the Closing Date, except as set forth on Schedule 3.07(2), there are no
outstanding subscriptions, options, warrants, calls, or similar rights,
agreements or commitments relating to any Equity Interests owned or held by
Holdings, the Borrower Representative or any Restricted Subsidiary.

SECTION 3.08 Litigation; Compliance with Laws.

(1)



There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of any Borrower, threatened in writing against or affecting any
Borrower or any Restricted Subsidiary or any business, property or rights of any
such Person (but excluding any actions, suits or proceedings arising under or
relating to any Environmental Laws, which are subject to Section 3.14), in each
case, which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(2)



To the knowledge of the Borrowers, none of the Borrowers, the Restricted
Subsidiaries or their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, ordinance, code or approval, or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.14) or any restriction of
record or agreement affecting any property, or is in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(3)



Each Loan Party represents and warrants to the Agent and the Lenders that the
products distributed by each Loan Party and its Subsidiaries are (i) in
compliance with the Controlled Substances Act, and (ii) in compliance in all
material respects with the Agricultural Improvement Act of 2018, regulations of
the Food & Drug Administration, and applicable state controlled substances laws.

SECTION 3.09 Federal Reserve Regulations.

(1)



None of Holdings, any Borrower or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(2)



No part of the proceeds of any Loan or Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(i) to purchase or carry Margin Stock or to extend credit to others for the
purpose of purchasing or carrying Margin Stock or to refund Indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulations T, U or X.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

SECTION 3.10 Investment Company Act.  None of Holdings, any Borrower or any
Guarantor is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.11 Use of Proceeds.  The Borrowers shall use the proceeds of the
Revolving Loans and Swingline Loans, and may request the issuance of Letters of
Credit, for general corporate purposes or other transaction permitted by the
Loan Documents (including for capital expenditures, Permitted Acquisitions, the
repayment or refinancing of Indebtedness and the making of Investments and
Restricted Payments, in each case to the extent not prohibited hereunder).

SECTION 3.12 Tax Returns.  Except as set forth on Schedule 3.12:

(1)



Except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each of Holdings, the Borrowers and the
Restricted Subsidiaries has filed or caused to be filed all federal, state,
local and non-U.S. Tax returns required to have been filed by it; and

(2)



Each of Holdings, the Borrowers and the Restricted Subsidiaries has timely paid
or caused to be timely paid (a) all Taxes shown to be due and payable by it
(taking into account any applicable extensions) on the returns referred to in
clause (1) of this Section 3.12 and (b) all other Taxes or assessments (or made
adequate provision (in accordance with GAAP or in the case of any such
Restricted Subsidiary that is a Foreign Subsidiary, in accordance with generally
accepted accounting principles in effect from time to time in such Restricted
Subsidiary’s jurisdiction of organization) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the Closing
Date, which Taxes, if not paid or adequately provided for, would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
in each case except Taxes or assessments that are being contested in good faith
by appropriate proceedings and for which Holdings, the Borrowers or any
Restricted Subsidiary (as the case may be) has set aside on its books adequate
reserves in accordance with GAAP.

SECTION 3.13 No Material Misstatements. All written factual information and
written factual data (other than projections, estimates and information of a
general economic or industry specific nature) concerning Holdings, any Borrower
or any Restricted Subsidiary that has been made available to the Administrative
Agent or the Lenders, directly or indirectly, by or on behalf of Holdings, any
Borrower or any Restricted Subsidiary in connection with the Transactions, when
taken as a whole and after giving effect to all supplements and updates provided
thereto, is correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made.

SECTION 3.14 Environmental Matters.  Except as set forth on Schedule 3.14 or as
to matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(1)



each of the Borrowers and the Restricted Subsidiaries is in compliance with all
Environmental Laws (including having obtained and complied with all permits,
licenses and other approvals required under any Environmental Law for the
operation of its business);

(2)



none of the Borrowers or any Restricted Subsidiary has received notice of or is
subject to any pending, or to any Borrower’s knowledge, threatened action, suit
or proceeding alleging a violation of, liability under any Environmental Law
that remains outstanding or unresolved;

(3)



to any Borrower’s knowledge, no Hazardous Material is located at, on or under
any property currently or formerly owned, operated or leased or in the charge,
management or control of or by any Borrower or any Restricted Subsidiary in
violation of Environmental Law and no Hazardous

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Material has been generated, owned, treated, stored, handled or controlled by
any Borrower or any Restricted Subsidiary and transported to or Released at any
location which, in each case, described in this clause (3), would reasonably be
expected to result in liability to any Borrower or any Restricted Subsidiary;
and

(4)



there are no agreements in which any Borrower or any Restricted Subsidiary has
expressly assumed or undertaken responsibility for any known or reasonably
anticipated liability or obligation of any other Person arising under or
relating to Environmental Laws or Hazardous Materials.

SECTION 3.15 Security Documents.

(1)



The Collateral Agreement is effective to create in favor of the Collateral Agent
(for the benefit of the Secured Parties) legal and valid Liens on the Collateral
described therein; and when UCC financing statements in appropriate form are
filed in the offices specified on Schedule IV to the Collateral Agreement as
specified therein, a short form grant of security interest in intellectual
property (in substantially the form of Exhibit B to the Collateral Agreement
(for trademarks), Exhibit C to the Collateral Agreement (for patents) or
Exhibit D to the Collateral Agreement (for copyrights)) or the Collateral
Agreement or a summary thereof is properly filed in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and the
Pledged Collateral described in the Collateral Agreement is delivered to the
Collateral Agent, together with duly executed and prepared stock powers, the
Liens on the Collateral granted pursuant to the Collateral Agreement will
constitute fully perfected Liens on all right, title and interest of the
grantors in such Collateral in which (and to the extent) a security interest can
be perfected under Article 9 of the Uniform Commercial Code, in each case prior
to and superior in right of the Lien of any other Person (except for Permitted
Liens).

(2)



When UCC financing statements in appropriate form are filed in the offices
specified on Schedule IV to the Collateral Agreement as specified therein and
the Collateral Agreement or a summary thereof or a short form grant of security
interest in intellectual property (in substantially the form of Exhibit B to the
Collateral Agreement (for trademarks), Exhibit C to the Collateral Agreement
(for patents) or Exhibit D to the Collateral Agreement (for copyrights)) is
properly filed in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, the Liens on the Collateral granted
pursuant to the Collateral Agreement shall constitute fully perfected Liens on
all right, title and interest of the Loan Parties thereunder in the intellectual
property, in each case prior and superior in right to the Lien of any other
Person (except for Permitted Liens) (it being understood that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a Lien on registered trademarks and
patents, trademark and patent applications and registered copyrights acquired by
the grantors after the Closing Date).

(3)



Notwithstanding anything herein (including this Section 3.15) or in any other
Loan Document to the contrary, neither any Borrower nor any other Loan Party
makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

SECTION 3.16 Location of Real Property.  Schedule 3.16 correctly identifies, in
all material respects, as of the Closing Date, all Owned Material Real Property
owned in fee by the Loan Parties.  As of the Closing Date, the Loan Parties own
in fee all the Real Property set forth on Schedule 3.16.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

SECTION 3.17 Solvency.  On the Closing Date, after giving effect to the
consummation of the Transactions, including the making of the Loans hereunder,
and after giving effect to the application of the proceeds of the Loans:

(1)



the Fair Value of the assets of Holdings and its Restricted Subsidiaries taken
as a whole exceeds their Liabilities;

(2)



the Present Fair Salable Value of the assets of Holdings and its Restricted
Subsidiaries taken as a whole exceeds their Liabilities;

(3)



Holdings and its Restricted Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and

(4)



Holdings and its Restricted Subsidiaries taken as a whole will be able to pay
their Liabilities as they mature.

For purposes of this Section 3.17, (a) “Fair Value” means the amount at which
the assets (both tangible and intangible), in their entirety, of Holdings and
its Restricted Subsidiaries taken as a whole would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act; (b) “Present Fair Salable Value” means the amount
that could be obtained by an independent willing seller from an independent
willing buyer if the assets of Holdings and its Restricted Subsidiaries taken as
a whole are sold with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated; (c) “Liabilities” means the
recorded liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of Holdings and its Restricted Subsidiaries taken as a
whole, as of the Closing Date, after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied; (d) “will
be able to pay their Liabilities as they mature” means for the period from the
Closing Date through the Maturity Date, Holdings and its Restricted Subsidiaries
taken as a whole will have sufficient assets and cash flow to pay their
Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by Holdings and its Restricted Subsidiaries as
reflected in the projected financial statements and in light of the anticipated
credit capacity; and (e) “do not have Unreasonably Small Capital” means Holdings
and its Restricted Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the Closing Date
through the Maturity Date.

SECTION 3.18 No Material Adverse Effect.  Since December 31, 2016, there has
been no event that has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.19 Insurance.  Schedule 3.19 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of any Borrower
or any Restricted Subsidiary as of the Closing Date.  As of such date, such
insurance is in full force and effect.

SECTION 3.20 USA PATRIOT Act; Anti-Corruption Laws; Anti-Money Laundering Laws;
OFAC; Anti-Terrorism.

(1)



To the extent applicable, each of Holdings, the Borrower Representative and the
Restricted Subsidiaries is in compliance, in all material respects, with the USA
PATRIOT Act, FCPA and all applicable Anti-Terrorism Laws.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(2)



Neither Holdings, nor the Borrower Representative nor any of any of their
respective Subsidiaries nor, to the knowledge of Holdings, the Borrower
Representative or any of their respective Subsidiaries, any director, officer,
employee, agent or Affiliate of Holdings, the Borrower Representative or any of
their respective Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity,
(b) has any assets located in Sanctioned Entities, or (c) directly or to their
reasonable knowledge indirectly derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect
risk-appropriate policies and procedures reasonably designed to promote
compliance with Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws.  Each of Holdings, the Borrower Representative and any of their respective
Subsidiaries, and to the knowledge of Holdings, the Borrower Representative or
any of their respective Subsidiaries, each director, officer, employee, agent
and Affiliate of each Holdings, the Borrower Representative or any of their
respective Subsidiaries and each such Subsidiary, is in compliance with (i) all
applicable Sanctions and (ii) in all material respects, all Anti-Corruption Laws
and Anti-Money Laundering Laws.  No proceeds of any Loan made or Letter of
Credit issued hereunder will be directly or to their reasonable knowledge
indirectly used to fund any operations in, finance any investments or activities
in, or make any payments to, a Sanctioned Person or a Sanctioned Entity, or
otherwise used in any manner that would result in a violation of any applicable
Sanctions, Anti-Corruption Law, Anti-Money Laundering Law or Anti-Terrorism Law
by any Person (including any Lender, Cash Management Bank, or other individual
or entity participating in any transaction).

SECTION 3.21 Intellectual Property; Licenses, Etc.  Except as set forth on
Schedule 3.21:

(1)



except as would not reasonably be expected to have a Material Adverse Effect,
each Borrower and Restricted Subsidiary owns, or possesses the right to use, all
of the patents, patent rights, trademarks, service marks, trade names,
copyrights or mask works, domain names, trade secrets and other intellectual
property rights (collectively, “Intellectual Property Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person;

(2)



except as would not reasonably be expected to have a Material Adverse Effect, no
Borrower or Restricted Subsidiary nor any Intellectual Property Rights, product,
process, method, substance, part or other material now employed, sold or offered
by any Borrower or Restricted Subsidiary is infringing upon, misappropriating or
otherwise violating Intellectual Property Rights of any Person; and

(3)



no claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Borrower, threatened.

SECTION 3.22 Employee Benefit Plans.  Each Plan is in compliance in all material
respects with its terms and the applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, would reasonably be expected to have a Material Adverse
Effect.  Except as would not reasonably be expected to have a Material Adverse
Effect, the present value of all accumulated benefit obligations under all Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plans, in the aggregate.  Each of the Loan Parties represents and
warrants as of the First Amendment Effective Date that the assets of such Loan
Party do not constitute “plan assets” for purposes of Title I of ERISA.

SECTION 3.23 EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or amend, extend or
renew Letters of Credit hereunder (each, a “Credit Event”) are subject to the
satisfaction of the following conditions:

SECTION 4.01 All Credit Events.  On the date of each Credit Event:

(1)



The Administrative Agent shall have received, in the case of a Eurocurrency
Borrowing, a Eurocurrency Loan Notice as required by Section 2.03, or, in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit (and if requested by such Issuing Bank, a letter of credit
application and other customary issuer documents) as required by
Section 2.05(2).

(2)



Except with respect to any Borrowing pursuant to Section 2.21 (solely when the
proviso in Section 2.21(7)(b) is applicable and then only to the extent required
thereby), the representations and warranties set forth in the Loan Documents
will be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of such date, as applicable, with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties will be true and correct in all material respects
(or, in the case of any representations and warranties qualified by materiality
or Material Adverse Effect, in all respects) as of such earlier date).

(3)



At the time of and immediately after any Borrowing (other than a Borrowing
pursuant to Section 2.21 (solely when the proviso in Section 2.21(7)(a) is
applicable)) or issuance, amendment, extension or renewal of a Letter of Credit
(other than an extension not beyond the Maturity Date, or renewal of a Letter of
Credit without any increase in the stated amount thereof), as applicable, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom.

(4)



At the time after such Borrowing or issuance, amendment, extension or renewal of
a Letter of Credit, as applicable, the sum of, without duplication, Revolving
Loans (including Swingline Loans), unreimbursed drawings under Letters of Credit
and the undrawn amount of outstanding Letters of Credit thereunder does not
exceed the Line Cap.

Each such Credit Event occurring after the Closing Date will be deemed to
constitute a representation and warranty by each Borrower on the date of such
Credit Event as to the matters specified in paragraphs (2), (3) and (4) of this
Section 4.01.

There are no conditions, implied or otherwise, to the making of Loans after the
Closing Date other than as set forth in the preceding clauses (1) through (4) of
this Section 4.01 and the First Amendment and upon satisfaction or waiver of
such conditions Loans will be made by the Lenders and any applicable Letters of
Credit will be issued, amended, extended or renewed.

SECTION 4.02 Conditions On the Closing Date.  The effectiveness of the Agreement
on the Closing Date was subject to satisfaction of the following conditions
precedent on or before the Closing Date:



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(1)



Loan Documents.  The Administrative Agent shall have received this Agreement,
the Collateral Agreement and each other Loan Document, in each case, dated as of
the Closing Date, duly executed and delivered by each of the Loan Parties party
thereto.

(2)



Borrowing Request.  On or prior to the Closing Date, the Administrative Agent
shall have received one or more Borrowing Requests, to the extent any Borrowing
is requested on the Closing Date.

(3)



Fees.  Payment of all reasonable out-of-pocket expenses required to be paid to
the Administrative Agent on the Closing Date as agreed to in writing by the
Borrower Representative and the Arrangers prior to the date hereof, in each case
to the extent invoiced at least 3 Business Days prior to the Closing Date (or
such later date as the Borrower Representative may reasonably agree).

(4)



Closing Date Certificates.  The Administrative Agent shall have received a
certificate of a Responsible Officer of the Loan Parties dated the Closing Date
and certifying:

(a)



that attached thereto is a true and complete copy of the charter or other
similar organizational document of such Loan Party, and each amendment thereto,
certified (as of a date reasonably near the Closing Date) as being a true and
correct copy thereof by the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which such Loan Party is organized;

(b)



that attached thereto is a true and complete copy of a certificate of the
Secretary of State or other applicable Governmental Authority of the
jurisdiction in which such Loan Party is organized, dated reasonably near the
Closing Date, listing the charter or other similar organizational document of
such Person and each amendment thereto on file in such office and, if available,
certifying that (i) such amendments are the only amendments to such Person’s
charter on file in such office and (ii) in the case of each Borrower, it has
paid all franchise taxes to the date of such certificate and is duly organized
and in good standing under the laws of such jurisdiction;

(c)



that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors of such Loan Party, as applicable, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
or any other document delivered in connection herewith on the Closing Date and
certifying that such resolutions have not been modified, rescinded or amended
and are in full force and effect;

(d)



as to the solvency of the Loan Parties on a consolidated basis; and

(e)



as to the incumbency and specimen signature of each Responsible Officer
executing the Loan Documents specified in Section 4.02(1) (together with a
certificate of another officer as to the incumbency and specimen signature of
the Responsible Officer executing the certificate pursuant to this
Section 4.02(4)).

(5)



Legal Opinions.  The Administrative Agent shall have received a customary legal
opinion of Latham & Watkins LLP, special counsel to the Loan Parties.

(6)



Pledged Equity Interests; Pledged Notes.  Except as otherwise agreed by the
Administrative Agent, the Administrative Agent shall have received the
certificates representing the Equity Interests (if such Equity Interests are
certificated) of Borrower Representative and, to the extent included in the
Collateral and required to be pledged pursuant to the Collateral Agreement, the
other outstanding Equity Interests (if such Equity Interests are certificated)
owned by each Loan Party, in each case

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof.

(7)



No Material Adverse Effect.  Since December 31, 2016, there has been no event
that has had, or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(8)



Know Your Customer and Other Required Information.  The Arrangers shall have
received at least three business days prior to the Closing Date all
documentation and other information about the Borrowers and the Guarantors as
has been reasonably requested in writing at least 10 days prior to the Closing
Date by the Arrangers that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

ARTICLE V

Affirmative Covenants

Each Borrower covenants and agrees with each Lender that so long as this
Agreement is in effect and until the Commitments have been terminated, the
Obligations (other than Obligations in respect of (i) Specified Hedge Agreements
and Cash Management Obligations that are not then due and payable and
(ii) contingent indemnification and reimbursement obligations that are not yet
due and payable and for which no claim has been asserted) have been paid in full
and all Letters of Credit have expired, terminated or been cash-collateralized
or backstopped on terms satisfactory to the Issuing Bank, unless the Required
Lenders otherwise consent in writing, such Borrower will, and will cause each
Restricted Subsidiary, to:

SECTION 5.01 Existence; Businesses and Properties.

(1)



Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except:

(a)



in the case of a Restricted Subsidiary, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; or

(b)



in connection with a transaction permitted under Section 6.05.

(2)



(a) Do or cause to be done all things necessary to lawfully obtain, preserve,
renew, extend and keep in full force and effect the permits, franchises,
authorizations, Intellectual Property Rights, licenses and rights with respect
thereto necessary to the normal conduct of its business and (b) at all times
maintain and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition
(ordinary wear and tear and casualty and condemnation excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times, in each case, except:

(i)



as expressly permitted by this Agreement;

(ii)



such as may expire, be abandoned or lapse in the ordinary course of business; or



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(iii)



where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.02 Insurance.

(1)



Maintain, with insurance companies reasonably believed to be financially sound
and reputable, or through self-insurance (other than insurance of property loss,
damage, and business interruption), insurance in such amounts and against such
risks as are customarily maintained by similarly situated companies engaged in
the same or similar businesses operating in the same or similar locations, and
cause the Collateral Agent to be listed as a co-loss payee on property policies
(including for casualty losses) and as an additional insured on liability
policies.  The Borrowers will furnish to the Administrative Agent or Collateral
Agent, upon reasonable request, information in reasonable detail as to the
insurance so maintained.

(2)



Use commercially reasonable efforts to:  (a) if insurance is procured from
insurance companies, obtain certificates and endorsements reasonably acceptable
to the Administrative Agent with respect to property and casualty insurance;
(b) cause each insurance policy referred to in this Section 5.02 and procured
from an insurance company to provide that it shall not be cancelled (x) by
reason of nonpayment of premium except upon not less than 10 days’ prior written
notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(y) for any other reason except upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent; and (c) deliver to the
Administrative Agent, prior to the cancellation of any such policy of insurance,
a copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent, including an insurance
binder) together with evidence reasonably satisfactory to the Administrative
Agent of payment of the premium therefor.

SECTION 5.03 Taxes.  Pay and discharge promptly when due all material Taxes
imposed upon it or its income or profits or in respect of its property, before
the same becomes delinquent or in default; provided that such payment and
discharge will not be required with respect to any Tax if (1) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(2) Holdings, any affected Borrower or any affected Restricted Subsidiary, as
applicable, has set aside on its books reserves in accordance with GAAP (or in
the case of any such Restricted Subsidiary that is a Foreign Subsidiary, in
accordance with generally accepted accounting principles in effect from time to
time in such Restricted Subsidiary’s jurisdiction of organization) with respect
thereto.

SECTION 5.04 Financial Statements, Reports, etc.  Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(1)



within 90 days following the end of each fiscal year, a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of Holdings and the Restricted Subsidiaries as of
the close of such fiscal year and the consolidated results of its operations
during such fiscal year, which consolidated balance sheet and related statements
of operations, cash flows and owners’ equity will be audited by independent
public accountants of recognized national standing, or such other accountants as
are reasonably acceptable to the Administrative Agent, and accompanied by an
opinion of such accountants (which opinion shall not be subject to any “going
concern” statement, explanatory note or like qualification or exception (other
than a “going concern” statement, explanatory note or like qualification or
exception resulting solely from an upcoming maturity date occurring within one
year from the time such opinion is delivered or anticipated (but not actual)
covenant non-compliance)) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

and results of operations of Holdings and the Restricted Subsidiaries on a
consolidated basis in accordance with GAAP (the applicable financial statements
delivered pursuant to this clause (1) being the “Annual Financial Statements”);

(2)



within 45 days following the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of Holdings and the
Restricted Subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and, in each
case, the then-elapsed portion of the fiscal year, which consolidated balance
sheet and related statements of operations and cash flows will be certified by a
Responsible Officer of Borrower Representative on behalf of the Borrower
Representative as fairly presenting, in all material respects, the financial
position and results of operations of Holdings and the Restricted Subsidiaries
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes (the applicable financial
statements delivered pursuant to this clause (2) being the “Quarterly Financial
Statements” and, together with the Annual Financial Statements, the “Required
Financial Statements”);

(3)



if during the period commencing when Excess Availability is less than the
greater of (x) 12.5% of the Line Cap then in effect and (y) $100.0 million until
the date on which Excess Availability has been at least the greater of (x) 12.5%
of the Line Cap then in effect and (y) $100.0 million for 30 consecutive
calendar days, then within 30 days following the end of each of the fiscal
months of each fiscal year during such period, a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of Holdings and the Restricted Subsidiaries as of the close of such fiscal month
and the consolidated results of its operations during such fiscal month and, in
each case, the information to calculate the then-elapsed portion of the fiscal
year, which consolidated balance sheet and related statements of operations and
cash flows will be certified by a Responsible Officer of Borrower Representative
on behalf of the Borrower Representative as fairly presenting, in all material
respects, the financial position and results of operations of Holdings and the
Restricted Subsidiaries on a consolidated basis in accordance with GAAP, subject
to normal year-end audit adjustments and the absence of footnotes (the
applicable financial statements delivered pursuant to this clause (2) being the
“Monthly Financial Statements”);

(4)



concurrently with any delivery of Required Financial Statements and Monthly
Financial Statements (if applicable), a certificate of a Financial Officer of
the Borrower Representative:

(a)



certifying that no Default or Event of Default has occurred and is continuing
or, if a Default or Event of Default has occurred and is continuing, specifying
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto; and

(b)



to the extent Excess Availability at the time of delivery of such Required
Financial Statements is less than 50% of the Line Cap, setting forth in
reasonable detail calculations of the Fixed Charge Coverage Ratio for the most
recent period of four consecutive fiscal quarters as of the close of the fiscal
year or fiscal quarter, as applicable;

(c)



in the case of Annual Financial Statements only, (i) certifying a list of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in
clause (2) of the definition of the term “Immaterial Subsidiary”, and (ii)
certifying a list of all Unrestricted Subsidiaries at such time and that each
Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary; and



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(d)



if applicable in connection with any Share Repurchases, a certification that the
Borrowers expect Excess Availability for each day during the fiscal quarter when
any of the Share Repurchases will be made to exceed 15% of the Line Cap then in
effect on a Pro Forma Basis;

(5)



promptly after the same become publicly available, copies of all periodic and
other publicly available reports, proxy statements and, to the extent requested
by the Administrative Agent, other materials publicly filed by Holdings, any
Borrower or any Restricted Subsidiary with the SEC or distributed to its
stockholders generally, as applicable;

(6)



within 90 days following the end of each full fiscal year, a consolidated annual
budget for such fiscal year in the form customarily prepared by the Borrower
Representative (the “Budget”);

(7)



upon the reasonable request of the Collateral Agent, concurrently with the
delivery of the Annual Financial Statements, updated schedules to this Agreement
and/or the Collateral Agreement (or, to the extent such request relates to
specified information contained in any such schedules, such information);

(8)



promptly, from time to time, such other information regarding the operations,
business affairs and financial condition of Holdings, any Borrower or any
Restricted Subsidiary, in each case, as the Administrative Agent may reasonably
request (for itself or on behalf of any Lender);

(9)



promptly upon request by the Administrative Agent (so long as the following are
obtainable using commercially reasonable measures), copies of any documents
described in Section 101(k)(1) of ERISA that the Borrower Representative or any
of its ERISA Affiliates may request with respect to any Multiemployer Plan;
provided that if the Borrower Representative or any of its ERISA Affiliates has
not requested such documents from the administrator or sponsor of the applicable
Multiemployer Plan, the Borrower Representative or the applicable ERISA
Affiliate shall be in compliance with this Section 5.04(9) by promptly making a
request for such documents or notices from such administrator or sponsor and
providing copies of such documents and notices to the Administrative Agent
promptly after receipt thereof from the applicable administrator or sponsor of
the applicable Multiemployer Plan; and

(10)



on or before the 30th day of each calendar quarter, a Borrowing Base Certificate
from the Borrowers as of the last day of the immediately preceding calendar
quarter, with such supporting materials as the Administrative Agent may
reasonably request (which requests may be more frequent with respect to
information regarding Qualified Cash to the extent the Borrowers have elected to
include Qualified Cash in the Borrowing Base); provided that concurrently with
or immediately prior to a non-ordinary course sale, transfer or other
disposition of Collateral in the Borrowing Base with a fair market value in
excess of 5.0% of the Borrowing Base then in effect from a Borrower to any other
Person, the Borrowers will deliver a Borrowing Base Certificate giving effect to
such sale, transfer or other disposition; provided further that, (a) to the
extent Excess Availability is less than the greater of (x) 30.0% of Line Cap and
(y) $200.0 million at any time, the Administrative Agent may require the
Borrowers to deliver the Borrowing Base Certificate on a monthly basis within 20
days after the end of each calendar month until such time as Excess Availability
exceeds the greater of (x) 30.0% of the Line Cap and (y) $200.0 million for 30
consecutive days, and (b) to the extent Excess Availability is less than the
greater of (x) 15.0% of the Line Cap and (y) $100.0 million at any time, the
Administrative Agent may require the Borrowers to deliver the Borrowing Base
Certificate on a weekly basis due on Wednesday of each week (or, if Wednesday is
not a Business Day, on the next succeeding Business Day) calculated as of the
close of business on

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Saturday of the immediately preceding calendar week until such time as Excess
Availability exceeds the greater of (x) 15.0% of the Line Cap and (y) $100.0
million for 30 consecutive days.

Anything to the contrary notwithstanding, the obligations in clauses (1), (2)
and (3) of this Section 5.04 may be satisfied with respect to financial
information of Holdings and the Restricted Subsidiaries by furnishing the
applicable financial statements of Holdings (or any other Parent Entity) or
Form 10-K or 10-Q, as applicable, filed with the SEC.

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically in accordance with Section 10.01(5).

SECTION 5.05 Litigation and Other Notices.  Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower Representative
obtains actual knowledge thereof:

(1)



any Default or Event of Default, specifying the nature and extent thereof and
the corrective action (if any) proposed to be taken with respect thereto;

(2)



the filing or commencement of, or any written threat or notice of intention of
any Person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority or in arbitration,
against Holdings or any of the Restricted Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(3)



the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect; and

(4)



any material change in accounting policies or financial reporting practices by
any Loan Party with respect to the Borrowers’ Accounts and Inventory or which
otherwise could reasonably be expected to affect the calculation of the
Borrowing Base or Reserves.

SECTION 5.06 Compliance with Laws.

(1)Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including ERISA), except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; provided that this Section 5.06
will not apply to Environmental Laws, which are the subject of Section 5.09, or
laws related to Taxes, which are the subject of Section 5.03.

(2)Implement and maintain in effect policies and procedures designed to ensure
that the products distributed by Loan Party and Subsidiaries are (i) in
compliance with the Controlled Substances Act, and (ii) in all material respects
in compliance with the Agricultural Improvement Act of 2018, regulations of the
Food & Drug Administration, and applicable state controlled substances laws.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections;
Appraisals.

(1)



(a) Keep proper books of record and account in which full, true and correct
entries (in all material respects) are made of all dealings and transactions in
relation to its business and activities and (b) permit any Persons designated by
the Administrative Agent to visit and inspect the financial records and the
properties of any Borrower or any Restricted Subsidiary at reasonable times,
upon reasonable prior notice to such Borrower, and as often as reasonably
requested, to make extracts from and copies of such financial records, and
permit any Persons designated by the Administrative Agent, upon reasonable prior
notice to such Borrower, to discuss the affairs, finances and condition

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

of Holdings, any Borrower or any Restricted Subsidiary with the officers thereof
and independent accountants therefor (subject to such accountant’s policies and
procedures) provided that, unless an Event of Default has occurred and is
continuing, only two such visits or inspections per fiscal year will be at the
Borrower Representative’s expense.

(2)



At any time in the Administrative Agent’s sole discretion upon the occurrence
and during the continuance of a Designated Event of Default, and at such other
times not more frequently than (a) once per 12-month period to the extent
Revolving Facility Credit Exposure is in excess of $300.0 million at any time,
and (b) twice per 12-month period to the extent Excess Availability is less than
the greater of (x) 20.0% of the Line Cap and (y) $150.0 million at any time, the
Loan Parties will, at their expense and upon the Administrative Agent’s request,
permit any Persons designated by the Administrative Agent to conduct field
examinations at reasonable business times and upon reasonable prior notice to
the Borrowers.  Without limiting the foregoing, the field examination to be
delivered as part of the Updated Collateral Diligence shall be conducted at the
expense of the Loan Parties without regarding to the limitations set forth
above.  The Loan Parties will reasonably cooperate with the Administrative Agent
and such Persons in the conduct of such field examinations. The Administrative
Agent shall provide a copy of any field examination to any Lender upon such
Lender’s request.

(3)



At any time in the Administrative Agent’s sole discretion upon the occurrence
and during the continuance of a Designated Event of Default, and at such other
times not more frequently than (a) once per 12-month period to the extent
Revolving Facility Credit Exposure is in excess of $300.0 million at any time,
and (b) twice per 12-month period to the extent Excess Availability is less than
the greater of (x) 20.0% of the Line Cap and (y) $150.0 million at any time, the
Loan Parties will, at their expense and upon the Administrative Agent’s request,
permit any Acceptable Appraiser to conduct appraisals of the Inventory at
reasonable business times and upon reasonable prior notice to the Borrowers.
Without limiting the foregoing, the inventory appraisal to be delivered as part
of the Updated Collateral Diligence shall be conducted at the expense of the
Loan Parties without regarding to the limitations set forth above.  The Loan
Parties will reasonably cooperate with the Administrative Agent and such
Acceptable Appraiser in the conduct of such appraisals.  Such appraisals will be
prepared in a form and on a basis reasonably satisfactory to the Administrative
Agent, such appraisals to include, without limitation, information required by
applicable law and by the internal policies of the Lenders. In addition, the
Loan Parties will have the right (but not the obligation), at their expense, at
any time and from time to time to provide the Administrative Agent with
additional appraisals or updates thereof of any or all of the Inventory from any
Acceptable Appraiser prepared in a form and on a basis reasonably satisfactory
to the Administrative Agent, in which case such appraisals or updates shall be
used in connection with the determination of the Net Orderly Liquidation Value
and the calculation of the Borrowing Base hereunder. With respect to each
appraisal made pursuant to this Section 5.07(3) after the Closing Date, (i) the
Administrative Agent and the Loan Parties will each be given a reasonable amount
of time to review and comment on a draft form of the appraisal prior to its
finalization and (ii) any adjustments to the Net Orderly Liquidation Value or
any Borrowing Base hereunder as a result of such appraisal shall be reflected in
the Borrowing Base Certificate delivered immediately succeeding such appraisal.
The Administrative Agent shall provide a copy of any appraisal to any Lender
upon such Lender’s request.

(4)



The Borrowers will conduct a physical count of the Inventory after an occurrence
and during the continuation of an Event of Default, at the Administrative
Agent’s request.  The Borrowers, at their own expense, shall deliver to the
Administrative Agent the results of each physical verification that the
Borrowers have made, or have caused any other Person to make on its behalf, of
all or any

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

portion of its Inventory.  The Borrowers will maintain a retail stock ledger
inventory reporting system at all times.

(5)



Notwithstanding anything to the contrary in this Agreement (including
Sections 5.04(8), 5.05, and 5.07(1) through (4)) or any other Loan Document,
none of the Loan Parties or any of the Restricted Subsidiaries will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter with any
competitor to any Borrower or any of its Subsidiaries or that (1) constitutes
non-financial trade secrets or non-financial proprietary information; (2) in
respect of which disclosure is prohibited by law or any binding agreement;
(3) is subject to attorney-client or similar privilege or constitutes attorney
work product; provided that in the event that any information is not provided in
reliance on this clause (3), the Borrower Representative shall provide notice to
the Administrative Agent that such information is being withheld and the
Borrower Representative shall use its commercially reasonable efforts to
communicate, to the extent feasible, the applicable information in a way that
would not violate the applicable agreement or risk waiver of such privilege; or
(4) creates an unreasonably excessive expense or burden on any Borrower or any
of its Subsidiaries.

SECTION 5.08 Use of Proceeds.  Use the proceeds of the Revolving Loans and the
Swingline Loans and request the issuance of Letters of Credit solely for general
corporate purposes (including to finance the Transactions, for payment of all
fees, costs and expenses in connection with the First Amendment and for capital
expenditures, Permitted Acquisitions, the repayment or refinancing of
Indebtedness and the making of Investments and Restricted Payments, in each case
to the extent not prohibited hereunder); provided that no part of the proceeds
of any Loan or Letter of Credit will be used, directly or to their reasonable
knowledge indirectly, (x) to make any payments to a Sanctioned Entity or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person, or in any other manner that would result in a violation of
Sanctions by any Person, (y) to finance any activity that would violate the
Controlled Substances Act, the Agricultural Improvement Act of 2018, regulations
of the Food & Drug Administration, applicable state controlled substances laws,
and any similar laws relating to controlled substances and (z) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.

SECTION 5.09 Compliance with Environmental Laws.  Comply, and make reasonable
efforts to cause all lessees and other Persons occupying its fee-owned Real
Properties to (i) comply, with all Environmental Laws applicable to its
operations and properties, and (ii) obtain and renew all material authorizations
and permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with all Environmental Laws, except, in
each case, to the extent the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10 Further Assurances; Additional Security.

(1)



If (a) a Restricted Subsidiary (other than an Excluded Subsidiary) of any
Borrower is formed or acquired after the Closing Date or (b) an Unrestricted
Subsidiary is redesignated as a Restricted Subsidiary that is not an Excluded
Subsidiary, within five Business Days after the date such Restricted Subsidiary
is formed or acquired or such Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary, as applicable, notify the Administrative Agent thereof
and, within 20 Business Days after the date such Restricted Subsidiary is formed
or acquired (or such longer period as the Administrative Agent may agree in its
sole discretion), the Borrowers will or will cause such Restricted Subsidiary
to:



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(i)



deliver a Borrower Joinder Agreement and a joinder to the applicable Collateral
Agreement, substantially in the form specified therein, duly executed on behalf
of such Restricted Subsidiary;

(ii)



to the extent required by and subject to the exceptions set forth in the
applicable Collateral Agreement, pledge the outstanding Equity Interests (other
than Excluded Equity Interests) owned by such Restricted Subsidiary, and cause
each Loan Party owning any Equity Interests issued by such Restricted Subsidiary
to pledge such outstanding Equity Interests (other than Excluded Equity
Interests), and deliver all certificates (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank, to the Collateral Agent (or a designated
bailee thereof);

(iii)



to the extent required by and subject to the exceptions set forth in this
Section 5.10 or the Security Documents, deliver to the Collateral Agent (or a
designated bailee or agent thereof) UCC financing statements with respect to
such Restricted Subsidiary and such other documents reasonably requested by the
Collateral Agent to create the Liens intended to be created under the Security
Documents and perfect such Liens to the extent required by the Security
Documents;

(iv)



except as otherwise contemplated by this Section 5.10 or any Security Document,
obtain all consents and approvals required to be obtained by it in connection
with (A) the execution and delivery of all Security Documents (or supplements
thereto) to which it is a party and the granting by it of the Liens thereunder
and (B) the performance of its obligations thereunder; and

(v)



if such Restricted Subsidiary qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, deliver a Beneficial Ownership Certification in
relation to such Restricted Subsidiary upon reasonable request of the
Administrative Agent; provided that no Restricted Subsidiary may join the Loan
Documents until the Administrative Agent has completed its USA Patriot Act
searches and the Administrative Agent and the Lenders have received all
information that they reasonably determine is required by regulatory authorities
in order to comply with their obligations under applicable “know your customer”
and anti-money laundering rules and regulations.

(2)



Furnish to the Collateral Agent five Business Days prior written notice of any
change in any Loan Party’s:

(a)



corporate or organization name;

(b)



organizational structure;

(c)



location (determined as provided in UCC Section 9-307); or

(d)



organizational identification number (or equivalent) or, solely if required for
perfecting a security interest in the applicable jurisdiction, Federal Taxpayer
Identification Number.

The Borrowers will not affect or permit any such change unless all filings have
been made, or will be made within any statutory period, under the
Uniform Commercial Code or otherwise that are required in

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest, for the benefit of the
applicable Secured Parties, in all Collateral held by such Loan Party.

(3)



Execute any and all other documents, financing statements, agreements and
instruments, and take all such other actions (including the filing and recording
of financing statements and other documents), not described in the preceding
clauses (1) through (3) and that may be required under any applicable law, or
that the Collateral Agent may reasonably request, to satisfy the requirements
set forth in this Section 5.10 and in the Security Documents with respect to the
creation and perfection of the Liens on the Collateral in favor of the
Collateral Agent, for the benefit of the Secured Parties, contemplated herein
and in the Security Documents and to cause such requirement to be and remain
satisfied, all at the expense of the Borrowers, and provide to the Collateral
Agent, from time to time upon reasonable request, evidence as to the perfection
and priority of the Liens created by the Security Documents.

(4)



Notwithstanding anything to the contrary,

(a)



the other provisions of this Section 5.10 need not be satisfied with respect to
any Excluded Assets or Excluded Equity Interests or any exclusions and
carve-outs from the perfection requirements set forth in the Collateral
Agreement;

(b)



no Borrower nor the other Loan Parties will be required to grant a security
interest in any asset or perfect a security interest in any Collateral to the
extent the cost, burden, difficulty or consequence of obtaining or perfecting a
security interest therein outweighs the benefit of the security afforded thereby
as reasonably determined by the Borrower Representative and the Administrative
Agent; and

(c)



no actions will be required outside of the United States in order to create or
perfect any security interest in any assets located outside of the United States
and no non-U.S. law security or pledge agreements, non-U.S. law mortgages or
deeds or non-U.S. intellectual property filings or searches will be required.

SECTION 5.11 Cash Management Systems; Application of Proceeds of Accounts.

(1)



The Loan Parties shall deposit (including by armored car company per below) all
proceeds from sales of Inventory in every form, including, without limitation,
cash, checks, credit card sales drafts, credit card sales or charge slips or
receipts and other forms of store receipts, from each retail store location of
such Loan Parties each Business Day into the Store Bank Accounts or as otherwise
provided in this clause (1) and clause (2) below. The Loan Parties shall
irrevocably authorize and direct, and shall use its best efforts to cause, all
available funds deposited into the Store Bank Accounts to be sent by wire
transfer or by transfer using the automated clearinghouse network (“ACH
transfer”) on a daily basis, and all other proceeds of ABL Priority Collateral
to be sent by wire transfer or by ACH transfer, to the Blocked Account as
provided in clause (2) below (except nominal amounts which are retained at such
store or required to be maintained in such Store Bank Accounts under the terms
of Loan Parties’ arrangements with the bank at which such Store Bank Accounts
are maintained, not to exceed $15,000 in the aggregate for each individual store
utilizing such Store Bank Account). The Loan Parties shall irrevocably authorize
and direct in writing, in form and substance satisfactory to Administrative
Agent, each of the banks into which proceeds from sales of Inventory from each
retail store location of the Loan Parties are at any time deposited

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

as provided above and all of the banks in which the Loan Parties’ concentration
accounts are maintained to send all available funds deposited in such account
(other than the nominal amounts referred to above) by wire transfer or ACH
transfer on a daily basis to the Blocked Account. Such authorization and
direction shall not be rescinded, revoked or modified without the prior written
consent of Administrative Agent.  In the event any of such banks fails to send
such funds to the Blocked Account as provided herein, the Loan Parties shall
pursue all of their rights and remedies as a result of such failure.
Notwithstanding the foregoing, for those Store Bank Accounts that transfer funds
daily by ACH transfer initiated by any Loan Party’s store management notifying a
third party processor, such Loan Party shall irrevocably authorize and direct in
writing, in form and substance reasonably satisfactory to Administrative Agent
(each, a “DDA Notification”), the third party processor that establishes the
routing and executes the ACH transfer to send funds only to the Blocked
Accounts.  For purposes of making deposits into the Store Bank Accounts,
Borrowers may elect to use the armored car companies to pick up and collect cash
or other proceeds of sales of Inventory from a retail store location in which
case Borrowers shall deliver to such armored car companies all proceeds from
sales of Inventory and other Collateral from such retail store location of
Borrowers.  Borrowers shall irrevocably authorize and direct the armored car
companies in writing, consistent with past practices described to Administrative
Agent, to remit all such proceeds at any time received by the armored car
companies only to the applicable Store Bank Accounts for such purpose and
thereafter to the Blocked Accounts. Such authorization and direction to the
armored car companies shall not be rescinded, revoked or modified without the
prior written consent of Administrative Agent unless Borrowers shall cease to do
business with such armored car company, provided that upon any such termination
the armored car company shall not be released from its obligation to make
payments for amounts previously delivered to such armored car company. 

(2)



The Borrowers shall establish and maintain, at its expense, one or more deposit
accounts with such banks as are acceptable to Administrative Agent (each, a
“Blocked Account”) into which the Borrowers shall promptly either cause all
amounts on deposit in the Store Bank Accounts to be sent as provided in clause
(1) above or shall itself deposit or cause to be deposited all proceeds from
sales of Inventory, all amounts payable to the Loan Parties from Credit Card
Processors and all other proceeds of ABL Priority Collateral.  The banks at
which the Blocked Accounts are established shall enter into an agreement, in
form and substance satisfactory to Administrative Agent, providing that all
items received or deposited in the Blocked Accounts are the property of the Loan
Parties subject to the lien and security interest of Collateral Agent, for the
benefit of Secured Parties (each, a “Blocked Account Agreement”).

(3)



[Reserved].

(4)



Notwithstanding anything herein to the contrary, the provisions of this
Section 5.11 will not apply to any deposit account that is acquired by a Loan
Party in connection with a Permitted Acquisition or other Investment permitted
under this Agreement prior to the date that is 90 days (or such later date as
may be consented to by the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed) following the date of such
Permitted Acquisition or other Investment, and the balances held in such deposit
accounts at the date of such Permitted Acquisition or other Investment shall not
be counted toward the amount set forth in clause (1) of the definition of
“Excluded Account” until the end of such 90 day period (or later period, if
applicable).

(5)



Within 90 days after entering into or acquiring a new agreement with a Credit
Card Processor after the Closing Date (or such longer period as may be consented
to by the Administrative Agent, such consent not to be unreasonably withheld,
conditioned or delayed), deliver to the Administrative Agent notifications in
form reasonably satisfactory to the Administrative Agent executed on behalf

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

of each applicable Borrower and addressed to such Borrower’s Credit Card
Processors (each, a “Credit Card Notification”);

provided that, with respect to each of Sections 5.11(1) through (5):

(a)



Each Blocked Account Agreement and Credit Card Notification will require, during
a Cash Dominion Period and upon receipt by the Borrowers of written notice
thereof by the Administrative Agent, the ACH or wire transfer no less frequently
than once per Business Day of all available cash balances and cash receipts,
including the then contents or then entire ledger balance of each Blocked
Account net of such minimum balance (not to exceed $100,000 per account and in
any event not to exceed $1,000,000 in the aggregate with respect to all such
Blocked Accounts), if any, required by the bank at which such Blocked Account is
maintained to an account established with, and subject to the control of, the
Administrative Agent (the “Dominion Account”).

(b)



All collected amounts received in the Dominion Account during a Cash Dominion
Period and upon receipt by the Borrowers of written notice thereof by the
Administrative Agent shall be distributed and applied on a daily basis to the
repayment of all Loans outstanding under this Agreement and to the payment of
all other Obligations then due and owing pursuant to the waterfalls set forth in
Section 2.18(3); provided that amounts applied pursuant to subclauses (iv) and
(vii) of clause (a) thereof and subclause (iv) of clause (b) thereof will be
applied:

(i)



first, to ABR Revolving Loans; and

(ii)



second, to Eurocurrency Revolving Loans.

with any excess, unless an Event of Default shall have occurred and be
continuing, to be remitted to the Borrowers.

(c)



If any time after the occurrence and during the continuance of a Cash Dominion
Period as to which the Administrative Agent has notified the Borrowers, any cash
or Cash Equivalents owned by any Borrower or Subsidiary Loan Party are deposited
to any account, held or invested in any manner, other than in a Blocked Account
subject to a Blocked Account Agreement (or a DDA which is swept daily to such
Blocked Account) and other than with respect to Excluded Accounts, then the
Administrative Agent will be entitled to require the applicable Borrower or
Subsidiary Loan Party to close such account and have all funds therein
transferred to a Blocked Account;

provided that the foregoing will not apply to cash or Cash Equivalents
constituting Term Priority Collateral required to be deposited in a blocked
account in favor of the lenders pursuant to the terms of the Term Loan
Documents; provided,  further, that the foregoing will not apply to cash or Cash
Equivalents deposited, held or invested in any of the following:

(i)



any Excluded Account;

(ii)



an amount not to exceed $10,000,000 in the aggregate that is on deposit in a
segregated DDA that the Borrowers designate in writing to the Administrative

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Agent as being the “uncontrolled cash account” (the “Designated Disbursement
Account”), which funds will not be funded from, or when withdrawn from the
Designated Disbursement Account, will not be replenished by, funds constituting
Collateral (or proceeds of Collateral) so long as such Cash Dominion Period
continues; or

(iii)



de minimis cash or cash equivalents from time to time inadvertently misapplied
by any Borrower or any Restricted Subsidiary.

(d)



The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the contemporaneous execution and delivery to the
Administrative Agent of a DDA Notification or Blocked Account Agreement to the
extent required under the provisions of this Section 5.11; provided, that the
Loan Parties may close DDAs or open new DDAs that are Excluded Accounts without
executing or delivering any such DDA Notification or Blocked Account
Agreement.  Unless consented to in writing by the Administrative Agent, the Loan
Parties will not enter into any agreements with Credit Card Processors after the
Closing Date unless contemporaneously therewith a Credit Card Notification is
executed by a Loan Party or Restricted Subsidiary and a copy thereof is
delivered to the Administrative Agent.

(e)



The Dominion Account will at all times be under the sole dominion and control of
the Collateral Agent.

(f)



So long as no Cash Dominion Period is then in effect, the Loan Parties will have
full and complete access to, and may direct the manner of disposition of, funds
in the Blocked Accounts.

(g)



Any amounts held or received in the Dominion Account (including all interest and
other earnings with respect thereto, if any) at any time (i) after this
Agreement has been terminated, the Commitments have been terminated and the
Obligations (other than Obligations in respect of (x) Specified Hedge Agreements
and Cash Management Obligations that, in each case, are not yet due and payable
and (y) contingent indemnification and reimbursement obligations for which no
claim has been asserted) have been paid in full and all Letters of Credit have
expired, terminated or been cash collateralized or backstopped on terms
satisfactory to the Issuing Bank or (ii) when all Events of Default have been
cured and no Cash Dominion Period is then in effect will be remitted to the Loan
Parties as the Borrowers may direct.

SECTION 5.12 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.

Each Loan Party will, and will cause each of its Subsidiaries to, comply with
(i) all applicable Sanctions, and (ii) in all material respects, all
Anti-Corruption Laws and Anti-Money Laundering Laws.  Each of the Loan Parties
and its Subsidiaries shall implement and maintain in effect risk-appropriate
policies and procedures reasonably designed to promote compliance by the Loan
Parties and their Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. 

 



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

ARTICLE VI

Negative Covenants

Each Borrower covenants and agrees with each Lender that, so long as this
Agreement is in effect and until the Commitments have been terminated and the
Obligations (other than Obligations in respect of (i) Specified Hedge Agreements
and Cash Management Obligations that are not then due and payable and
(ii) contingent indemnification and reimbursement obligations that are not yet
due and payable and for which no claim has been asserted) have been paid in full
and Letters of Credit have expired, terminated or been cash-collateralized or
backstopped on terms satisfactory to the Issuing Bank, unless the Required
Lenders otherwise consent in writing, it will not and will not permit any
Borrower or any Restricted Subsidiary to:

SECTION 6.01 Indebtedness.  Issue, incur or assume any Indebtedness; provided
that the Borrowers and their Restricted Subsidiaries may issue, incur or assume
Indebtedness (the “Ratio Debt”) so long as (i) immediately after giving effect
to the issuance, incurrence or assumption of such Indebtedness (but without
including the proceeds thereof in Unrestricted Cash for purposes of netting and
excluding undrawn Commitments), if such Indebtedness is (x) unsecured or secured
on a junior basis to the Obligations or any existing Term Loan Obligations, the
Total Net Leverage Ratio, calculated on a Pro Forma Basis, shall not exceed 5.25
to 1.00 or (y) secured on a pari passu basis with the Obligations (which shall
include any split collateral arrangement), the First Lien Net Leverage Ratio,
calculated on a Pro Forma Basis, shall not exceed 4.00 to 1.00, (ii) the
aggregate principal amount of such Indebtedness incurred by Restricted
Subsidiaries that are not Guarantors, together with any Permitted Refinancing
Indebtedness incurred by Restricted Subsidiaries that are not Guarantors to
Refinance any Indebtedness originally incurred pursuant to this paragraph (and
any successive Permitted Refinancing Indebtedness), may not exceed
$100.0 million at any time outstanding, and (iii) no Event of Default shall
exist or would result therefrom. The foregoing limitation will not apply to
(collectively, “Permitted Debt”):

(1)



Indebtedness created under the Loan Documents (including Indebtedness created
under Incremental Revolving Facility Increases and Extended Commitments)
together with any Permitted Refinancing Indebtedness incurred to Refinance any
Indebtedness originally incurred pursuant to this clause (1);

(2)



[reserved];

(3)



[reserved];

(4)



Indebtedness existing on the Closing Date (other than Indebtedness described in
clause (1) above);

(5)



Capital Lease Obligations, Indebtedness with respect to mortgage financings and
purchase money Indebtedness to finance all or any part of the purchase, lease,
construction, installation, repair or improvement of property (real or
personal), plant or equipment or other fixed or capital assets and Indebtedness
arising from the conversion of the obligations of such Borrower or any
Restricted Subsidiary under or pursuant to any “synthetic lease” transactions to
on-balance sheet Indebtedness of any Borrower or such Restricted Subsidiary, in
an aggregate outstanding principal amount, including all Permitted Refinancing
Indebtedness incurred to Refinance any Indebtedness originally incurred pursuant
to this clause (5) (and any successive Permitted Refinancing Indebtedness), not
to exceed the greater of (a) $100.0 million and (b) the Comparable Percentage of
Consolidated Total Assets as of the date any such Indebtedness is incurred;
provided that such Indebtedness is incurred within 270 days after the purchase,
lease, construction, installation, repair or improvement of the property that is
the subject of such Indebtedness;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(6)



Indebtedness owed to (including obligations in respect of letters of credit or
bank Guarantees or similar instruments for the benefit of) any Person providing
workers’ compensation, health, disability or other employee benefits (whether to
current or former employees) or property, casualty or liability insurance or
self-insurance in respect of such items, or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims, health,
disability or other employee benefits (whether current or former) or property,
casualty or liability insurance; provided that upon the incurrence of any
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 45 days
following such incurrence;

(7)



Indebtedness arising from agreements of any Borrower or any Restricted
Subsidiary providing for indemnification, earn-outs, adjustment of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with the Transactions, any Permitted Acquisition or the disposition
of any business, assets or Restricted Subsidiaries not prohibited by this
Agreement, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Restricted Subsidiaries
for the purpose of financing any such Permitted Acquisition;

(8)



intercompany Indebtedness between or among any Borrower and the Restricted
Subsidiaries; provided that the aggregate outstanding principal amount of such
Indebtedness that is owing by any Restricted Subsidiary that is not a Guarantor
to a Loan Party may not exceed the amount, as of the date such Indebtedness is
incurred, permitted pursuant to Sections 6.04(5) and (6);

(9)



Indebtedness pursuant to Hedge Agreements entered into in the ordinary course of
business and not for speculative purposes;

(10)



Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion Guarantees and similar obligations, in each case, provided
in the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;

(11)



Guarantees of Indebtedness of any Borrower or the Restricted Subsidiaries
permitted to be incurred under this Agreement to the extent such Guarantees are
not prohibited by the provisions of Section 6.04 (other than Section 6.04(20));

(12)



(a) Indebtedness incurred or assumed in connection with a Permitted Acquisition
and Indebtedness of any Person that becomes a Restricted Subsidiary if such
Indebtedness was not created in anticipation or contemplation of such Permitted
Acquisition or such Person becoming a Restricted Subsidiary and (b) Indebtedness
incurred or assumed in anticipation or contemplation of a Permitted Acquisition;
provided that, in each case of the foregoing subclauses (a) and (b):

(i)



no Event of Default is continuing immediately before such Permitted Acquisition
or would result therefrom;

(ii)



immediately after giving effect to such Permitted Acquisition, on a Pro Forma
Basis (but in the case of clause (b) without including the proceeds of such
Indebtedness in Unrestricted Cash for purposes of netting), either (A) any
Borrower would be permitted to incur at least $1 of Ratio Debt or (B) the
Interest Coverage Ratio would increase; and



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(iii)



the aggregate principal amount of any such Indebtedness incurred pursuant to
this clause (12) by Restricted Subsidiaries that are not Guarantors, together
with any Permitted Refinancing Indebtedness incurred by Restricted Subsidiaries
that are not Guarantors to Refinance any Indebtedness originally incurred
pursuant to this clause (12) (and any successive Permitted Refinancing
Indebtedness), may not exceed $100.0 million at any one time outstanding as of
the date such Indebtedness is incurred.

(13)



Indebtedness incurred in connection with Sale and Lease-Back Transactions
permitted by Section 6.03;

(14)



Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, so long as such Indebtedness (other than credit or
purchase cards) is extinguished within 10 Business Days after notification
received by the Borrower Representative of its incurrence;

(15)



Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(16)



Indebtedness in an aggregate outstanding principal amount not to exceed an
amount equal to 100% of the net proceeds received by Holdings from the issuance
or sale of its Equity Interests or as a contribution to its capital after the
Closing Date, other than (a) proceeds from the issuance or sale of the Borrower
Representative’s Disqualified Stock, (b) Excluded Contributions, (c) Cure
Amounts and (d) any such proceeds that are used prior to the date of incurrence
to make a Restricted Payment under Section 6.06(1) or Section 6.06(2)(b) (any
such Indebtedness, “Contribution Indebtedness”), to the extent such contribution
is designated by the Borrower Representative as specified equity contributions
for the incurrence of Contribution Indebtedness;

(17)



Indebtedness consisting of (a) the financing of insurance premiums or (b) take
or pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(18)



Indebtedness incurred by a Receivables Subsidiary in a Qualified Receivables
Financing that is not recourse to any Borrower or any Restricted Subsidiary
other than a Receivables Subsidiary (except for Standard Securitization
Undertakings);

(19)



Cash Management Obligations, obligations owed by Holdings or any Restricted
Subsidiary in respect of or in connection with any treasury, depository,
pooling, netting, overdraft, stored value card, purchase card (including so
called “procurement card” or “P card”), debit card, credit card, cash
management, supply chain finance services (including, without limitation, trade
payable services and supplier accounts receivables purchases) and similar
services and any automated clearing house transfer of funds, and other
Indebtedness in respect thereof entered into in the ordinary course of business;

(20)



Indebtedness issued to future, current or former officers, directors, managers,
and employees, consultants and independent contractors of any Borrower or any
Restricted Subsidiary or any direct or indirect parent thereof, their respective
estates, heirs, family members, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of any Parent Entity
permitted by Section 6.06;

(21)



Indebtedness incurred on behalf of, or representing Guarantees of Indebtedness
of, joint ventures; provided that the aggregate outstanding principal amount of
such Indebtedness, together with any

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (21) (and any successive Permitted
Refinancing Indebtedness) may not exceed the greater of (a) $75.0 million and
(b) the Comparable Percentage of Consolidated Total Assets as of the date any
such Indebtedness is incurred;

(22)



Indebtedness of Foreign Subsidiaries in an aggregate outstanding principal
amount, together with any Permitted Refinancing Indebtedness incurred by Foreign
Subsidiaries to Refinance any Indebtedness originally incurred pursuant to this
clause (22) (and any successive Permitted Refinancing Indebtedness), not to not
exceed the greater of (a) $75.0 million and (b) the Comparable Percentage of
Consolidated Total Assets as of the date any such Indebtedness is incurred;

(23)



unsecured Indebtedness in respect of short-term obligations to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services so long as such obligations are incurred in the ordinary
course of business and not in connection with the borrowing of money;

(24)



Indebtedness representing deferred compensation or other similar arrangements
incurred by any Borrower or any Restricted Subsidiary (a) in the ordinary course
of business or (b) in connection with the Transactions or any Permitted
Investment;

(25)



any Permitted Refinancing Indebtedness incurred to Refinance Indebtedness
incurred under Ratio Debt and clauses (4), (5), (8), (12), (13), (16), (20),
(21), (22), this clause (25), (26), (28), (29), (30), (31) or (33) of this
Section 6.01 and any successive Permitted Refinancing Indebtedness;

(26)



[reserved];

(27)



Indebtedness incurred by any Borrower or any Restricted Subsidiary in connection
with bankers’ acceptances, discounted bills of exchange, warehouse receipts or
similar facilities or the discounting or factoring of receivables for credit
management purposes, in each case incurred or undertaken in the ordinary course
of business;

(28)



additional Indebtedness in an aggregate outstanding principal amount, including
all Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (28) (and any successive Permitted
Refinancing Indebtedness), not to exceed the greater of (a) $100.0 million and
(b) the Comparable Percentage of Consolidated Total Assets as of the date any
such Indebtedness is incurred;

(29)



[reserved];

(30)



[reserved];

(31)



[reserved];

(32)



Indebtedness incurred by a Special Purpose Finance Subsidiary, which
Indebtedness has no recourse to any Borrower or any other Subsidiary;

(33)



additional (a) unsecured Indebtedness of any Borrower or any Restricted
Subsidiary, so long as (i) the Payment Conditions are satisfied after giving
effect thereto and (ii) the maturity date and Weighted Average Life to Maturity
of such Indebtedness is at least six months after the Latest Maturity Date at
the time of incurrence of such Indebtedness, and (b) other Indebtedness that is

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

secured on a junior basis to the Liens securing the Obligations; provided that
such Indebtedness (i) is subject to an intercreditor agreement containing terms
that are at least as favorable to the Secured Parties as those contained in the
Pari Passu Intercreditor Agreement and (ii) has a maturity date and Weighted
Average Life to Maturity that is at least six months after the Latest Maturity
Date at the time of incurrence of such Indebtedness, in each case, including all
Permitted Refinancing Indebtedness incurred to Refinance any Indebtedness
originally incurred pursuant to this clause (33) (and any successive Permitted
Refinancing Indebtedness); and

(34)



so long as no Default or Event of Default shall have occurred and be continuing
at the time of incurrence and immediately after giving effect to such incurrence
and subject to, on a Pro Forma Basis (but without including the proceeds of such
Indebtedness in Unrestricted Cash for purposes of netting), Holdings and the
Restricted Subsidiaries would be permitted to incur at least $1 of Ratio Debt
that is secured on a pari passu basis with the Obligations, Indebtedness on
account of the Guarantee by a Loan Party of Indebtedness permitted under Section
7.02(2) of Special Purpose Entities.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of Permitted Debt or is entitled to be incurred as Ratio
Debt, any Borrower may, in its sole discretion, at the time of incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness (or any portion thereof) in any manner
that complies with this covenant; provided that all Indebtedness outstanding
under the Loan Documents will be deemed to have been incurred in reliance on the
exception in clause (1) of the definition of “Permitted Debt” and shall not be
permitted to be reclassified pursuant to this paragraph.  All unsecured
Permitted Debt originally incurred under clause (5), (21), (22) or (28) of the
definition of Permitted Debt will be automatically reclassified as Ratio Debt on
the first date on which such Indebtedness would have been permitted to be
incurred as Ratio Debt.  Accrual of interest, the accretion of accreted value,
amortization of original issue discount, the payment of interest or dividends in
the form of additional Indebtedness with the same terms, and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies, will not be deemed to be an incurrence of
Indebtedness for purposes of this Section 6.01.  Guarantees of, or obligations
in respect of letters of credit relating to Indebtedness that is otherwise
included in the determination of a particular amount of Indebtedness will not be
included in the determination of such amount of Indebtedness; provided that the
incurrence of the Indebtedness represented by such Guarantee or letter of
credit, as the case may be, was in compliance with this Section 6.01.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar Equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar Equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction will be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, original issue discount, defeasance costs, fees, commissions and
expenses in connection therewith).

To the extent the Loan Parties and/or Restricted Subsidiaries incur any
Indebtedness permitted under this Section 6.01 that is intended to be secured
(a) on a senior basis (vis-à-vis the Obligations) by Term Priority Collateral
and on a junior basis (vis-à-vis the Obligations) by ABL Priority

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Collateral, the Lenders authorize the Agents to, and the Agents shall, enter
into a Pari Passu Intercreditor Agreement to evidence such split collateral
arrangement and (b) on a junior basis (vis-à-vis the Obligations) by ABL
Priority Collateral and Term Priority Collateral, the Lenders authorize the
Agents to, and the Agents shall, enter into a Junior Lien Intercreditor
Agreement to evidence such junior lien arrangement. 

SECTION 6.02 Liens.  Create, incur, assume or permit to exist any Lien that
secures obligations under any Indebtedness on any property or assets at the time
owned by it, except the following (collectively, “Permitted Liens”):

(1)



Liens securing Indebtedness incurred in accordance with the first paragraph of
Sections 6.01; provided that, (a) in the case of Indebtedness incurred in
accordance with Section 6.01(x), the applicable Liens are subject to the Junior
Lien Intercreditor Agreement and (b) in the case of Indebtedness incurred in
accordance with Section 6.01(y), the applicable Liens are subject to the Pari
Passu Intercreditor Agreement;

(2)



Liens securing Indebtedness existing on the Closing Date; provided that such
Liens only secure the obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01) and do not apply to any other property or assets of any Borrower
or any Restricted Subsidiary other than replacements, additions, accessions and
improvements thereto;

(3)



Liens securing Indebtedness incurred in accordance with Section 6.01(5);
provided that such Liens only extend to the assets financed with such
Indebtedness (and any replacements, additions, accessions and improvements
thereto);

(4)



Liens on accounts receivable and related assets of the type specified in the
definition of Qualified Receivables Financing securing Indebtedness incurred in
accordance with Section 6.01(18);

(5)



Liens on assets of Foreign Subsidiaries securing Indebtedness incurred in
accordance with Section 6.01(22);

(6)



Liens securing Permitted Refinancing Indebtedness incurred in accordance with
Section 6.01(25); provided that the Liens securing such Permitted Refinancing
Indebtedness are limited to all or part of the same property that secured (or,
under the written arrangements under which the original Lien arose, could
secure) the original Lien (plus any replacements, additions, accessions and
improvements thereto);

(7)



(a) Liens on property or Equity Interests of a Person at the time such Person
becomes a Restricted Subsidiary if such Liens were not created in connection
with, or in contemplation of, such other Person becoming a Restricted Subsidiary
and (b) Liens on property at the time any Borrower or a Restricted Subsidiary
acquired such property, including any acquisition by means of a merger or
consolidation with or into any Borrower or any of the Restricted Subsidiaries,
if such Liens were not created in connection with, or in contemplation of, such
acquisition;

(8)



Liens on property or assets of any Restricted Subsidiary that is not a Loan
Party;

(9)



Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(10)



Liens disclosed by the title insurance policies delivered on or subsequent to
the Closing Date and any replacement, extension or renewal of any such Liens (so
long as the Indebtedness and other

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

obligations secured by such replacement, extension or renewal Liens are
permitted by this Agreement); provided that such replacement, extension or
renewal Liens do not cover any property other than the property that was subject
to such Liens prior to such replacement, extension or renewal;

(11)



Liens securing judgments that do not constitute an Event of Default under
Section 8.01(10) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and in
respect of which Holdings, any Borrower or any affected Restricted Subsidiary
has set aside on its books reserves in accordance with GAAP with respect
thereto;

(12)



Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, a Borrower or a Restricted
Subsidiary has set aside on its books reserves in accordance with GAAP;

(13)



(a) pledges and deposits and other Liens made in the ordinary course of business
in compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other similar laws or regulations and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations and (b) pledges and
deposits and other Liens securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to any Borrower or any Restricted Subsidiary;

(14)



deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with utilities,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof) incurred by any Borrower or
any Restricted Subsidiary in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(15)



survey exceptions and such matters as an accurate survey would disclose,
easements, trackage rights, leases (other than Capital Lease Obligations),
licenses, special assessments, rights of way, covenants, conditions,
restrictions and declarations on or with respect to the use of Real Property,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities in each case that are of a minor nature and that, in
the aggregate, do not interfere in any material respect with the ordinary
conduct of the business of any Borrower or any Restricted Subsidiary;

(16)



any interest or title of a lessor or sublessor under any leases or subleases
entered into by any Borrower or any Restricted Subsidiary in the ordinary course
of business;

(17)



Liens that are contractual rights of set-off (a) relating to pooled deposit or
sweep accounts of any Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of any Borrower or any Restricted Subsidiary or (b) relating to
purchase orders and other agreements entered into with customers of any Borrower
or any Restricted Subsidiary in the ordinary course of business;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(18)



Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights;

(19)



leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business that do not interfere in any material respect with the business of any
Borrower and the Restricted Subsidiaries, taken as a whole;

(20)



Liens solely on any cash earnest money deposits made by any Borrower or any
Restricted Subsidiary in connection with any letter of intent or other agreement
in respect of any Permitted Investment;

(21)



the prior rights of consignees and their lenders under consignment arrangements
entered into in the ordinary course of business;

(22)



Liens arising from precautionary Uniform Commercial Code financing statements;

(23)



Liens on Equity Interests of any joint venture (a) securing obligations of such
joint venture or (b) pursuant to the relevant joint venture agreement or
arrangement;

(24)



Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(25)



Liens on securities that are the subject of repurchase agreements constituting
Cash Equivalents under clause (4) of the definition thereof;

(26)



Liens securing insurance premium financing arrangements;

(27)



Liens on vehicles or equipment of any Borrower or any of the Restricted
Subsidiaries granted in the ordinary course of business;

(28)



Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited by this Agreement;

(29)



Liens:

(a)



of a collection bank arising under Section 4-210 of the Uniform Commercial Code,
or any comparable or successor provision, on items in the course of collection;

(b)



attaching to pooling, commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business; or

(c)



in favor of banking or other financial institutions or entities, or electronic
payment service providers, arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;

(30)



Liens on specific items of inventory or other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit entered into in the ordinary course of business issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods;

(31)



Liens to secure Indebtedness that ranks pari passu with the Obligations (which
shall include any split collateral arrangement) if the First Lien Net Leverage
Ratio as of the date on which such Liens

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

are first created is less than or equal to 4.00 to 1.00; provided that a Debt
Representative acting on behalf of the holders of such Indebtedness will become
party to or otherwise subject to the provisions of a Pari Passu Intercreditor
Agreement;

(32)



Liens that rank junior to the Liens securing both the Obligations and the Term
Loan Obligations, if the Total Net Leverage Ratio as of the date on which such
Liens are first created is less than or equal to 5.25 to 1.00; provided that a
Debt Representative acting on behalf of the holders of such Indebtedness will
become party to or otherwise subject to the provisions of a Junior Lien
Intercreditor Agreement;

(33)



Liens securing additional obligations in an aggregate outstanding principal
amount not to exceed the greater of (a) $100.0 million and (b) the Comparable
Percentage of Consolidated Total Assets as of the date such Liens are first
created; provided that any such Lien on all or substantially all of the
Collateral that is intended to be (x) pari passu to the Liens securing the Term
Loan Obligations and the Term Loan Obligations shall be subject to the Pari
Passu Intercreditor Agreement or (y) junior to the Liens securing the
Obligations and the Term Loan Obligations shall be subject to a Junior Lien
Intercreditor Agreement or, in each case, another intercreditor agreement or
lien subordination agreement reasonably satisfactory to the Administrative
Agent;

(34)



Liens securing obligations in connection with the Specified Hedge Agreements and
Cash Management Obligations, which amounts are secured under the Loan Documents
or secured under the Term Loan Documents, if subject to the Pari Passu
Intercreditor Agreement or other intercreditor agreement(s) substantially
consistent with and no less favorable to the Lenders in any material respect
than the Pari Passu Intercreditor Agreement as determined in good faith by a
Responsible Officer of any Borrower;

(35)



Liens securing Indebtedness incurred in accordance with Section 6.01(13) solely
encumbering the assets that are subject of such Indebtedness;

(36)



[reserved];

(37)



[reserved];

(38)



[reserved];

(39)



[reserved];

(40)



Liens on assets of a Special Purpose Finance Subsidiary to secure Indebtedness
incurred by such Special Purpose Finance Subsidiary; and

(41)



Liens securing Indebtedness incurred in accordance with Section 6.01(33);
provided that such Liens are subject to an intercreditor agreement containing
terms that are at least as favorable to the Secured Parties as those contained
in the Pari Passu Intercreditor Agreement.

For purposes of this Section 6.02, Indebtedness will not be considered incurred
under a subsection or clause of Section 6.01 if it is later reclassified as
outstanding under another subsection or clause of Section 6.01 (in which event,
and at which time, same will be deemed incurred under the subsection or clause
to which reclassified).  Notwithstanding anything in Section 6.02 to the
contrary, to the extent any Liens are permitted to be granted on ABL Priority
Collateral to secure Indebtedness for borrowed money permitted under this
Agreement (other than the Obligations), such Liens shall be subordinated to the
Liens on ABL Priority Collateral securing the Obligations pursuant to the Pari
Passu Intercreditor Agreement, the Junior

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Lien Intercreditor Agreement or another intercreditor or subordination agreement
reasonably acceptable to the Administrative Agent.

SECTION 6.03 Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it sells or transfers any
property, other than Inventory, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred (a “Sale
and Lease-Back Transaction”), except Sale and Lease-Back Transactions with
respect to any property owned by the Borrower Representative or any Restricted
Subsidiary if at the time the lease in connection therewith is entered into, and
after giving effect to the entering into of such lease, the aggregate Remaining
Present Values of such lease and all other leases in connection with Sale and
Lease-Back Transactions made pursuant to this Section would not exceed $25.0
million.

SECTION 6.04 Investments, Loans and Advances.  Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a Person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other Person, except the
following (collectively, “Permitted Investments”):

(1)



the Transactions;

(2)



loans and advances to officers, directors, employees or consultants of any
Parent Entity, any Borrower or any Restricted Subsidiary not to exceed
$15.0 million in an aggregate principal amount at any time outstanding
(calculated without regard to write-downs or write-offs thereof after the date
made);

(3)



[reserved];

(4)



[reserved];

(5)



intercompany Investments among any Borrower and the Restricted Subsidiaries
(including intercompany Indebtedness); provided that the sum of (a) the
aggregate fair market value of all such Investments (other than intercompany
Indebtedness and Guarantees of Indebtedness) made since the Closing Date (with
all such Investments being valued at their original fair market value and
without taking into account subsequent increases or decreases in value) by any
Borrower and the Guarantors in Restricted Subsidiaries that are not Guarantors;
(b) the aggregate principal amount of Indebtedness owing to any Borrower and the
Guarantors by Restricted Subsidiaries that are not Guarantors at any time
outstanding; and (c) the aggregate principal amount of Indebtedness of
Restricted Subsidiaries that are not Guarantors that is Guaranteed by any
Borrower and the Guarantors at any time outstanding may not exceed the greater
of (i) $50.0 million and (ii) the Comparable Percentage of Consolidated Total
Assets as of the date any such Investment is made, plus an amount equal to any
returns of capital or sale proceeds actually received in respect of any such
Investments (which such amount shall not exceed the amount of such Investment
(as determined above) at the time such Investment was made);

(6)



Investments in Foreign Subsidiaries; provided that the sum of (a) the aggregate
fair market value of all such Investments (other than intercompany Indebtedness
and Guarantees of Indebtedness) made by any Borrower and the Restricted
Subsidiaries since the Closing Date (with all such Investments being valued at
their original fair market value and without taking into account subsequent
increases or decreases in value); (b) the aggregate principal amount of
Indebtedness of

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Foreign Subsidiaries owing to any Borrower and the other Restricted Subsidiaries
at any time outstanding; and (c) the aggregate principal amount of Indebtedness
of Foreign Subsidiaries is Guaranteed by any Borrower and the other Restricted
Subsidiaries at any time outstanding, when taken together with the aggregate
amount of payments made with respect to entities that do not become Guarantors
pursuant to Permitted Acquisitions, may not exceed the greater of
(i) $75.0 million and (ii) the Comparable Percentage of Consolidated Total
Assets as of the date any such Investment is made, plus an amount equal to any
returns of capital or sale proceeds actually received in respect of any such
Investments (which such amount shall not exceed the amount of such Investment
(as determined above) at the time such Investment was made);

(7)



Cash Equivalents and, to the extent not made for speculative purposes,
Investment Grade Securities or Investments that were Cash Equivalents or
Investment Grade Securities when made;

(8)



Investments arising out of the receipt by any Borrower or any of the Restricted
Subsidiaries of non-cash consideration in connection with any sale of assets
permitted under Section 6.05;

(9)



accounts receivable, security deposits and prepayments and other credits granted
or made in the ordinary course of business and any Investments received in
satisfaction or partial satisfaction thereof from financially troubled Account
Debtors and others, including in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, such Account Debtors and others, in each case in the ordinary
course of business;

(10)



Investments acquired as a result of a foreclosure by any Borrower or any
Restricted Subsidiary with respect to any secured Investments or other transfer
of title with respect to any secured Investment in default;

(11)



Hedge Agreements entered into in the ordinary course of business and not for
speculative purposes;

(12)



Investments existing on, or contractually committed as of, the Closing Date and
set forth on Schedule 6.04 and any replacements, refinancings, refunds,
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (12) is not increased at any time
above the amount of such Investments existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

(13)



Investments resulting from pledges and deposits that are Permitted Liens;

(14)



intercompany loans among Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(22);

(15)



acquisitions of obligations of one or more officers or other employees of any
Parent Entity, Borrower Representative or any Subsidiary of any Borrower in
connection with such officer’s or employee’s acquisition of Equity Interests of
any Parent Entity, so long as no cash is actually advanced by any Borrower or
any Restricted Subsidiary to such officers or employees in connection with the
acquisition of any such obligations;

(16)



Guarantees of operating leases (for the avoidance of doubt, excluding Capital
Lease Obligations) or of other obligations that do not constitute Indebtedness,
in each case, entered into by any Borrower or any Restricted Subsidiary in the
ordinary course of business;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(17)



Investments to the extent that payment for such Investments is made with Equity
Interests of any Parent Entity;

(18)



Investments consisting of the redemption, purchase, repurchase or retirement of
any Equity Interests permitted under Section 6.06;

(19)



Investments in the ordinary course of business consisting of Uniform Commercial
Code Article 3 endorsements for collection or deposit and Uniform Commercial
Code Article 4 customary trade arrangements with customers;

(20)



Guarantees permitted under Section 6.01;

(21)



advances in the form of a prepayment of expenses, so long as such expenses are
being paid in accordance with customary trade terms of any Borrower or any
Restricted Subsidiary;

(22)



Investments, including loans and advances, to any Parent Entity so long as
Borrower Representative or any Restricted Subsidiary would otherwise be
permitted to make a Restricted Payment in such amount; provided that the amount
of any such Investment will be deemed to be a Restricted Payment under the
appropriate clause of Section 6.06 for all purposes of this Agreement;

(23)



Investments consisting of the leasing or licensing of intellectual property in
the ordinary course of business or the contribution of intellectual property
pursuant to joint marketing arrangements with other Persons;

(24)



purchases or acquisitions of inventory, supplies, materials and equipment or
purchases or acquisitions of contract rights or intellectual property in each
case in the ordinary course of business;

(25)



Investments in assets useful in the business of any Borrower or any Restricted
Subsidiary made with (or in an amount equal to) any Below Threshold Asset Sale
Proceeds; provided that if the underlying Asset Sale was with respect to assets
of any Borrower or a Subsidiary Loan Party, then such Investment shall be
consummated by any Borrower or a Subsidiary Loan Party;

(26)



any Investment in a Receivables Subsidiary or any Investment by a Receivables
Subsidiary in any other Person, in each case in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness;

(27)



intercompany current liabilities owed to Unrestricted Subsidiaries or joint
ventures incurred in the ordinary course of business in connection with the cash
management operations of any Borrower and its Subsidiaries;

(28)



Investments that are made with Excluded Contributions;

(29)



any Investment made at any time in an amount not exceeding the Shared Dollar
Basket at such time, plus any returns of capital that at such time then have
actually been received by any Borrower and its Restricted Subsidiaries in
respect of their Investments made pursuant to this Section 6.04(29);

(30)



Investments for the establishment and maintenance (including the establishment
and maintenance of required reserves in an amount not to exceed the reserves
reasonably determined by an

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

independent actuary and in any event not less than any amount that may be
required from time to time in accordance with applicable statutes or other
applicable laws) of a captive insurance program that is reasonable and customary
for companies engaged in the same or similar businesses;

(31)



Investments in Indebtedness of any Borrower or any of its Restricted
Subsidiaries; provided that an Investment in Junior Financing will be treated as
a repayment thereof for purposes of compliance with the covenant described in
Section 6.09(2) and such Investment will be permitted only to the extent a
repayment of such Junior Financing would be permitted at the time of such
Investment; and provided, further, that (a) in the case of any such Investments
in Indebtedness owing to parties other than any Borrower or any of its
Subsidiaries, such Investments will be permitted so long as (i) no Event of
Default has occurred and is continuing, (ii) the loans so repaid will be
immediately cancelled and (iii) no proceeds from any Revolving Loan is used to
fund such Investments and (b) any such Investments in Indebtedness of any
Restricted Subsidiary that is not a Loan Party may not exceed the greater of
(i) $100.0 million and (ii) the Comparable Percentage of Consolidated Total
Assets as of the date any such Investment is made, plus an amount equal to any
returns of capital or sale proceeds actually received in respect of any such
Investments (which such amount shall not exceed the amount of such Investment
(as determined therein) at the time such Investment was made);

(32)



[reserved];

(33)



[reserved];

(34)



[reserved];

(35)



[reserved];

(36)



[reserved];

(37)



Investments in businesses located in common developments of which a new store
owned by any Borrower or any Subsidiary is part, provided such Investments are
in the form of contributions by any Borrower or such Subsidiary of unimproved
parcels of real estate (or improvements to such real estate paid for with tax
increment financing notes or sales tax bonds) that are part of such common
development but that are not required or anticipated to be required for such new
store;

(38)



additional Investments (including Permitted Acquisitions); provided that both
immediately before such Investment is made and immediately after giving effect
to such Investment, the Payment Conditions are satisfied;

(39)



Investments for the establishment of Wholly Owned Subsidiaries that are
initially capitalized in a de minimis amount; and

(40)



so long as no Default or Event of Default shall have occurred and be continuing
at the time of the making of such Investment and immediately after giving effect
to the making of such Investment and subject to, on a Pro Forma Basis, Holdings
and the Restricted Subsidiaries would be permitted to incur at least $1 of Ratio
Debt that is secured on a pari passu basis with the Obligations (including any
split collateral arrangements), Investments consisting of intercompany loans to,
or capital contributions in, Special Purpose Entities in an aggregate amount not
to exceed $20.0 million.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions.  Merge
into, or consolidate or amalgamate with, any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer or otherwise
dispose of (in one transaction or in a series of transactions) all or any part
of its assets, or issue, sell, transfer or otherwise dispose of any Equity
Interests of any Restricted Subsidiary, or purchase, lease or otherwise acquire
(in one transaction or a series of transactions) all or any substantial part of
the assets of any other Person or any division, unit or business of any other
Person (including by an allocation of assets among newly divided limited
liability companies pursuant to a “plan of division”), except that this
Section 6.05 will not prohibit:

(1)



if at the time thereof and immediately after giving effect thereto no Event of
Default has occurred and is continuing or would result therefrom:

(a)



the merger, consolidation or amalgamation of any Restricted Subsidiary into
(or with) any Borrower in a transaction in which any Borrower is the survivor;

(b)



the merger, consolidation or amalgamation of any Restricted Subsidiary into or
with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party;

and, in the case of each of the foregoing clauses (a) and (b), no Person other
than any Borrower or a Subsidiary Loan Party receives any consideration;

(c)



the merger, consolidation or amalgamation of any Restricted Subsidiary that is
not a Loan Party into or with any other Restricted Subsidiary that is not a Loan
Party;

(d)



any transfer of Inventory among any Borrower and its Restricted Subsidiaries or
between Restricted Subsidiaries and any other transfer of property or assets
among any Borrower and its Restricted Subsidiaries or between Restricted
Subsidiaries, in each case, in the ordinary course of business;

(e)



the liquidation or dissolution or change in form of entity of any Restricted
Subsidiary of any Borrower if a Responsible Officer of any Borrower determines
in good faith that such liquidation, dissolution or change in form is in the
best interests of any Borrower and is not materially disadvantageous to the
Lenders; or

(f)



the merger, consolidation or amalgamation of any Restricted Subsidiary with or
into any other Person in order to effect a Permitted Investment so long as the
continuing or surviving Person will be a Subsidiary Loan Party if the merging,
consolidating or amalgamating Subsidiary was a Subsidiary Loan Party and which,
together with each of its Subsidiaries, shall have complied with the
requirements of Section 5.10;

(2)



any sale, transfer or other disposition if:

(a)



at least 75% of the consideration therefor is in the form of cash and Cash
Equivalents; and

(b)



such sale, transfer or disposition is made for fair market value (as determined
by a Responsible Officer of the Borrower Representative in good faith);



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

provided that each of the following items will be deemed to be cash for purposes
of this Section 6.05(2):

(i)



any liabilities of any Borrower or the Restricted Subsidiaries (as shown on the
most recent Required Financial Statements or in the notes thereto), other than
liabilities that are by their terms subordinated in right of payment to the
Obligations, that are assumed by the transferee with respect to the applicable
disposition and for which any Borrower and the Restricted Subsidiaries have been
validly released by all applicable creditors in writing;

(ii)



any securities received by any Borrower or any Restricted Subsidiary from such
transferee that are converted by any Borrower or such Restricted Subsidiary into
cash (to the extent of the cash received) within 180 days following the closing
of the applicable disposition; and

(iii)



any Designated Non-Cash Consideration received in respect of such disposition;
provided that the aggregate fair market value of all such Designated Non-Cash
Consideration, as determined by a Responsible Officer of any Borrower in good
faith, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iii) that is then outstanding, does not exceed the
greater of (A) $85.0 million and (B) the Comparable Percentage of Consolidated
Total Assets as of the date any such Designated Non-Cash Consideration is
received, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value;

and provided further that no Intellectual Property of the Borrowers covering
Collateral included in the Borrowing Base shall be disposed or transferred
unless such disposition is subject to a license of such Intellectual Property to
the Collateral Agent to be used in connection with the exercise of the
Collateral Agent’s rights and remedies with respect to the Collateral included
in the Borrowing Base.

(3)



(a) the purchase and sale of Inventory in the ordinary course of business,
(b) the acquisition or lease (pursuant to an operating lease) of any other asset
in the ordinary course of business, (c) the sale of surplus, obsolete, damaged
or worn out equipment or other property in the ordinary course of business or
(d) the disposition of Cash Equivalents (or Investments that were Cash
Equivalents when made);

(4)



Sale and Lease-Back Transactions permitted by Section 6.03;

(5)



(a) Investments permitted by Section 6.04 (including any Permitted Acquisition
expressly permitted under Section 6.04(38) or merger, consolidation or
amalgamation in order to effect such a Permitted Acquisition permitted under
Section 6.04(38)), provided, that, following any such merger, consolidation or
amalgamation involving any Borrower, such Borrower is the surviving corporation
(or if such merger, consolidation or amalgamation involves both Borrowers, one
of the Borrowers is the surviving corporation);

(6)



Permitted Liens;

(7)



Restricted Payments permitted by Section 6.06;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(8)



the sale of (a) defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction and (b) accounts
receivable and related assets in connection with a Qualified Receivables
Financing;

(9)



leases, licenses, or subleases or sublicenses of any real or personal property
in the ordinary course of business;

(10)



sales, leases or other dispositions of Inventory of any Borrower or any
Restricted Subsidiary determined by the management of any Borrower to be no
longer useful or necessary in the operation of the business of any Borrower or
such Restricted Subsidiary;

(11)



acquisitions and purchases made with Below Threshold Asset Sale Proceeds;

(12)



to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by any Borrower
or any Restricted Subsidiary that is not in contravention of Section 6.08;
provided that to the extent the property being transferred constitutes
Collateral, such replacement property will constitute Collateral;

(13)



any sale, transfer or other disposition, in a single transaction or a series of
related transactions, of any asset or assets having a fair market value, as
determined by a Responsible Officer of any Borrower in good faith, of not more
than $10.0 million; and

(14)



the Transactions.

To the extent any Collateral is disposed of in a transaction expressly permitted
by this Section 6.05 to any Person other than Holdings, any Borrower or any
Guarantor, such Collateral will be free and clear of the Liens created by the
Loan Documents, and the Administrative Agent will take, and each Lender hereby
authorizes the Administrative Agent to take, any actions reasonably requested by
any Borrower in order to evidence the foregoing, in each case, in accordance
with Section 10.18.

SECTION 6.06 Restricted Payments.  Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), directly or indirectly,
whether in cash, property, securities or a combination thereof, with respect to
any of its Equity Interests (other than dividends and distributions on Equity
Interests payable solely by the issuance of additional Equity Interests (other
than Disqualified Stock) of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value any of its Equity Interests or set aside any amount for any such purpose
(other than through the issuance of additional Equity Interests (other than
Disqualified Stock) of the Person redeeming, purchasing, retiring or acquiring
such shares) (the foregoing, “Restricted Payments”) other than:

(1)



the making of any Restricted Payment in exchange for, or out of or with the net
cash proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary of the Borrower Representative) of, Equity Interests of the Borrower
Representative (other than Disqualified Stock) or from the substantially
concurrent contribution of common equity capital to the Borrower Representative,
other than (a) Excluded Contributions, (b) Cure Amounts and (c) any such
proceeds that are used prior to the date of determination to (i) make a
Restricted Payment under Section 6.06(2)(b) or (ii) incur Contribution
Indebtedness;

(2)



Restricted Payments to any Parent Entity the proceeds of which are used to
purchase, retire, redeem or otherwise acquire, or to any Parent Entity for the
purpose of paying to any other Parent Entity to purchase, retire, redeem or
otherwise acquire, the Equity Interests of such Parent Entity (including

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

related stock appreciation rights or similar securities) held directly or
indirectly by then present or former directors, consultants, officers,
employees, managers or independent contractors of Holdings, any Borrower or any
of the Restricted Subsidiaries or any Parent Entity or their estates, heirs,
family members, spouses or former spouses (including for all purposes of this
clause (2), Equity Interests held by any entity whose Equity Interests are held
by any such future, present or former employee, officer, director, manager,
consultant or independent contractor or their estates, heirs, family members,
spouses or former spouses) pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or other agreement
or arrangement or any stock subscription or shareholder or similar agreement;
provided that the aggregate amount of such purchases or redemptions may not
exceed:

(a)



$25.0 million in any fiscal year (with any unused amounts in any fiscal year
being carried over to the next three succeeding fiscal years); plus

(b)



the amount of net cash proceeds contributed to the Borrower Representative that
were received by any Parent Entity since the Closing Date from sales of Equity
Interests of any Parent Entity to directors, consultants, officers, employees,
managers or independent contractors of any Parent Entity, any Borrower or any
Restricted Subsidiary in connection with permitted employee compensation and
incentive arrangements, other than (a) Excluded Contributions, (b) Cure Amounts
and (c) any such proceeds that are used prior to the date of determination to
(1) make a Restricted Payment under Section 6.06(1) or (2) incur Contribution
Indebtedness; plus

(c)



the amount of net proceeds of any key man life insurance policies received
during such fiscal year; plus

(d)



the amount of any bona fide cash bonuses otherwise payable to directors,
consultants, officers, employees, managers or independent contractors of any
Parent Entity, any Borrower or any Restricted Subsidiary that are foregone in
return for the receipt of Equity Interests, the fair market value of which is
equal to or less than the amount of such cash bonuses, which, if not used in any
year, may be carried forward to any subsequent fiscal year;

and provided,  further, that cancellation of Indebtedness owing to any Borrower
or any Restricted Subsidiary from directors, consultants, officers, employees,
managers or independent contractors of any Parent Entity, any Borrower or any
Restricted Subsidiary in connection with a repurchase of Equity Interests of any
Parent Entity will not be deemed to constitute a Restricted Payment;

(3)



Restricted Payments to consummate the Transactions;

(4)



Restricted Payments in an amount equal to 6.0% per annum of the net cash
proceeds received from any public sale of the Equity Interests of any Parent
Entity that are contributed to the Borrowers in cash;

(5)



In the event Holdings files a consolidated, combined, unitary or similar type
income tax return with any Person, Borrowers may make dividends and
distributions to such Person in amounts required for such Person to pay federal
and state income taxes then due and payable which are directly attributable to
the income of Borrowers; provided, that such amounts are used by such Person for

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

such purpose and do not, in any fiscal year, exceed the amount Borrowers would
have been required to pay in respect of federal and state income taxes for such
fiscal year had Borrowers been stand-alone taxpayers or stand-alone group
(separate from such Person);

(6)



Restricted Payments to permit any Parent Entity to:

(a)



pay operating, overhead, legal, accounting and other professional fees and
expenses (including directors’ fees and expenses and administrative, legal,
accounting, filings and similar expenses), in each case to the extent related to
its separate existence as a holding company or to its ownership of the Borrowers
and the Restricted Subsidiaries;

(b)



pay fees and expenses related to any public offering or private placement of
debt or equity securities of, or incurrence of any Indebtedness by, any Parent
Entity or any Permitted Investment, whether or not consummated;

(c)



pay franchise taxes and other similar taxes and expenses, in each case, in
connection with the maintenance of its legal existence;

(d)



make payments under transactions permitted under Section 6.07 (other than
Section 6.07(8)) or Article VII, in each case to the extent such payments are
due at the time of such Restricted Payment; or

(e)



pay customary salary, bonus and other compensation or benefits payable to, and
indemnities provided on behalf of, officers, employees, directors, managers,
consultants or independent contractors of any Parent Entity to the extent
related to its ownership of the Borrowers and the Restricted Subsidiaries;

(7)



non-cash repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(8)



Restricted Payments to allow any Parent Entity to make, or to any Parent Entity
for the purpose of paying to any other Parent Entity to make, payments in cash,
in lieu of the issuance of fractional shares, upon the exercise of warrants or
upon the conversion or exchange of Equity Interests of any such Person, in
connection with any merger, consolidation, amalgamation or other business
combination, or in connection with any dividend, distribution or split of Equity
Interests;

(9)



[reserved];

(10)



Restricted Payments to any Borrower or any Restricted Subsidiary (or, in the
case of non-Wholly Owned Subsidiaries, to any Borrower and to each other owner
of Equity Interests of such Restricted Subsidiary) on a pro rata basis (or more
favorable basis from the perspective of any Borrower or such Restricted
Subsidiary) based on their relative ownership interests so long as any
repurchase of its Equity Interests from a Person that is not any Borrower or a
Restricted Subsidiary is permitted under Section 6.04);

(11)



Restricted Payments to any Parent Entity to finance, or to any Parent Entity for
the purpose of paying to any other Parent Entity to finance, any Permitted
Investment; provided that (a) such Restricted Payment is made substantially
concurrently with the closing of such Investment and (b) promptly following the
closing thereof, such Parent Entity causes (i) all property acquired (whether
assets or Equity Interests) to be contributed to any Borrower or any Restricted
Subsidiary

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

of any Borrower or (ii) the merger, consolidation or amalgamation (to the extent
permitted by Section 6.05) of the Person formed or acquired into any Borrower or
any Restricted Subsidiary of any Borrower in order to consummate such Permitted
Investment, in each case, in accordance with the requirements of Section 5.10;

(12)



the payment of any dividend or distribution or consummation of any redemption
within 60 days after the date of declaration thereof or the giving of a
redemption notice related thereto, if at the date of declaration or notice such
payment would have complied with the provisions of this Agreement;

(13)



[reserved];

(14)



the distribution, as a dividend or otherwise, of shares of Capital Stock of, or
Indebtedness owed to any Borrower or any Restricted Subsidiary by, one or more
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the primary
assets of which are cash or Cash Equivalents);

(15)



[reserved];

(16)



additional Restricted Payments; provided that (i) with respect to any such
Restricted Payment other than any Restricted Payment of Share Repurchases, both
immediately before any such Restricted Payment is made and immediately after
giving effect to such Restricted Payment, the Payment Conditions are satisfied
and (ii) with respect to any such Restricted Payment of Share Repurchases, the
RP Conditions are satisfied;

(17)



any Restricted Payment made at any time in an amount not exceeding the Shared
Dollar Basket at such time; provided that no Event of Default shall exist or
would result therefrom; and

(18)



[reserved];

(19)



Restricted Payments in connection with the issuance of Equity Interests to
management or employees pursuant to and in accordance with compensation
agreements with such management or employees of Holdings and its Subsidiaries in
such reasonably estimated amounts as are necessary to satisfy the tax
obligations of such management or employees (including estimated tax payments)
as a result of the issuance of such Equity Interests.

SECTION 6.07 Transactions with Affiliates.  Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates in a transaction
involving aggregate consideration in excess of $20.0 million, unless such
transaction is (i) otherwise permitted (or required) under this Agreement or
(ii) upon terms no less favorable to any Borrower and the Restricted
Subsidiaries, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate, except that this
Section 6.07 will not prohibit:

(1)



transactions between or among (a) any Borrower and the Restricted Subsidiaries
or (b) any Borrower and any Person that becomes a Restricted Subsidiary as a
result of such transaction (including by way of a merger, consolidation or
amalgamation in which a Loan Party is the surviving entity);

(2)



transactions between Holdings and its Restricted Subsidiaries on the one hand
and Unrestricted Subsidiaries on the other hand to the extent not otherwise
expressly prohibited by other Sections of this Agreement;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(3)



any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of any Borrower or any Parent Entity in good faith;

(4)



loans or advances to employees or consultants of any Parent Entity, any Borrower
or any Restricted Subsidiary in accordance with Section 6.04(2);

(5)



the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, any
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business (limited, in the case of any Parent Entity, to the portion of such fees
and expenses that are allocable to any Borrower and the Restricted Subsidiaries
(which shall be 100% for so long as such Parent Entity owns no assets other than
the Equity Interests in any Borrower and assets incidental to the ownership of
any Borrower and its Restricted Subsidiaries));

(6)



the Transactions and transactions pursuant to the Loan Documents and other
transactions, agreements and arrangements in existence on the Closing Date and
set forth on Schedule 6.07 or any amendment thereto to the extent such amendment
is not adverse to the Lenders in any material respect as determined in good
faith by a Responsible Officer of the Borrower Representative;

(7)



(a) any employment agreements entered into by any Borrower or any of the
Restricted Subsidiaries in the ordinary course of business, (b) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors and (c) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto;

(8)



Restricted Payments permitted under Section 6.06, including payments to any
Parent Entity;

(9)



any purchase by any Parent Entity of the Equity Interests of any Borrower and
the purchase by any Borrower of Equity Interests in any Restricted Subsidiary;

(10)



[reserved];

(11)



transactions with Restricted Subsidiaries for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business;

(12)



any transaction in respect of which any Borrower delivers to the Administrative
Agent (for delivery to the Lenders) a letter addressed to the Board of Directors
of Holdings or any Borrower from an accounting, appraisal or investment banking
firm, in each case, of nationally recognized standing that is (a) in the good
faith determination of any Borrower qualified to render such letter and
(b) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to any Borrower or
the Restricted Subsidiaries, as applicable, than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate;

(13)



transactions with joint ventures for the purchase or sale of goods, equipment
and services entered into in the ordinary course of business;

(14)



the issuance, sale or transfer of Equity Interests of the Borrower
Representative to any Parent Entity and capital contributions by any Parent
Entity to the Borrower Representative;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(15)



[reserved];

(16)



payments by Holdings, any Borrower or any of the Restricted Subsidiaries
pursuant to tax sharing agreements among Holdings, any Borrower and any of the
Restricted Subsidiaries;

(17)



payments or loans (or cancellation of loans) to employees or consultants that
are:

(a)



approved by a majority of the Disinterested Directors of Holdings or any
Borrower in good faith;

(b)



made in compliance with applicable law; and

(c)



otherwise permitted under this Agreement;

(18)



transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case, in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, that are fair to any
Borrower and the Restricted Subsidiaries;

(19)



transactions between or among any Borrower and the Restricted Subsidiaries and
any Person, a director of which is also a director of any Borrower or any Parent
Entity, so long as (a) such director abstains from voting as a director of any
Borrower or such Parent Entity, as the case may be, on any matter involving such
other Person and (b) such Person is not an Affiliate of any Borrower for any
reason other than such director’s acting in such capacity;

(20)



transactions pursuant to, and complying with, the provisions of Section 6.01,
Section 6.04 or Section 6.05(1);

(21)



the existence of, or the performance by any Loan Party of its obligations under
the terms of, any customary registration rights agreement to which a Loan Party
or any Parent Entity is a party or becomes a party in the future;

(22)



intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of any Borrower) for the purpose of improving the
consolidated tax efficiency of Holdings and the Restricted Subsidiaries and not
for the purpose of circumventing any covenant set forth herein;

(23)



[reserved];

(24)



central services (including, without limitation, management information systems,
pension and profit sharing plans, and human resources) provided by the Loan
Parties to affiliates at the Loan Parties’ cost; and

(25)



Qualified Receivables Financings.

SECTION 6.08 Business of the Borrowers and their Subsidiaries.  Notwithstanding
any other provisions hereof, engage at any time in any business or business
activity other than any business or business activity conducted by any Borrower
and the Restricted Subsidiaries on the Closing Date (after giving effect to the
Transactions) and any similar, corollary, related, ancillary, incidental or
complementary business or business activities or a reasonable extension,
development or expansion thereof or ancillary thereto.

SECTION 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By Laws and Certain Other
Agreements; etc.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(1)



amend or modify in any manner materially adverse to the Lenders the articles or
certificate of incorporation (or similar document), by-laws, limited liability
company operating agreement, partnership agreement or other organizational
documents of any Borrower or any Restricted Subsidiary;

(2)



make any cash payment or other distribution in cash in respect of, or amend or
modify, or permit the amendment or modification of, any provision of, any Junior
Financing, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposits, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing; except in the case of this clause (2):

(a)



[reserved];

(b)



any payments in respect of Junior Financings; provided that both immediately
before any such payment is made and immediately after giving effect to such
payment, the Payment Conditions are satisfied;

(c)



any payment in respect of Junior Financings made at any time in an amount not
exceeding the Shared Dollar Basket at such time; provided that no Event of
Default shall exist or would result therefrom;

(d)



(i) the conversion or exchange of any Junior Financing into or for Equity
Interests of any Parent Entity or other Junior Financing and (ii) any payment
that is intended to prevent any Junior Financing from being treated as an
“applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code;

(e)



the incurrence of Permitted Refinancing Indebtedness in respect thereof;

(f)



(i) payments of regularly scheduled principal and interest; (ii) mandatory
offers to repay, repurchase or redeem (including in connection with the Net Cash
Proceeds of Asset Sales); (iii) mandatory prepayments of principal, premium and
interest; and (iv) payments of fees, expenses and indemnification obligations,
in each case, with respect to such Junior Financing;

(g)



payments or distributions in respect of all or any portion of such Junior
Financing with the proceeds contributed directly or indirectly to any Borrower
by any Parent Entity from the issuance, sale or exchange by any Parent Entity of
Equity Interests made within 18 months prior thereto;

(h)



amendments and modifications thereto not in violation of any intercreditor or
subordination provisions; and

(i)



the Transactions; or

(3)



permit any Material Subsidiary to enter into any agreement or instrument that by
its terms restricts (a) with respect to any such Material Subsidiary that is not
a Loan Party, Restricted Payments from such Material Subsidiary to any Borrower
or any other Loan Party that is a direct or indirect parent of such Material
Subsidiary or (b) with respect to any such Material Subsidiary that is a Loan
Party, the granting of Liens by such Material Subsidiary pursuant to the
Security Documents; except in the case of this clause (3):



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(a)



restrictions imposed by applicable law;

(b)



contractual encumbrances or restrictions:

(i)



under the Term Loan Documents; or

(ii)



under any agreement relating to Ratio Debt, Indebtedness incurred pursuant to
Section 6.01(1), (4), (5), (7), (11) (solely as it relates to Indebtedness in
another clause referenced in this clause (b)(ii)), (12), (13), (16), (18), (21),
(22), (25), (26), (28), (29), (30), (31), (32) or (33), Indebtedness that is
secured on a pari passu basis with Indebtedness under the Term Loan Documents,
or any Permitted Refinancing Indebtedness in respect thereof, that does not
materially expand the scope of any such encumbrance or restriction;

(c)



any restriction on a Restricted Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Restricted Subsidiary pending the closing of such sale or disposition;

(d)



customary provisions in joint venture agreements and other similar agreements
entered into in the ordinary course of business;

(e)



any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(f)



customary provisions contained in leases or licenses of intellectual property
and other similar agreements entered into in the ordinary course of business;

(g)



customary provisions restricting subletting or assignment of any lease governing
a leasehold interest;

(h)



customary provisions restricting assignment of any agreement entered into in the
ordinary course of business;

(i)



customary restrictions and conditions contained in any agreement relating to the
sale, transfer or other disposition of any asset permitted under Section 6.05
pending the consummation of such sale, transfer or other disposition;

(j)



customary restrictions and conditions contained in the document relating to any
Lien, so long as (i) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (ii) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(k)



customary net worth provisions contained in Real Property leases entered into by
Restricted Subsidiaries, so long as a Responsible Officer of any Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of any Borrower and the other Restricted
Subsidiaries to meet their ongoing obligations;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(l)



any agreement in effect at the time any Person becomes a Restricted Subsidiary,
so long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary;

(m)



restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Restricted Subsidiary that is not a Subsidiary Loan Party;

(n)



customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(o)



restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; or

(p)



any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (a) through (o) above, so long as such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of any Borrower, not materially
more restrictive with respect to such Lien, dividend and other payment
restrictions, taken as a whole, than those contained in the Lien, dividend or
other payment restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

SECTION 6.10 Financial Performance Covenant.  Upon the occurrence and during the
continuance of a Covenant Trigger Event, the Borrowers will maintain a Fixed
Charge Coverage Ratio of not less than 1.0 to 1.0 measured for the most recent
period of four consecutive fiscal quarters for which Required Financial
Statements are available (or were required to be furnished) at the time of
occurrence of such Covenant Trigger Event, and each subsequent four fiscal
quarter period ending during the continuance of such Covenant Trigger Event.

ARTICLE VII

Holdings and Special Entities Covenant

SECTION 7.01 Holdings Covenant.  Holdings will not, so long as this Agreement is
in effect and until all Obligations (other than Obligations in respect of
(i) Specified Hedge Agreements and Cash Management Obligations that are not then
due and payable and (ii) contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted) have been paid in full, unless the Required Lenders otherwise consent
in writing, conduct, transact or otherwise engage in any active trade or
business or operations other than through any Borrower and its Subsidiaries.

The foregoing will not prohibit Holdings from taking actions related to the
following (and activities incidental thereto):

(1)



its ownership of the Equity Interests of any Subsidiaries;

(2)



the maintenance of its legal existence (including the ability to incur fees,
costs and expenses relating to such maintenance);



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(3)



the performance of its obligations with respect to the Revolving Facility, the
Term Loan Documents, and other Indebtedness permitted by this Agreement;

(4)



any offering of its common stock or any other issuance of its Equity Interests;

(5)



the making of Restricted Payments; provided that Holdings will not be permitted
to make Restricted Payments using the cash from any Borrower or any Subsidiary
unless such cash has been dividended or otherwise distributed to Holdings as a
permitted Restricted Payment pursuant to the terms of Section 6.06;

(6)



the incurrence of Permitted Holdings Debt;

(7)



making contributions to the capital or acquiring Equity Interests of its
Subsidiaries;

(8)



guaranteeing the obligations of any Borrower and its Subsidiaries;

(9)



participating in tax, accounting and other administrative matters as a member or
parent of the consolidated group;

(10)



holding any cash or property (including cash and property received in connection
with Restricted Payments made by any Borrower, but excluding the Equity
Interests of any Person other than any Borrower);

(11)



providing indemnification to officers and directors;

(12)



the making of Investments consisting of Cash Equivalents or, to the extent not
made for speculative purposes, Investment Grade Securities;

(13)



the consummation of the Transactions on the Closing Date; and

(14)



activities incidental to the businesses or activities described above.

SECTION 7.02 Special Entities Covenant.  No Loan Party will, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly:

(1)



permit any Special Purpose Entity to engage in any business or activity other
than (a) the fee ownership of real estate and related assets, (b) maintaining
its corporate existence, (c) participating in tax, accounting and other
administrative activities of the consolidated group of companies, including the
Loan Parties, (d) the incurrence of Indebtedness for the acquisition and
improvement of real estate and related assets and the performance of its
obligations with respect thereto, (e) the leasing of real estate from the fee
owner thereof and the leasing or sub-leasing of such real estate to a Loan
Party, and (f) activities incidental, ancillary or reasonably related to the
businesses or activities described in clauses (a) through (e) of this Section
7.02(1).

(2)



form any Special Purpose Entity or permit any such Special Purpose Entity to
incur Indebtedness or contractual obligations unless as at the time of, and
after giving effect thereto, (a) no Event of Default shall have occurred and be
continuing; (b) on a Pro Forma Basis, the Borrower Representative would be
permitted to incur at least $1 of Ratio Debt that is secured on a pari passu
basis with the Obligations, provided that for purposes of calculating pro forma
compliance under this clause (b) only, Investments consisting of intercompany
loans to, or capital contributions in, Special Purpose Entities which are not
then Loan Parties shall be deemed to constitute Capital

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Expenditures, (c) the Special Purpose Entity shall have executed and delivered
(and, if applicable, shall have used commercially reasonable efforts to cause
the fee owner of the subject real estate to execute and deliver) a Collateral
Access Agreement to the Administrative Agent reasonably acceptable to the
Administrative Agent, and (d) to the extent permitted by the agreements with the
lessor to, or holder of Indebtedness from, the Special Purpose Entity, grant the
Collateral Agent a Lien on the Equity Interests of such Special Purpose Entity.

(3)



permit any Special Purpose Finance Subsidiary to engage in any business or
activity other than (a) maintaining its corporate existence, (b) the incurrence
of Indebtedness the proceeds of which will be placed in escrow pending the use
of such proceeds to effect transactions that, at the time such proceeds are
released from escrow, are permitted hereunder or result in repayment in full of
the Obligations hereunder (other than Obligations in respect of (i) Specified
Hedge Agreements and Cash Management Obligations, in each case that are not then
due and payable and (ii) contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted), and (c) activities incidental, ancillary or reasonably related to the
businesses or activities described in clauses (a) and (b) of this Section
7.02(3).

ARTICLE VIII

Events of Default

SECTION 8.01 Events of Default.  In case of the happening of any of the
following events (each, an “Event of Default”):

(1)



any representation or warranty made by Holdings, any Borrower or any other Loan
Party herein or in any other Loan Document or any certificate or document
required to be delivered pursuant hereto or thereto, or in completing any
request for a Borrowing via the Portal, proves to have been false or misleading
in any material respect when so made;

(2)



default is made in the payment of any principal of any Loan when and as the same
becomes due and payable, whether at the due date thereof, at a date fixed for
prepayment thereof, by acceleration thereof or otherwise (other than Swingline
Loans that become Revolving Loans in accordance with Article II);

(3)



default is made in the payment of any interest on any Loan or the reimbursement
of any L/C Disbursement or in the payment of any Fee or any other amount due
under any Loan Document (other than an amount referred to in clause (2) of this
Section 8.01), when and as the same becomes due and payable, and such default
continues unremedied for a period of five Business Days;

(4)



default is made in the due observance or performance by Holdings, any Borrower
or any other Restricted Subsidiary or, solely with respect to Article VII,
Holdings, of any covenant, condition or agreement contained in
(a) Section 5.01(1), 5.05(1), 5.07, 5.08, 5.11 (but only if such default occurs
during a Cash Dominion Period) or in Article VI or Article VII (in each case
solely to the extent applicable to such Person) or (b) Section 5.04(10) and such
default shall continue unremedied for a period of five Business Days (or, after
the occurrence and during the continuance of a Liquidity Condition or a
Designated Event of Default, two Business Days) following notice thereof from
the Administrative Agent to the Borrowers;

(5)



default is made in the due observance or performance by any Borrower or any
other Restricted Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in clauses (2), (3) and (4) of
this Section 8.01) (in each case solely to the extent

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

applicable to such Person), and such default continues unremedied for a period
of 30 days after notice thereof from the Administrative Agent to the Borrowers;

(6)



(a) any event or condition occurs that (i) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(b) any Borrower or any Restricted Subsidiary fails to pay the principal of any
Material Indebtedness at the stated final maturity thereof; provided that this
clause (6) will not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided,  further, that such event
or condition is unremedied and is not waived or cured by the holders of such
Indebtedness prior to any acceleration of the Loans and termination of the
Commitments pursuant to the final paragraph of this Section 8.01;

(7)



a Change in Control occurs;

(8)



an involuntary proceeding is commenced or an involuntary petition is filed in a
court of competent jurisdiction seeking:

(a)



relief in respect of Holdings, any Borrower or any of the Material Subsidiaries,
or of a substantial part of the property or assets of Holdings, any Borrower or
any Material Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended or any other federal, state, or foreign
bankruptcy, insolvency, receivership or similar law;

(b)



the appointment of a receiver, interim receiver, monitor, trustee, custodian,
sequestrator, conservator or similar official for Holdings, any Borrower or any
of the Material Subsidiaries or for a substantial part of the property or assets
of Holdings, any Borrower or any Restricted Subsidiary; or

(c)



the winding up or liquidation of Holdings, any Borrower or any Material
Subsidiary (except, in the case of any Material Subsidiary, in a transaction
permitted by Section 6.05)

and, in any of clauses (a), (b) or (c), such proceeding or petition continues
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing is entered;

(9)



Holdings, any Borrower or any Material Subsidiary:

(a)



voluntarily commences any proceeding or files any petition seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law;

(b)



consents to the institution of, or fails to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in clause (8) of
this Section 8.01;

(c)



applies for or consents to the appointment of a receiver, interim receiver,
monitor, trustee, custodian, sequestrator, conservator or similar official for
Holdings, any Borrower or any of the Material Subsidiaries or for a substantial
part of the property or assets of Holdings, any Borrower or any Material
Subsidiary;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(d)



files an answer admitting the material allegations of a petition filed against
it in any such proceeding;

(e)



makes a general assignment for the benefit of creditors; or

(f)



becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due;

(10)



any Borrower or any Restricted Subsidiary fails to pay one or more final
judgments aggregating in excess of $75.0 million (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days, or any action is legally taken by a
judgment creditor to levy upon assets or properties of any Borrower or any other
Subsidiary Loan Party to enforce any such judgment;

(11)



an ERISA Event or ERISA Events occurs with respect to any Plan or Multiemployer
Plan, which together with all other such ERISA Events, if any, is reasonably
expected to have a Material Adverse Effect; or

(12)



(a) any material provision of any Loan Document ceases to be, or is asserted in
writing by Holdings, any Borrower or any Restricted Subsidiary not to be, for
any reason, a legal, valid and binding obligation of any party thereto, (b) any
security interest purported to be created by any Security Document and to extend
to assets that are included in the Borrowing Base or otherwise are not
immaterial to Holdings, the Borrowers and the Restricted Subsidiaries on a
consolidated basis ceases to be, or is asserted in writing by any Borrower or
any other Loan Party not to be, a valid and perfected security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of validity, perfection or priority results from the limitations of
foreign laws, rules and regulations as they apply to pledges of Equity Interests
in Foreign Subsidiaries or the application thereof, or from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under a Security Document or to file
Uniform Commercial Code continuation statements or take any other action and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent is reasonably satisfied with the credit of such
insurer or (c) the Guarantees pursuant to the Security Documents by any Loan
Party of any of the Obligations cease to be in full force and effect (other than
in accordance with the terms thereof) or are asserted in writing by Holdings,
any Borrower or any Subsidiary Loan Party not to be in effect or not to be
legal, valid and binding obligations, except in the cases of clauses (a) and
(b), in connection with an Asset Sale permitted by this Agreement;

then, (i) upon the occurrence of any such Event of Default (other than an Event
of Default with respect to any Borrower described in clause (8) or (9) of this
Section 8.01) and at any time thereafter during the continuance of such Event of
Default, the Administrative Agent may and, at the request of the Required
Lenders, will, by notice to the Borrowers, take any or all of the following
actions, at the same or different times:  (A) terminate forthwith the
Commitments; (B) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, will become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding; (C) if the Loans have been
declared due and payable pursuant to clause (B) above, demand cash collateral
pursuant to Section 2.05(11); and (D) exercise all rights and remedies granted
to it under any Loan Document and all of its rights under any other applicable
law or in equity, and (ii) in any event with respect

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

to any Borrower described in clause (8) or (9) of this Section 8.01, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, will automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(11), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 8.02 Right to Cure.  Notwithstanding anything to the contrary contained
in Section 8.01, in the event that Borrowers fail (or, but for the operation of
this Section 8.02, would fail) to comply with the requirements of the Financial
Performance Covenant, until the expiration of the tenth Business Day subsequent
to the date the Required Financial Statements are required to be delivered
pursuant to Section 5.04(1) or (2) for the applicable fiscal quarter, Holdings
shall have the right to issue Permitted Cure Securities for cash or otherwise
receive cash contributions to the capital of Holdings, and, in each case, to
contribute any such cash to the capital of Borrowers (collectively, the “Cure
Right”) and, upon the receipt by Borrowers of such cash (the “Cure Amount”)
pursuant to the exercise by Holdings of such Cure Right, the Financial
Performance Covenant shall be recalculated giving effect to a pro forma
adjustment by which Consolidated EBITDA shall be increased with respect to such
applicable fiscal quarter and any four-quarter period that contains such
quarter, solely for the purpose of measuring the Financial Performance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount.  The resulting increase to Consolidated EBITDA from the application
of a Cure Amount shall not result in any adjustment to Consolidated EBITDA or
any other financial definition for any purpose under this Agreement other than
for purposes of calculating the Financial Performance Covenant.  In each four
fiscal quarter period there shall be at least two fiscal quarters in which the
Cure Right is not exercised and the Cure Right may not be exercised more than
five times during the term of this Agreement and, for purposes of this
Section 8.02, the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant.  If, after giving
effect to the adjustments in this Section 8.02, Borrowers shall then be in
compliance with the requirements of the Financial Performance Covenant,
Borrowers shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach of the Financial Performance Covenant and any related
Default that had occurred shall be deemed cured for the purposes of this
Agreement.  After Borrower Representative has delivered a notice to the
Administrative Agent to exercise the Cure Right, no extension of credit may be
made under the Revolving Facility unless and until the Cure Amount is received
by Borrowers or the applicable Default of the Financial Performance Covenant is
waived pursuant to this Agreement.

ARTICLE IX

The Agents

SECTION 9.01 Appointment.

(1)



Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Hedge Agreements) and each Issuing Bank (in such capacities
and on behalf of itself and its Affiliates as potential counterparties to Hedge
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as agent of such Lender under this Agreement and the other Loan Documents, as
applicable, including as the Collateral Agent for such Lender and the other
applicable Secured Parties under the applicable Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacities,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Documents, together with such other powers as are reasonably incidental
thereto.  In addition, to the extent required under the laws of any jurisdiction
other than the United States, each of the Lenders and the Issuing Banks hereby
grants to the Administrative Agent any required powers of attorney to execute
any Security Document governed by the laws of such jurisdiction on such Lender’s
or Issuing Bank’s behalf.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  The provisions of this Article IX (other than the
Borrower Representative’s rights in the first, the second and the fourth
sentences of Section 9.09 and the last sentence of Section 9.01(2)) are solely
for the benefit of the Administrative Agent and the Lenders, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

(2)



To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective), or if the Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding Tax from such payment,
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due the Administrative Agent under
this Section 9.01(2).  The agreements in this Section 9.01(2) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.  For the
avoidance of doubt, no Borrower shall have liability for the actions of the
Administrative Agent pursuant to the immediately preceding sentence.

(3)



In furtherance of the foregoing, each Lender (in its capacities as a Lender and
the Swingline Lender (if applicable) and on behalf of itself and its Affiliates
as potential counterparties to Hedge Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Hedge Agreements) hereby appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on the Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In connection
therewith, the Administrative Agent (and any Subagents appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Administrative Agent) shall be entitled to the benefits of this
Article IX (including Section 9.07) as though the Administrative Agent (and any
such Subagents) were an “Agent” under the Loan Documents, as if set forth in
full herein with respect thereto.

(4)



Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Hedge Agreements) and each Issuing Bank

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Hedge Agreements) irrevocably authorizes the Administrative
Agent, at its option and in its discretion:

(a)



to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document:

(i)



upon termination of the Commitments, the payment in full of all Obligations
(other than Obligations in respect of (i) Specified Hedge Agreements and Cash
Management Obligations that are not then due and payable and (ii) contingent
indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted) and the expiration, termination or
cash-collateralization or backstopping (to the satisfaction of the respective
Issuing Bank) of all Letters of Credit;

(ii)



that is disposed of or to be disposed of as part of or in connection with any
disposition permitted hereunder or under any other Loan Document; or

(iii)



if approved, authorized or ratified in writing in accordance with Section 10.08
hereof;

(b)



to release any Loan Party from its obligations under the Loan Documents if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and

(c)



to subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(3) (and to the extent required by the terms thereof as
of the Closing Date).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the Loan Documents.

(5)



In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (a) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the Agents and
any Subagents allowed in such judicial proceeding and (ii) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same, and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under the Loan Documents.  Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition (each, a “Plan

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

of Reorganization”) affecting the Obligations or the rights of any Lender or
Issuing Bank or to authorize the Administrative Agent to vote in respect of the
claim of any Lender or Issuing Bank in any such proceeding.

(6)



The Lenders and each other holder of an Obligation under a Loan Document shall
act collectively through the Administrative Agent and, without limiting the
delegation of authority to the Administrative Agent set forth herein and subject
to the proviso to the final paragraph of Section 8.01, the Required Lenders
shall direct the Administrative Agent with respect to the exercise of rights and
remedies hereunder and under other Loan Documents (including with respect to
alleging the existence or occurrence of, and exercising rights and remedies as a
result of, any Default or Event of Default in each case that could be waived
with the consent of the Required Lenders), and such rights and remedies shall
not be exercised other than through the Administrative Agent; provided that the
foregoing shall not preclude any Lender from exercising any right of set-off in
accordance with the provisions of Section 10.06 or from exercising rights and
remedies (other than the enforcement of Collateral) with respect to any payment
default after the occurrence of the Maturity Date with respect to any Loans made
by it.

SECTION 9.02 Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof)) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of the agents or attorneys-in-fact
selected by it with reasonable care.  The Administrative Agent may also from
time to time, when the Administrative Agent deems it to be necessary or
desirable, appoint one or more trustees, co-trustees, collateral co-agents,
collateral subagents, escrow agent or attorneys-in-fact (each, a “Subagent”)
with respect to all or any part of the Collateral; provided that no such
Subagent shall be authorized to take any action with respect to any Collateral
unless and except to the extent expressly authorized in writing by the
Administrative Agent.  Should any instrument in writing from any Borrower or any
other Loan Party be required by any Subagent so appointed by the Administrative
Agent to more fully or certainly vest in and confirm to such Subagent such
rights, powers, privileges and duties, such Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent.  If any Subagent, or
successor thereto, shall die, become incapable of acting, resign or be removed,
all rights, powers, privileges and duties of such Subagent, to the extent
permitted by law, shall automatically vest in and be exercised by the
Administrative Agent until the appointment of a new Subagent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent, attorney-in-fact or Subagent that it selects in accordance with
the foregoing provisions of this Section 9.02 in the absence of the
Administrative Agent’s gross negligence or willful misconduct.

SECTION 9.03 Exculpatory Provisions.  None of the Administrative Agent, its
Affiliates or any of their respective officers, directors, employees, agents or
attorneys-in-fact shall be (1) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except to the extent that any of the foregoing are
found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (2) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any Loan Party
or any officer thereof contained in this Agreement or any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Agents under or in connection with, this Agreement or
any other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party thereto to perform its obligations hereunder
or thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Loan Party.  The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Affiliates that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into:

(i)



any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document;

(ii)



the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith;

(iii)



the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default;

(iv)



the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents;

(v)



the value or the sufficiency of any Collateral; or

(vi)



the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 9.04 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed in good faith by it to
be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed in good faith by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to any Credit Event, that by
its terms must be fulfilled to the satisfaction of a Lender or any Issuing Bank,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to such
Borrowing.  The Administrative Agent may consult with legal counsel (including
counsel to Holdings or the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

SECTION 9.05 Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrowers referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default.”  In
the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all or other Lenders); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

SECTION 9.06 Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents, nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender.  Each Lender represents to
the Agents that it has, independently and without reliance upon the Agents, or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon the Agents, or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

SECTION 9.07 Indemnification.  The Lenders agree to indemnify each Agent and
each Issuing Bank, in each case in its capacity as such (to the extent not
reimbursed by Holdings or the Borrowers and without limiting the obligation
Holdings or the Borrowers to do so), in the amount of its pro rata share (based
on its aggregate Revolving Facility Credit Exposure and, in the case of the
indemnification of each Agent, unused Commitments hereunder; provided that the
aggregate principal amount of Swingline Loans owing to the Swingline Lender and
of L/C Disbursements owing to any Issuing Bank shall be considered to be owed to
the Revolving Lenders ratably in accordance with their respective Revolving
Facility Credit Exposure) (determined at the time such indemnity is sought),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such Issuing Bank in any way relating to or arising out of the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such
Issuing Bank under or in connection with any of the foregoing, regardless of
whether such matter is initiated by any Lender, any Borrower, any of their
Affiliates or any other Person; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and non-appealable decision of a court of competent
jurisdiction to have

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

resulted from the Administrative Agent’s or such Issuing Bank’s gross negligence
or willful misconduct.  The failure of any Lender to reimburse the
Administrative Agent or any Issuing Bank, as the case may be, promptly upon
demand for its ratable share of any amount required to be paid by the Lenders to
the Administrative Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Administrative Agent or such
Issuing Bank, as the case may be, for such other Lender’s ratable share of such
amount.  The agreements in this Section 9.07 shall survive the payment of the
Loans and all other amounts payable hereunder.

SECTION 9.08 Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though the Administrative Agent were not the
Administrative Agent.  With respect to its Loans made or renewed by it and with
respect to any Letter of Credit issued, or Letter of Credit or Swingline Loan
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

SECTION 9.09 Successor Agent.  The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the
Borrowers.  Any such resignation by the Administrative Agent hereunder shall
also constitute its resignation as an Issuing Bank and the Swingline Lender, in
which case the resigning Administrative Agent (x) shall not be required to issue
any further Letters of Credit or make any additional Swingline Loans hereunder
and (y) shall maintain all of its rights as Issuing Bank or Swingline Lender, as
the case may be, with respect to any Letters of Credit issued by it, or
Swingline Loans made by it, prior to the date of such resignation.  If the
Administrative Agent resigns as the Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless a Specified Event of Default shall have occurred and be continuing) be
subject to approval by the Borrowers (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the reference to the
resigning Administrative Agent means such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 10 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  If no successor
agent has accepted appointment as Administrative Agent by the date that is ten
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the retiring Administrative Agent hereunder shall, on behalf of
the Lenders and the Issuing Bank appoint a successor agent which shall (unless a
Specified Event of Default shall have occurred and be continuing) be subject to
approval by the Borrowers (which approval shall not be unreasonably withheld or
delayed).  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 9.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

SECTION 9.10 Arrangers.  None of the Arrangers will have any duties,
responsibilities or liabilities hereunder in their respective capacities as
such.

SECTION 9.11 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of Title 11 of the United States Code,
including under Sections 363, 1123 or 1129 of Title 11 of the United States
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, (b) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (i) through (v) of the proviso following clause (c) of
Section 10.08(2) of this Agreement), (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

ARTICLE X

Miscellaneous

SECTION 10.01 Notices; Communications.

(1)



Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 10.01(2)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or e-mail, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, in each case, as follows:

(a)



if to any Loan Party, the Administrative Agent, any Issuing Bank as of the
Closing Date or the Swingline Lender, to the address, facsimile number, e-mail
address or telephone number specified for such Person on Schedule 10.01; and

(b)



if to any other Lender or Issuing Bank, to the address, facsimile number, e-mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(2)



Notices and other communications to the Lenders and any Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or any
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(3)



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by facsimile shall be deemed to have been given when sent and confirmation of
transmission received (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient).  Notices delivered through
electronic communications to the extent provided in Section 10.01(2) shall be
effective as provided in such Section 10.01(2).

(4)



Any party hereto may change its address, facsimile number, telephone number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile
number, telephone number or e-mail address for notices and other communications
hereunder by notice to the Borrower Representative and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (a) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (b) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States federal or state securities laws.

(5)



Documents required to be delivered pursuant to Section 5.04 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically (including as set forth in Section 10.17) and if so
delivered, shall be deemed to have been delivered on the date (a) on which any
Borrower posts such documents or provides a link thereto on the Borrower
Representative’s website on the Internet at the website address listed on
Schedule 10.01 or (b) on which such documents are posted on the Borrowers’
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that a Borrower shall
notify the Administrative Agent (by facsimile or e-mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents; provided, further,
that, upon reasonable request by the Administrative Agent, such Borrower shall
also provide a hard copy to the Administrative Agent of any such document;
provided, further, that any documents posted for which a link is provided after
normal business hours for the recipient shall be deemed to have been given at
the opening of business on the next Business Day for such recipient.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

responsibility to monitor compliance by the Loan Parties with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 10.02 Survival of Agreement.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated.  Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 10.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

SECTION 10.03 Binding Effect.  This Agreement shall become effective when it has
been executed by Holdings, Borrowers and the Administrative Agent and when the
Administrative Agent has received copies hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of Holdings, the Loan Parties, each Agent,
each Issuing Bank, each Lender and their respective permitted successors and
assigns.

SECTION 10.04 Successors and Assigns.

(1)



The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby (including any affiliate of the Issuing Bank that issues any Letter of
Credit), except that (a) no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void), and (b) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 10.04
(and any attempted assignment, transfer or delegation in contravention with this
Section 10.04 shall be null and void).  Nothing in this Agreement, expressed or
implied, will be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (3) of this Section 10.04) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
any Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement or the other Loan Documents.

(2)



(a) Subject to the conditions set forth in paragraph (2)(b) of this
Section 10.04, any Lender may assign to one or more assignees (other than a
natural person (or holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person), a Defaulting Lender
or a Disqualified Institution) (each such non-excluded Person, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and Revolving Loans) at the time owing to it
with the prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned) of:



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(i)



the Borrower Representative; provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate or
branch of a Lender, an Approved Fund or, if a Specified Event of Default has
occurred and is continuing, any other Person; provided, further, that such
consent shall be deemed to have been given if the Borrower Representative has
not responded via written notice (including e-mail) within ten Business Days
after delivery of a written request therefor by the Administrative Agent;
provided, further, that no consent of the Borrower Representative shall be
required for any assignment by any Arranger (or any Affiliate thereof) pursuant
to the initial syndication of the Loans;

(ii)



the Administrative Agent; provided that, subject to the last paragraph of this
Section 10.04, no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Loan to a Lender, an Affiliate or branch
of a Lender or an Approved Fund; and

(iii)



the Swingline Lender and/or Issuing Bank, for any assignment which increases the
obligation of the Assignee to participate in exposure under one or more Letters
of Credit or Swingline Loans, as applicable; and

(c)



Assignments shall be subject to the following additional conditions:

(i)



except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5.0 million, unless each of the
Borrower Representative and the Administrative Agent otherwise consent; provided
that (1) no such consent of the Borrower Representative shall be required if a
Specified Event of Default has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds (with simultaneous assignments to or by two or more Approved Funds being
treated as one assignment for purposes of meeting the minimum assignment amount
requirement), if any;

(ii)



the assignee or assigning Lender for each assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance via an electronic
settlement system acceptable to the Administrative Agent (or, if previously
agreed with the Administrative Agent, manually), and, except in the case of an
assignment to an Approved Fund, shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that such processing
and recordation fee shall not be payable in the case of assignments by any Lead
Arranger or any Affiliate of the Lead Arrangers;

(iii)



the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire and any tax forms required to be delivered
pursuant to Section 2.17;



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(iv)



the Assignee will not be any Borrower or any of the Borrowers’ Affiliates or
Subsidiaries; and

(v)



the assignor shall deliver to the Administrative Agent any Note issued to it
with respect to the assigned Loan.

(3)



For the purposes of this Section 10.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(a)



Subject to acceptance and recording thereof pursuant to paragraph (3)(c) of this
Section 10.04, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such Assignment and Acceptance).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (5) of this Section 10.04 to the extent
such participation would be permitted by such Section 10.04(5).

(b)



The Administrative Agent, acting for this purpose as the Administrative Agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest with respect thereto) of the Loans and Revolving L/C Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrowers, the Issuing Bank
and any Lender (solely with respect to such Lender’s Loans) at any reasonable
time and from time to time upon reasonable prior notice.

(c)



Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, any Note outstanding with respect to the assigned Loan,
the processing and recordation fee referred to in paragraph (2)(b)(ii) of this
Section 10.04 and any written consent to such assignment required by
paragraph (2) of this Section 10.04, the Administrative Agent promptly shall
accept such Assignment and Acceptance and record the information contained
therein in the Register.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (3)(c).



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(4)



By executing and delivering an Assignment and Acceptance, the assigning Lender
thereunder and the Assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows:  (a) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that its Revolving
Facility Commitment, and the outstanding balances of its Revolving Loans, in
each case, without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance; (b) except as set
forth in clause (a) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, any
Borrower or any Restricted Subsidiary or the performance or observance by
Holdings, any Borrower or any Restricted Subsidiary of any of its obligations
under this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto; (c) the Assignee represents and warrants
that it is legally authorized to enter into such Assignment and Acceptance;
(d) the Assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent Required Financial Statements delivered
pursuant to Section 5.04, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (e) the Assignee will independently and without
reliance upon the Administrative Agent or the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (f) the Assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms of this Agreement, together with such powers
as are reasonably incidental thereto; and (g) the Assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(5)



 

(a)



Any Lender may, without the consent of the Administrative Agent or, subject to
Section 10.04(9), the Borrowers, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrowers, the Administrative Agent, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that (A) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to
Section 10.04(1)(a) or clauses (i), (ii), (iii), (iv) or (v) of the first
proviso to Section 10.08(2) and (2) directly affects such Participant and (B) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant.  Subject to clause (5)(b) of this
Section 10.04, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (2) of this Section 10.04, provided that such
Participant agrees to be subject to the provisions of Sections 2.19(2) as if it
were an assignee pursuant to paragraph (2) of this Section 10.04.  Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 2.19(2) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.06 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.18(4) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(b)



A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.17 to the extent such Participant fails to comply with Section 2.17(5)
or Section 2.17(6) as though it were a Lender.

(6)



Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank and in the case of any Lender that is an Approved Fund, any pledge or
assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 10.04 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(7)



Each Borrower, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in paragraph (6) of this Section 10.04.

(8)



If the Borrowers wish to replace the Loans or Commitments with ones having
different terms (which would otherwise have been permitted in accordance with
Section 10.08(4) if made as new Loans or Commitments), it shall have the option,
with the consent of the Administrative Agent and, where relevant, the Swingline
Lender and each Issuing Bank, and subject to at least three Business Days’
advance notice to the Lenders, instead of repaying the Loans or reducing or
terminating the Commitments to be replaced, to (i) require the Lenders to assign
such Loans or Commitments to

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(4)).  Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders in the same manner as would be required if such
Loans were being optionally prepaid or such Commitments were being optionally
reduced or terminated by the Borrowers), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to
Section 10.05(2).  By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned the Loans or Commitments pursuant to
the terms of the form of Assignment and Acceptance attached hereto as Exhibit A,
and accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph (8) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

(9)



 

(a)



No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower Representative has consented to such assignment in writing
in its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any Assignee that
becomes a Disqualified Institution after the applicable Trade Date, (x) such
Assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrower Representative of an Assignment and Acceptance
with respect to such Assignee will not by itself result in such Assignee no
longer being considered a Disqualified Institution.  Any assignment in violation
of this clause (9)(a) shall not be void, but the other provisions of this
clause (9) shall apply.

(b)



If any assignment or participation is made to any Disqualified Institution
without the Borrower Representative’s prior written consent in violation of
clause (a) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower Representative may, at its sole expense and
effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) terminate any Commitment of such Disqualified
Institution and repay all obligations of the Borrowers owing to such
Disqualified Institution in connection with such Commitment and/or (B) require
such Disqualified Institution to assign, without recourse (in accordance with
and subject to the restrictions contained in this Section 10.04), all of its
interest, rights and obligations under this Agreement to one or more Assignees
at the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.

(c)



Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

undertake any action (or refrain from taking any action) under this Agreement or
any other Loan Document, each Disqualified Institution will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
Plan of Reorganization, each Disqualified Institution party hereto hereby agrees
(1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Institution does vote on such Plan of Reorganization notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan of Reorganization in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

(d)



The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to provide the list of
Disqualified Institutions to each Lender requesting the same; provided that the
Lenders shall not be restricted from participating their obligations under this
Agreement (including all or a portion of their Commitments and the Loans owing
to them) to Disqualified Institutions if the Administrative Agent has not posted
the list of Disqualified Institutions to the Platform.

SECTION 10.05 Expenses; Indemnity.

(1)



Each Borrower agrees to pay all reasonable, documented and invoiced
out-of-pocket expenses incurred (i) by the Agents in connection with the
syndication of the Revolving Facility, or (ii) by the Agents in connection with
the preparation, execution and delivery, amendment, modification, waiver or
enforcement of this Agreement or the other Loan Documents (including expenses
incurred in connection with due diligence (including third party expenses) and
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Borrowers or provided for in this Agreement),
or (iii) by each Lender, each Issuing Bank and the Swingline Lender in
connection with the enforcement of this Agreement and the other Loan Documents,
including (x) the reasonable, documented and invoiced fees, charges and
disbursements of a single counsel for the Agents, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) and, in the case of any actual or perceived conflict
of interest, where the indemnified person affected by such conflict informs the
Borrower Representative of such conflict, one additional firm of counsel for the
Agents asserting the conflict, and (y) in the case of enforcement of this
Agreement, the reasonable, documented and invoiced fees, charges and
disbursements of a single counsel for the Lenders, the Issuing Banks and the
Swingline Lender (in the aggregate) and, in the case of any actual or perceived
conflict of interest, where the indemnified person affected by such conflict
informs the Borrower Representative of such conflict, one additional firm of
counsel for the indemnified person asserting the conflict.

(2)



Each Borrower agrees to indemnify the Administrative Agent, each Arranger, each
Lender, each Issuing Bank, the Swingline Lender, each of their respective
Affiliates and each of their respective directors, officers, employees, agents,
advisors, controlling Persons, equityholders, partners, members and other
representatives and each of their respective successors and permitted assigns
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable, documented and invoiced out-of-pocket fees and expenses (limited to
reasonable and documented legal fees of a single firm of

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

counsel for all Indemnitees, taken as a whole, and, if necessary, one firm of
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all Indemnitees taken as a whole
(and, in the case of an actual or perceived conflict of interest, where the
Indemnitee affected by such conflict informs the Borrowers of such conflict and
thereafter retains its own counsel, of an additional counsel for each group of
affected Indemnitees similarly situated taken as a whole)), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of:

(a)



the execution or delivery of this Agreement or any other Loan Document, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby;

(b)



the use of the proceeds of the Loans; or

(c)



any claim, litigation, investigation or proceeding relating to the Transactions
or any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by Holdings, any Borrower or any
of their Restricted Subsidiaries or Affiliates or creditors or any other Person;

provided that no Indemnitee will be indemnified for any loss, claim, damage,
liability, cost or expense to the extent it:  (i) has been determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties or (B) a material breach of the
obligations of such Indemnitee or Related Parties under the Loan Documents or
(ii) relates to any proceeding between or among Indemnitees other than
(A) claims against Agents or their respective Affiliates, in each case, in their
capacity or in fulfilling their role as the agent or arranger, syndication
agents, senior managing agent or documentation agents or any other similar role
under the Revolving Facility (excluding their role as a Lender) to the extent
such Persons are otherwise entitled to receive indemnification under this
Section 10.05(2) or (B) claims arising out of any act or omission on the part of
Holdings, the Borrowers or their Restricted Subsidiaries.

(3)



Subject to and without limiting the generality of the foregoing sentence, each
Borrower agrees to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses claims, damages, liabilities and related
expenses, including reasonable, documented and invoiced fees, charges and
disbursements of one firm of counsel for all Indemnitees, taken as a whole, and,
if necessary, one firm of counsel in each appropriate jurisdiction (which may
include a single special counsel in multiple jurisdictions) for all Indemnitees
taken as a whole (and, in the case of an actual or perceived conflict of
interest, an additional counsel for all Indemnitees taken as a whole) and
reasonable, documented and invoiced consultant fees, in each case, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of any claim related in any way to Environmental Laws and any
Borrower or any of the Restricted Subsidiaries, or any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on or
from any property for which any Borrower or any Restricted Subsidiaries would
reasonably be expected to be held liable under Environmental Laws, regardless of
whether such matter is initiated by Holdings, any Borrower or any of their
Restricted Subsidiaries or Affiliates or creditors of any other Person; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

(4)



Any indemnification or payments required by the Loan Parties under this
Section 10.05 shall not apply with respect to (a) Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim or
(b) Taxes that are duplicative of any indemnification or payments required by
the Loan Parties under Section 2.17.

(5)



To the fullest extent permitted by applicable law, Holdings and any Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Commitment, any Letter of Credit, any Loan or the use of the proceeds
thereof; provided that nothing contained in this sentence shall limit the
indemnity and reimbursement obligations set forth in clauses (1) through (3) of
this Section 10.05.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(6)



The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.  All amounts due under this
Section 10.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

SECTION 10.06 Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, any
Borrower or any Subsidiary Loan Party against any and all of the Obligations of
Holdings, any Borrower or any Subsidiary Loan Party now or hereafter existing
under this Agreement or any other Loan Document held by such Lender or such
Issuing Bank, irrespective of whether or not such Lender or such Issuing Bank
shall have made any demand under this Agreement or such other Loan Document and
although such Obligations may be unmatured.  The rights of each Lender and each
Issuing Bank under this Section 10.06 are in addition to other rights and
remedies (including other rights of set-off) that such Revolving Lender or such
Issuing Bank may have and  may be exercised only at the direction of the
Administrative Agent or the Required Lenders.

SECTION 10.07 Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

SECTION 10.08 Waivers; Amendment.

(1)



No failure or delay of the Administrative Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder or under any Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
each Agent, each Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by Holdings, any Borrower or any
other Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (2) of this Section 10.08, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on Holdings, any Borrower or any other Loan
Party in any case shall entitle such Person to any other or further notice or
demand in similar or other circumstances.

(2)



Neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except:

(a)



as provided in Sections 2.21, 2.22 and 10.20;

(b)



in the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrowers and the Required Lenders, a copy of
which shall be promptly provided to the Administrative Agent (provided that any
failure to deliver such copy shall not invalidate such waiver, amendment or
modification); and

(c)



in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by each party thereto and the Administrative Agent and
consented to by the Required Lenders;

provided, however, that, except as provided in Sections 2.21, 2.22 and 10.20, no
such agreement will:

(i)



decrease, forgive, waive or excuse the principal amount of, or any interest
(except in connection with the waiver of the applicability of default interest
(which waiver shall be effective with the written consent of the Required
Lenders)) on, or extend the final maturity of, or decrease the rate of interest
on, any Loan or any L/C Disbursement, or extend the stated expiration of any
Letter of Credit beyond the Maturity Date, without the prior written consent of
each Lender adversely directly affected thereby, except as provided in
Section 2.05(3) with respect to the expiration of Letters of Credit (it being
acknowledged and agreed that any amendments to or waivers of conditions
precedent, Defaults or Events of Default or mandatory prepayments shall not
constitute a decrease, forgiveness, waiver or excuse of interest or a principal
payment under this clause (i));

(ii)



increase or extend the Commitment of any Lender or decrease, waive or excuse the
Commitment Fees or L/C Participation Fees or other fees of any Lender, Agent or
Issuing Bank without the prior written consent of such Lender, Agent or Issuing
Bank (it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default, mandatory prepayments or of a
mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender or a waiver or excuse of any fees);

(iii)



extend any date on which payment of principal or interest (other than default
interest) on any Loan or any L/C Disbursement or any Fees is due (it being
acknowledged and agreed that any amendments to or waivers of conditions
precedent, Defaults or Events of Default or mandatory prepayments shall not

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

constitute an extension of a date on which a payment is due for purposes of this
clause (iii)), without the prior written consent of each Lender adversely
affected thereby;

(iv)



amend the provisions of Section 2.18 of this Agreement, Section 5.02 of the
Collateral Agreement or any analogous provision of any of this Agreement or any
other Loan Document, in a manner that would by its terms alter the pro rata
sharing of payments required thereby or the relative priorities of such
payments, without the prior written consent of each Lender adversely affected
thereby;

(v)



change the definition of the term “Borrowing Base” or any component definition
thereof if as a result thereof the amounts available to be borrowed by the
applicable Borrowers would be increased, or increase any of the percentages set
forth in the definition of “Borrowing Base” without the prior written consent of
the Supermajority Revolving Lenders; provided that the foregoing shall not limit
the ability of the Administrative Agent to implement, change or eliminate any
Reserves in its Reasonable Credit Judgment as permitted hereunder without the
prior written consent of any Lenders;

(vi)



amend or modify the provisions of this Section 10.08 or the definitions of the
terms “Supermajority Revolving Lenders” or “Required Lenders”, as the case may
be, or any other provision hereof specifying the number or percentage of any
such required group of Lenders, as the case may be, required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each applicable Lender;

(vii)



release all or substantially all of the Collateral, or release all or
substantially all of the value of the Guarantee of the Obligations without the
prior written consent of each Lender;

(viii)



increase the aggregate Revolving Facility Commitments other than as provided in
Section 2.21, without the prior written consent of each Revolving Lender; or

(ix)



at any time when there is outstanding more than one tranche of Loans, amend,
modify or waive any provision of this Agreement which adversely impacts one or
more tranches in a manner different than that which applies to one or more other
tranches, without the consent of Lenders holding a majority of each tranche of
such adversely affected Loans;

provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or an Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank acting as such at the effective date of such agreement, as applicable.

Each Lender shall be bound by any waiver, amendment or modification authorized
by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any assignee of such Lender.

(3)



Without the consent of the Administrative Agent or any Lender or Issuing Bank,
the Loan Parties and the Administrative Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document,

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

(4)



Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (i) the Borrowers may enter into Incremental Facility Amendments in
accordance with Section 2.21, Extension Amendments in accordance with
Section 2.22, and such Incremental Facility Amendments and Extension Amendments
shall be effective to amend the terms of this Agreement and the other applicable
Loan Documents, in each case, without any further action or consent of any other
party to any Loan Document, and (ii) any increase in any Revolving Facility
Commitments and any renewal or extension of the Maturity Date thereof shall be
subject to the due diligence of the Lenders thereof.

(5)



Notwithstanding the foregoing, any amendment or waiver that by its terms affects
the rights or duties of Lenders holding Loans or Commitments of a particular
Class (but not the rights or duties of Lenders holdings Loans or Commitments of
any other Class) will require only the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto if such
Class of Lenders were the only Class of Lenders.

(6)



Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent to the extent necessary to integrate any Incremental
Commitments on substantially the same basis as the Revolving Loans.

(7)



Notwithstanding the foregoing, no consent of any Defaulting Lender will be
required other than with respect to any amendment or waiver set forth in
clauses (a) through (c) of Section 10.08(2) that directly and adversely affects
such Lender.

(8)



Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrowers, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document, and such amendment, modification or supplement shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.  Furthermore,
notwithstanding anything to the contrary herein, with the consent of the
Administrative Agent at the request of the Borrowers (without the need to obtain
any consent of any Lender), any Loan Document may be amended to add terms that
are favorable to the Lenders (as reasonably determined by the Administrative
Agent).

SECTION 10.09 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal
limitation.  In no event will the total interest received by any Lender exceed
the amount which it could lawfully have received and any such excess

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

amount received by any Lender will be applied to reduce the principal balance of
the Loans or to other amounts (other than interest) payable hereunder to such
Lender, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining will be paid to the Borrowers.

SECTION 10.10 Entire Agreement.  This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof.  Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents.  Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 10.11 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

SECTION 10.12 Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 10.13 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03.  Delivery of an executed counterpart to this
Agreement by facsimile or other electronic transmission (e.g., “PDF” or “TIFF”)
shall be as effective as delivery of a manually signed original.

SECTION 10.14 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.15 Jurisdiction; Consent to Service of Process.

(1)



Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State court or,

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction, except that each of the Loan Parties agrees that (a) it will
not bring any such action or proceeding in any court other than New York Courts
(it being acknowledged and agreed by the parties hereto that any other forum
would be inconvenient and inappropriate in view of the fact that more of the
Lenders who would be affected by any such action or proceeding have contacts
with the State of New York than any other jurisdiction), and (b) in any such
action or proceeding brought against any Loan Party in any other court, it will
not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.

(2)



Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 10.16 Confidentiality. 

(1)



Each of the Lenders, each Issuing Bank and each of the Agents agrees (and agrees
to cause each of its respective Affiliates) to use all information provided to
it by or on behalf of Holdings, the Borrowers or their Restricted Subsidiaries
under the Loan Documents or otherwise in connection with the Transactions solely
for the purposes of the transactions contemplated by this Agreement and the
other Loan Documents and shall not publish, disclose or otherwise divulge such
information (other than information that (x) has become generally available to
the public other than as a result of an unauthorized disclosure by such party;
(y) has been independently developed by such Lender, such Issuing Bank or the
Administrative Agent without violating this Section 10.16; or (z) was available
to such Lender, such Issuing Bank or the Administrative Agent from a third party
having, to such Person’s knowledge, no obligations of confidentiality to
Holdings, any Borrower or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know or to any Person that approves or administers the Revolving
Facility on behalf of such Lender or any numbering, administration or settlement
service providers (so long as each such Person shall have been instructed to
keep the same confidential in accordance with this Section 10.16), except:

(i)



to the extent necessary to comply with law or any legal process or the
requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
in which case (except with respect to any audit or examination conducted by any
bank accountant or any governmental or regulatory authority exercising
examination or regulatory authority) such Person agrees, to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
the Borrowers promptly thereof prior to disclosure;

(ii)



as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or any bank accountants or auditors or any

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

governmental or regulatory authority exercising examination or regulatory
authority, in which case (except with respect to any audit or examination
conducted by any such bank accountant or auditor or any governmental or
regulatory authority exercising examination regulatory authority) such Person
agrees, to the extent practicable and not prohibited by applicable law, rule or
regulation, to inform the Borrowers promptly thereof prior to disclosure;

(iii)



to its parent companies, Affiliates or auditors (so long as each such Person
shall have been instructed to keep the same confidential in accordance with this
Section 10.16);

(iv)



in order to enforce its rights under any Loan Document in a legal proceeding;

(v)



to any pledgee or assignee under Section 10.04(6) or any other prospective or
actual Assignee of, or prospective or actual Participant in, any of its rights
under this Agreement (so long as such Person shall have been instructed to keep
the same confidential in accordance with this Section 10.16) (it being
understood that the list of Disqualified Institutions may be disclosed to any
such prospective or actual Assignee, or prospective or actual Participant, in
reliance on this clause (v));  

(vi)



to ratings agencies or the CUSIP Service Bureau on a confidential basis;

(vii)



to any direct or indirect contractual counterparty in Hedge Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.16);

(viii)



in connection with, and to the extent reasonably necessary for the exercise of
any secured creditor remedy under this Agreement or under any other Loan
Document; or

(ix)



with the consent of the Borrowers.

Notwithstanding the foregoing, no such information shall be disclosed to a
Disqualified Institution that constitutes a Disqualified Institution at the time
of such disclosure without the Borrowers’ prior written consent.

(2)



Each Loan Party consents to the publication by the Administrative Agent, any
Lender or their respective representatives (including counsel of any party
hereto) of advertising material, including any “tombstone,” press release or
comparable advertising, on its website or in other marketing materials of the
Administrative Agent, relating to the financing transactions contemplated by
this Agreement using any Loan Party’s name, product photographs, logo, trademark
or other insignia.  The Administrative Agent or such Lender shall provide a
draft reasonably in advance of any advertising material, “tomb stone” or press
release to the Borrower Representative for review and comment prior to the
publication thereof.  The Administrative Agent reserves the right to provide to
industry trade organizations and loan syndication and pricing reporting services
information necessary and customary for inclusion in league table measurements.

SECTION 10.17 Platform; Borrower Materials.  The Borrowers hereby acknowledge
that (1) the Administrative Agent or the Arrangers will make available to the
Lenders and the Issuing Bank materials or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

posting the Borrower Materials on IntraLinks,  SyndTrak or another similar
electronic system (the “Platform”) and (2) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”).  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic messaging service, or through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
have resulted from the willful misconduct, bad faith, gross negligence of, or a
material breach of the obligations under this Agreement by, any of the Agent
Parties.  The Borrower Representative hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that:

(a)



all the Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, means that the word “PUBLIC” shall appear prominently on
the first page thereof;

(b)



by marking Borrower Materials “PUBLIC,” the Borrower Representative shall be
deemed to have authorized the Administrative Agent, the Arrangers, the Issuing
Bank and the Lenders to treat the Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrowers or their securities for purposes
of United States Federal and state securities laws;

(c)



all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and

(d)



the Administrative Agent and the Arrangers shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the Borrower Representative notifies the
Administrative Agent that any such document contains MNPI:  (1) the Loan
Documents, (2) any notification of changes in the terms of the Loans, (3) any
notification of the identity of Disqualified Institutions and (4) all
information delivered pursuant to clauses (1), (2) and (4) (with respect to
Required Financial Statements) of Section 5.04.

SECTION 10.18 Release of Liens and Guarantees.  In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Loan Party (other than
Equity Interests of a Borrower) to a Person that is not (and is not required to
become) a Loan Party in a transaction not prohibited by the Loan Documents, at
the request of the Borrower Representative, any Liens created by any Loan
Document in respect of such Equity Interests or assets be automatically released
and the Administrative Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent to) take such action and execute any such documents as
may be reasonably requested by

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

Holdings or the Borrower Representative and at the Borrowers’ expense in
connection with such release of any Liens created by any Loan Document in
respect of such Equity Interests or assets, and, in the case of a disposition of
the Equity Interests of any Subsidiary Loan Party (other than a Borrower) in a
transaction permitted by the Loan Documents (including through merger,
consolidation, amalgamation or otherwise) and as a result of which such
Subsidiary Loan Party would cease to be a Restricted Subsidiary, such Subsidiary
Loan Party’s obligations under this Agreement and the Collateral Agreement (as
applicable) shall be automatically terminated and the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to) and at
the Borrowers’ expense take such action and execute any such documents as may be
reasonably requested by Holdings or the Borrower Representative to terminate
such Subsidiary Loan Party’s obligations under this Agreement and the Collateral
Agreement (as applicable).  In addition, the Administrative Agent agrees to take
such actions as are reasonably requested by Holdings or the Borrower
Representative and at the Borrowers’ expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
Obligations in respect of (i) Specified Hedge Agreements and Cash Management
Obligations in each case that are not then due and payable and (ii) contingent
indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted) are paid in full and all Commitments
are terminated and all Letters of Credit expired, terminated, cash
collateralized or backstopped on terms satisfactory to the Issuing Bank.

SECTION 10.19 USA PATRIOT Act Notice.  Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act and/or such “know your customer” laws, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the USA PATRIOT Act.

SECTION 10.20 Intercreditor Agreements.  The parties hereto authorize the
Administrative Agent to enter into (x) any Junior Lien Intercreditor Agreement
in the form attached hereto or in such other form as may be satisfactory to the
Administrative Agent, (y) any Pari Passu Intercreditor Agreement in the form
attached hereto or in such other form as may be satisfactory to the
Administrative Agent and (z) any other intercreditor agreement as may be
contemplated herein or determined by the Administrative Agent to be consistent
herewith, in such form as may be satisfactory to the Administrative Agent.  The
Administrative Agent may from time to time enter into a modification of any
Junior Lien Intercreditor Agreement, any Pari Passu Intercreditor Agreement or
any other intercreditor agreement, as the case may be, so long as the
Administrative Agent reasonably determines that such modification is consistent
with the terms of this Agreement.

SECTION 10.21 No Liability of the Issuing Banks.  The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrowers shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrowers, to the extent of any direct, but not
consequential, damages suffered by the Borrowers that the Borrowers prove were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

SECTION 10.22 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and each Borrower acknowledge and agree that:  (1)
(a) the arranging and other services regarding this Agreement provided by the
Agents and the Arrangers are arm’s-length commercial transactions between
Holdings and the Borrowers, on the one hand, and the Agents and the Arrangers,
on the other hand; (b) the Borrowers and Holdings have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate; and (c) the Borrowers and Holdings are capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (2) (a) each Agent and each
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower, Holdings,
or any other Person and (b) neither any Agent nor any Arranger has any
obligation to any Borrower, Holdings or any of their Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (3) the Agents, the Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrowers, Holdings and
their respective Affiliates, and neither any Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrowers, Holdings or any
of their respective Affiliates.  To the fullest extent permitted by law, each
Borrower and Holdings hereby waives and releases any claims that it may have
against the Agents and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 10.23 Cashless Settlement.  Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Revolving Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrowers, the Administrative Agent and such Lender.

SECTION 10.24 Ulta Salon, as Agent for Borrowers.  Each Borrower hereby
irrevocably appoints Ulta Salon as the borrowing agent and attorney-in-fact for
all Borrowers (the “Borrower Representative”) which appointment shall remain in
full force and effect unless and until Administrative Agent shall have received
prior written notice signed by each Borrower that such appointment has been
revoked and that another Borrower has been appointed Borrower
Representative.  Each Borrower hereby irrevocably appoints and authorizes the
Borrower Representative (a) to provide Administrative Agent with all notices
with respect to Loans and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and the
other Loan Documents (and any notice or instruction provided by Borrower
Representative shall be deemed to be given by Borrowers hereunder and shall bind
each Borrower), (b) to receive notices and instructions from the Administrative
Agent and Lenders (and any notice or instruction provided by Administrative
Agent or any Lender to the Borrower Representative in accordance with the terms
hereof shall be deemed to have been given to each Borrower), and (c) to take
such action as the Borrower Representative deems appropriate on its behalf to
obtain Loans and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement.  It
is understood that the handling of the Loan Account and Collateral in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that
Administrative Agent and Lenders shall not incur liability to any Borrower as a
result hereof.  Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Loan Accounts and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. 

SECTION 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an

[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(1)



the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(2)



the effects of any Bail-in Action on any such liability, including, if
applicable:

(a)



a reduction in full or in part or cancellation of any such liability;

(b)



a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(c)



the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

SECTION 10.26 Amendment and Restatement.

(1)



On the Closing Date, the Existing Loan Agreement shall be amended and restated
in its entirety by this Agreement and (i) all references to the Existing Loan
Agreement in any Loan Document other than this Agreement (including any
amendment, waiver or consent) shall be deemed to refer to the Existing Loan
Agreement as amended and restated hereby, (ii) all references to any section (or
subsection) of the Existing Loan Agreement in any Loan Agreement (but not
herein) shall be amended to be, mutatis mutandis, references to the
corresponding provisions of this Agreement, (iii) except as the context
otherwise provides, all references to this Agreement herein (including for
purposes of indemnification and reimbursement of fees) shall be deemed to be
references to the Existing Loan Agreement as amended and restated hereby, (iv)
the term “Lenders” as defined in the other Loan Documents shall be deemed to
refer to the term “Lenders” as amended and restated hereby and (v) each Borrower
hereby reaffirms all of its obligations under each of the Loan Documents to
which it is a party.  This Agreement is not intended to constitute, and does not
constitute, a novation of the obligations and liabilities under the Existing
Loan Agreement (including the Obligations) or to evidence payment of all or any
portion of such obligations and liabilities except to the extent expressly
provided for herein.

(2)



On and after the Closing Date, (i) subject to clause (iii) below, the Existing
Loan Agreement shall be of no further force and effect except to evidence the
incurrence by the Borrowers of the “Obligations” under and as defined therein
(whether or not such “Obligations” are contingent as of the Closing Date), (ii)
all “Obligations” under the Existing Loan Agreement as of the Closing Date shall
be deemed to be Obligations outstanding under this Agreement (whether or not
such “Obligations” are contingent as of the Closing Date) and (iii) all security
interests and liens granted under the Financing Documents shall survive the
execution and delivery of this Agreement and shall continue to secure all
Obligations.

SECTION 10.27 Acknowledgement Regarding Any Supported QFCs. 



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[Remainder of page intentionally left blank]  

 

 

 



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

 

 

 

BORROWERS:

 

 

 

ULTA BEAUTY, INC.

 

 

 

By:

/s/ Scott M. Settersten

 

 

Name:

Scott Settersten

 

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

ULTA SALON, COSMETICS & FRAGRANCE, INC.

 

 

 

 

ULTA SALON, COSMETICS & FRAGRANCE, INC.

 

 

 

By:

/s/ Scott M. Settersten

 

 

Name:

Scott Settersten

 

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

ULTA INC.

 

 

 

By:

/s/ Scott M. Settersten

 

 

Name:

Scott Settersten

 

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

ULTA BEAUTY CREDIT SERVICES CORPORATION

 

 

 

By:

/s/ Scott M. Settersten

 

 

Name:

Scott Settersten

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ULTA BEAUTY COSMETICS, LLC

 

 

 

By:

/s/ Scott M. Settersten

 

 

Name:

Scott Settersten

 

 

Title:

Chief Financial Officer, Vice President, Treasurer and Assistant Secretary

 

 



[Amendment No. 1 to Second Amended and Restated Loan Agreement]

 



 

 

ULTA BEAUTY COSMETICS, LLC

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, an Issuing Bank, a Swingline Lender and a Lender

 

 

 

By:

/s/ Maggie Townsend

 

 

Name:

Maggie Townsend

 

 

Title:

Director

 

 

 

 

 

 

 

[LENDERS]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

